Exhibit 10.29

 

 

RETIREMENT PLAN B

FOR EMPLOYEES OF

AMERICAN CRYSTAL SUGAR COMPANY

(2002 RESTATEMENT)

 

 

Completed By Timothy R. Quinn

(612) 607-7581

Oppenheimer, Wolff & Donnelly LLP

 

--------------------------------------------------------------------------------

 


 

Table of Contents

 

ARTICLE I. History, Definitions and Interpretation

 

Section 1.1.

History

 

Section 1.2.

Definitions

 

 

Accrual Service

 

 

Accrued Benefit

 

 

Actuarial Equivalent

 

 

Actuarial Value

 

 

Actuary

 

 

Administrative Committee

 

 

Administrator

 

 

Alternate Payee

 

 

Annuity Starting Date

 

 

Beneficiary

 

 

Benefit Credits

 

 

Break in Service

 

 

Claims Reviewer

 

 

Code

 

 

Company

 

 

Covered Employee

 

 

Deferred Retirement Date

 

 

Domestic Relations Order

 

 

Early Retirement Date

 

 

Effective Date

 

 

Effective Date of this Restatement

 

 

Election Period

 

 

Eligibility Computation Period

 

 

Eligible Employee

 

 

Eligibility Service

 

 

Eligible Beneficiary

 

 

Employee

 

 

Employer

 

 

ERISA

 

 

Funding Medium

 

 

Highly Compensated Employee

 

 

Hour of Service

 

 

Leased Employee

 

 

Managing Body

 

 

Normal Form

 

 

Normal Retirement Age

 

 

Normal Retirement Date

 

 

Participant

 

 

Participating Employer

 

 

Plan

 

 

Plan Anniversary Date

 

 

Plan Year

 

 

Plan Termination Date

 

 

Predecessor Employer

 

i

--------------------------------------------------------------------------------


 

 

 

Pre-Retirement Survivor Annuity

 

 

Prior Plan

 

 

Qualified Domestic Relations Order

 

 

Qualified Early Retirement Date

 

 

Qualified Joint and Survivor Annuity Form

 

 

Related Employer

 

 

Social Security Retirement Age

 

 

Technician I, II, or III

 

 

Technician IV

 

 

Termination of Employment

 

 

Termination of Service

 

 

Vested

 

 

Vesting Service

 

Section 1.3.

 

Interpretation

 

Section 1.4.

 

Applicable Law, Statute of Limitations

 

Section 1.5.

 

Rule of Construction

 

ARTICLE II. Participating Employers

 

Section 2.1.

 

Eligibility

 

Section 2.2.

 

Commencement of Participation

 

Section 2.3.

 

Termination of Participation

 

Section 2.4.

 

Recordkeeping and Reporting

 

Section 2.5.

 

Requirements of Participating Employers

 

Section 2.6.

 

Designation of Agent

 

Section 2.7.

 

Employee Transfers

 

Section 2.8.

 

Administrator’s Authority

 

ARTICLE III. Participants

 

Section 3.1.

 

Eligibility

 

Section 3.2.

 

Commencement of Participation

 

Section 3.3.

 

Termination of Active Participation

 

Section 3.4.

 

Return to Active Participation

 

Section 3.5.

 

Limitation Respecting Employment

 

ARTICLE IV. Benefits Under the Plan

 

Section 4.1.

 

Normal Retirement Benefit

 

Section 4.2.

 

Early Retirement Benefit

 

Section 4.3.

 

Deferred Retirement Benefit

 

Section 4.4.

 

Termination Benefit

 

Section 4.5.

 

Total and Permanent Disability Benefits

 

Section 4.6.

 

Minimum Benefits

 

Section 4.7.

 

Maximum Benefits

 

Section 4.8.

 

Automatic Qualified Joint and Surviving Spouse Annuity

 

Section 4.9.

 

Election Out of Qualified Joint and Survivor Annuity or Life Annuity Form

 

Section 4.10.

 

Death Benefits

 

Section 4.11.

 

Other Forms of and Restrictions on Benefits

 

ii

--------------------------------------------------------------------------------


 

 

Section 4.12.

 

Lump Sum Benefit

 

Section 4.13.

 

Commencement of Benefits and Related Requirements

 

Section 4.14.

 

Re-employment and Suspension of Benefits

 

Section 4.15.

 

Transfers to this Plan from Another Retirement Plan of the Company

 

Section 4.16.

 

Non-Duplication of Benefits

 

Section 4.17.

 

February 28, 2002 Benefits

 

Section 4.18.

 

Inalienability of Benefits

 

Section 4.19.

 

Qualified Domestic Relations Order

 

Section 4.20.

 

Annuity Contracts

 

Section 4.21.

 

Minimum Benefit on Merger, Consolidation or Transfer of Assets of Plan

 

Section 4.22

 

Application for Benefits

 

Section 4.23.

 

Special Direct Rollover Rules

 

ARTICLE V. Administration of the Plan

 

 

Section 5.1.

 

Administrator

 

 

Section 5.2.

 

Administrative Committee

 

 

Section 5.3.

 

Administrative Duties and Powers

 

 

Section 5.4.

 

Rule Against Discrimination

 

 

Section 5.5.

 

Disclosure, Reporting, and Registration

 

 

Section 5.6.

 

Claims Procedure

 

 

Section 5.7.

 

Facility of Payment

 

ARTICLE VI. Funding the Plan

 

Section 6.1.

 

Employer Contributions

 

Section 6.2.

 

Method of Funding

 

Section 6.3.

 

Prohibition Against Diversion

 

ARTICLE VII. Amendment

 

Section 7.1.

 

Amendment by Company

 

Section 7.2.

 

Method

 

Section 7.3.

 

Amendment of Vesting Schedule

 

ARTICLE VIII. Termination of Plan and Acquisitions

 

Section 8.1.

 

Termination of Plan

 

Section 8.2.

 

Effect of Termination

 

Section 8.3.

 

Mechanics of Termination

 

Section 8.4.

 

Distribution or Transfer of Assets Upon Termination or Partial Termination

 

Section 8.5.

 

Acquisitions

 

ARTICLE IX. Miscellaneous

 

Section 9.1.

 

Procedures and Other Matters Regarding Domestic Relations Orders

 

Section 9.2.

 

Transfer to or From Qualified Plan

 

Section 9.3.

 

Leased Employees

 

Section 9.4.

 

Transitional Rule

 

Section 9.5.

 

Special Rules for Determining Accrued Benefit

 

Section 9.6.

 

Delegation of Authority

 

Section 9.7.

 

Restatement Effective Upon Receipt of Determination Letter

 

Section 9.8.

 

Military Service

 

iii

--------------------------------------------------------------------------------


 

RETIREMENT PLAN B
FOR EMPLOYEES OF AMERICAN CRYSTAL SUGAR COMPANY
(2002 Restatement)

 

American Crystal Sugar Company, a Minnesota agricultural cooperative
corporation, pursuant to the power reserved to and upon the order of its board
of directors, hereby adopts this amendment to and restatement of the Retirement
Plan B for Employees of American Crystal Sugar Company.  Also, United Sugars
Corporation, pursuant to the power reserved to and upon the order of its
managing body, hereby adopts this amendment to and restatement of the Retirement
Plan B for Employees of American Crystal Sugar Company.  This amendment and
restatement is generally effective as of March 1, 2002, except as otherwise
specifically stated in this document.

 

ARTICLE I.
History, Definitions and Interpretation

 


SECTION 1.1.                                   HISTORY.

 

(A)                                  AS OF MARCH 1, 1943, AMERICAN CRYSTAL SUGAR
COMPANY AND VENTURA COUNTY RAILWAY COMPANY ADOPTED THE RETIREMENT PLAN FOR THE
EMPLOYEES OF AMERICAN CRYSTAL SUGAR COMPANY AND VENTURA COUNTY RAILWAY COMPANY.
EFFECTIVE AS OF APRIL 1, 1959, AMERICAN CRYSTAL SUGAR COMPANY DISPOSED OF ITS
ENTIRE HOLDINGS OF THE CAPITAL STOCK OF VENTURA COUNTY RAILWAY COMPANY.
EMPLOYEES OF THE VENTURA COUNTY RAILWAY COMPANY WHO WERE MEMBERS OF THE PLAN
WERE ASSIGNED THE POLICIES WITH RESPECT TO THEIR BENEFITS IN ACCORDANCE WITH THE
PROVISIONS OF THE PLAN.

 

(B)                                 EFFECTIVE AS OF JUNE 1, 1968, THE RETIREMENT
PLAN WAS AMENDED TO PROVIDE FOR THREE SEPARATE PLANS, NAMELY (I) “RETIREMENT
PLAN FOR EMPLOYEES OF AMERICAN CRYSTAL SUGAR COMPANY NOT COVERED UNDER
COLLECTIVE BARGAINING AGREEMENTS,” (II) “RETIREMENT PLAN FOR EMPLOYEES OF
AMERICAN CRYSTAL SUGAR COMPANY COVERED UNDER THE COLLECTIVE BARGAINING AGREEMENT
BETWEEN AMERICAN CRYSTAL SUGAR COMPANY AND AMERICAN FEDERATION OF GRAIN MILLERS
(AFL-CIO),” (THIS PLAN, SOMETIMES HEREINAFTER REFERRED TO AS THE “PLAN”) AND
(III) “RETIREMENT PLAN FOR EMPLOYEES OF AMERICAN CRYSTAL SUGAR COMPANY COVERED
UNDER THE COLLECTIVE BARGAINING AGREEMENT BETWEEN AMERICAN CRYSTAL SUGAR COMPANY
AND DISTILLERY, RECTIFYING, WINE AND ALLIED WORKERS INTERNATIONAL UNION, AFL-CIO
AND UNITED SUGAR WORKERS COUNCIL OF CALIFORNIA.”

 

(C)                                  THE BENEFITS PROVIDED BY AMERICAN CRYSTAL
SUGAR COMPANY FOR ALL FORMER EMPLOYEES COVERED BY THE PLAN WHO DIED, RETIRED OR
WHOSE CONTINUOUS SERVICE WAS TERMINATED PRIOR TO JUNE 1, 1968, SHALL BE THOSE
PROVIDED UNDER THE FORMER PLAN IN EFFECT FEBRUARY 29, 1968.

 

(D)                                 THE BENEFITS PROVIDED BY AMERICAN CRYSTAL
SUGAR COMPANY FOR ALL FORMER EMPLOYEES COVERED BY THE PLAN WHO DIED, RETIRED OR
WHOSE CONTINUOUS SERVICE WAS TERMINATED ON OR AFTER JUNE 1, 1968 BUT PRIOR TO
AUGUST 1, 1974, SHALL BE THOSE PROVIDED UNDER THE FORMER PLAN IN EFFECT JULY 31,
1974.

 

(E)                                  RETIREMENT BENEFITS AND OTHER BENEFITS
PROVIDED BY AMERICAN CRYSTAL SUGAR COMPANY FOR EMPLOYEES COVERED BY THE PLAN WHO
DIED, RETIRED OR TERMINATED SERVICE FOR ANY OTHER REASON ON OR SUBSEQUENT TO
AUGUST 1, 1974, AND PRIOR TO MARCH 1, 1976, SHALL BE THOSE SET FORTH UNDER THE
FORMER PLAN IN EFFECT ON FEBRUARY 29, 1976.

 

(F)                                    RETIREMENT BENEFITS AND OTHER BENEFITS
PROVIDED BY AMERICAN CRYSTAL SUGAR COMPANY FOR EMPLOYEES COVERED BY THE PLAN WHO
DIED, RETIRED OR TERMINATED SERVICE FOR ANY OTHER REASON ON OR SUBSEQUENT TO
FEBRUARY 29, 1976, AND PRIOR TO MARCH 1, 1985, SHALL BE THOSE SET FORTH UNDER
THE FORMER PLAN IN EFFECT ON FEBRUARY 29, 1985.

 

1

--------------------------------------------------------------------------------


 

(G)                                 EFFECTIVE MARCH 1, 1985, THE PLAN WAS
AMENDED AND RESTATED TO COMPLY WITH THE PROVISIONS OF THE RETIREMENT EQUITY ACT
OF 1984.  RETIREMENT BENEFITS AND OTHER BENEFITS PROVIDED BY AMERICAN CRYSTAL
SUGAR COMPANY FOR EMPLOYEES COVERED BY THE PLAN WHO DIED, RETIRED OR TERMINATED
SERVICE FOR ANY OTHER REASON ON OR SUBSEQUENT TO MARCH 1, 1985 AND PRIOR TO
MARCH 1, 1989, SHALL BE THOSE PROVIDED UNDER THE FORMER PLAN IN EFFECT ON
FEBRUARY 28, 1985.

 

(H)                                 EXCEPT AS OTHERWISE PROVIDED IN THE PRIOR
AMENDMENT AND RESTATEMENT OF THE PLAN, THIS PLAN WAS ENTIRELY AMENDED AND
RESTATED AS OF MARCH 1, 1989 TO COMPLY WITH THE PROVISIONS OF THE TAX REFORM ACT
OF 1986.  SUCH AMENDMENT AND RESTATEMENT OF THE PLAN IS APPLICABLE ONLY TO THE
EMPLOYEES COVERED BY THE PLAN WHO DIED, RETIRED OR TERMINATED SERVICE FOR ANY
OTHER REASON ON OR SUBSEQUENT TO MARCH 1, 1989 AND PRIOR TO THE EFFECTIVE DATE
OF THIS RESTATEMENT.  HOWEVER, THIS AMENDMENT AND RESTATEMENT MODIFIES CERTAIN
PROVISIONS OF THE PLAN PRIOR TO THE EFFECTIVE DATE OF THIS RESTATEMENT THAT MAY
AFFECT SUCH EMPLOYEES.

 


SECTION 1.2.                                   DEFINITIONS.  THE TERMS DEFINED
IN THIS SECTION, WHEN USED IN THE PLAN WITH INITIAL CAPITAL LETTERS, HAVE THE
FOLLOWING MEANINGS UNLESS THE CONTEXT CLEARLY INDICATES THAT OTHER MEANINGS ARE
INTENDED.


 


ACCRUAL SERVICE.


 

(1)                                  AFTER FEBRUARY 29, 1976, A PARTICIPANT
SHALL RECEIVE CREDIT FOR ONE FULL YEAR OF “ACCRUAL SERVICE” FOR EACH PLAN YEAR
IN WHICH THE PARTICIPANT HAD AT LEAST 1,000 HOURS OF SERVICE FOR A PARTICIPATING
EMPLOYER.  THE ACCRUAL SERVICE TO BE CREDITED FOR SERVICE PRIOR TO MARCH 1,
1976, SHALL BE THE PARTICIPANT’S SERVICE RECOGNIZED FOR BENEFIT ACCRUAL PURPOSES
UNDER THE TERMS OF THE PLAN AS IN EFFECT PRIOR TO MARCH 1, 1989.

 

(2)                                  A PARTICIPANT’S ACCRUAL SERVICE SHALL NOT
INCLUDE PERIODS DURING WHICH THE PARTICIPANT HAS TERMINATED THE PARTICIPANT’S
ACTIVE PARTICIPATION IN THE PLAN [PURSUANT TO SECTION 3.3(B)] AND ANY PERIOD
WITH RESPECT TO WHICH A BENEFIT WAS PAID EQUAL TO THE THEN PRESENT VALUE OF THE
ENTIRE PRESENT OR DEFERRED BENEFIT DUE THE PARTICIPANT UNDER THE PLAN NOT
EXCEEDING $3,500 (THIS AMOUNT CHANGES TO $5,000 EFFECTIVE FOR PLAN YEARS
BEGINNING AFTER AUGUST 5, 1997) OR, IF THE PARTICIPANT SO ELECTED, EQUAL TO THE
THEN PRESENT VALUE OF THE ENTIRE PRESENT OR DEFERRED BENEFIT DUE THE PARTICIPANT
UNDER THE PLAN REGARDLESS OF AMOUNT (IF PERMITTED BY OTHER PROVISIONS OF THIS
PLAN), PROVIDED THE PARTICIPANT’S SPOUSE, IF ANY, CONSENTED THERETO IN THE
MANNER DESCRIBED IN ARTICLE IV; PROVIDED, HOWEVER, SUCH BENEFIT PAYMENT MUST
HAVE BEEN PAID NO LATER THAN THE CLOSE OF THE SECOND PLAN YEAR FOLLOWING THE
PLAN YEAR IN WHICH THE PARTICIPANT INCURRED A TERMINATION OF SERVICE.  IF SUCH
BENEFIT PAYMENT IS PAID WITHIN SUCH PERIOD AND CONSEQUENTLY A PERIOD OF SERVICE
IS NOT PART OF THE PARTICIPANT’S ACCRUAL SERVICE, THEN THE PARTICIPANT MAY
RESTORE SUCH SERVICE BY REPAYING TO THE PLAN THE AMOUNT OF THE DISTRIBUTION WITH
INTEREST (AT THE RATE DETERMINED UNDER SECTION 411(C)(2)(C) OF THE CODE) WITHIN
THE EARLIER OF (1) 5 YEARS AFTER THE DATE THE PARTICIPANT IS SUBSEQUENTLY
RE-EMPLOYED BY A PARTICIPATING EMPLOYER OR RELATED EMPLOYER OR (2) THE CLOSE OF
THE FIRST 5 YEAR BREAK IN SERVICE AFTER THE DATE OF DISTRIBUTION.

 

(3)                                  THE PLAN SHALL NOT TAKE INTO ANY ACCRUAL
SERVICE THAT WAS EXCLUDED UNDER THE PRIOR PLAN WITH RESPECT TO ANY EMPLOYEE WHO
BECAME EMPLOYED BY THE SOUTHERN MINNESOTA BEET SUGAR COOPERATIVE ON SEPTEMBER 1,
1978.

 

(4)                                  FOR A PARTICIPANT WHO IS ABOUT TO INCUR A
TERMINATION OF SERVICE AND WILL BE ENTITLED TO A BENEFIT UNDER ONE OF SECTIONS
4.1, 4.2, 4.3, OR 4.5, SUCH PARTICIPANT MAY ELECT TO RECEIVE ONE YEAR OF ACCRUAL
SERVICE FOR EVERY 1,000 HOURS OF ACCRUED SICK LEAVE UNUSED BY THE PARTICIPANT AS
OF SIX WEEKS PRIOR TO THE PARTICIPANT’S ANNUITY STARTING DATE.  A PARTICIPANT
WITH LESS THAN 1,000 HOURS OF UNUSED ACCRUED SICK LEAVE MAY RECEIVE A FRACTION
OF A YEAR OF ACCRUAL SERVICE, THE NUMERATOR BEING THE NUMBER OF UNUSED ACCRUED
SICK LEAVE HOURS AND THE DENOMINATOR BEING 1,000 HOURS.  A PARTICIPANT WITH MORE
THAN 1,000 HOURS OF UNUSED ACCRUED SICK LEAVE MAY

 

2

--------------------------------------------------------------------------------


 

RECEIVE ONE YEAR AND A PRO-RATED PARTIAL YEAR FOR THOSE HOURS OVER 1,000 AS
DESCRIBED IN THE PRIOR SENTENCE.  THE PARTICIPANT MUST MAKE THE PARTICIPANT’S
ELECTION AT LEAST SIX WEEKS PRIOR TO THE PARTICIPANT’S ANNUITY STARTING DATE. 
IF THE PARTICIPANT ELECTS THE ADDITIONAL ACCRUAL SERVICE FOR THE PARTICIPANT’S
UNUSED ACCRUED SICK LEAVE, THE PARTICIPANT WILL NOT BE ALLOWED TO USE ANY OF THE
PARTICIPANT’S UNUSED ACCRUED SICK LEAVE PRIOR TO THE PARTICIPANT’S ANNUITY
STARTING DATE.

 


ACCRUED BENEFIT.  A PARTICIPANT’S “ACCRUED BENEFIT” AS OF ANY DATE IS EQUAL TO
THE PARTICIPANT’S BENEFIT CREDITS DETERMINED AS OF THAT DATE.  HOWEVER, IF THE
PARTICIPANT HAS NOT CEASED TO BE AN ELIGIBLE EMPLOYEE, THOSE CREDITS WILL BE
DETERMINED AS IF THE PARTICIPANT HAD CEASED TO BE AN ELIGIBLE EMPLOYEE ON THAT
DATE.  IN NO EVENT WILL A PARTICIPANT’S ACCRUED BENEFIT BE LESS THAN THE
PARTICIPANT’S ACCRUED BENEFIT DETERMINED AS OF THE PRECEDING PLAN ANNIVERSARY
DATE.


 


ACTUARIAL EQUIVALENT.  AN “ACTUARIAL EQUIVALENT” IS AN EQUIVALENT AMOUNT OR
STREAM OF PAYMENTS DETERMINED IN ACCORDANCE WITH THE FOLLOWING PROVISIONS:


 

(1)                                  AN ACTUARIAL EQUIVALENT BENEFIT SHALL BE
COMPUTED USING ANY BASIS SPECIFIED IN THE PLAN, BUT WHEREVER THE BASIS FOR
ACTUARIAL EQUIVALENT IS NOT SPECIFICALLY SPECIFIED IN THE AFFECTED PROVISION OF
THE PLAN, ACTUARIAL EQUIVALENCE SHALL BE COMPUTED ON THE BASIS OF THE PUBLISHED
1984 UNISEX PENSION MORTALITY TABLE SET FORWARD ONE YEAR, AND A 7% INTEREST RATE
ASSUMPTION.

 

(2)                                  IF THIS DEFINITION IS USED ON OR AFTER
MARCH 1, 1996, TO DETERMINE ANY ACTUARIAL VALUE, THEN THE CALCULATION SHALL BE
MADE USING THE ‘APPLICABLE MORTALITY TABLE’ PRESCRIBED BY THE SECRETARY OF THE
TREASURY IN ACCORDANCE WITH SECTION 417(E)(3) OF THE CODE AND REGULATIONS AND
RULING ISSUED THEREUNDER (WHICH AS OF OCTOBER 1, 1995, IS BASED ON A FIXED BLEND
OF 50% OF THE MALE AND 50% OF THE FEMALE MORTALITY RATES FROM THE 1983 GROUP
ANNUITY MORTALITY TABLE AND AS OF DECEMBER 31, 2002, FOR PURPOSES OF BENEFIT
PAYMENTS COMMENCING ON OR AFTER THAT DATE, IS THE TABLE PRESCRIBED IN REV. RUL.
2001-62) AND AN INTEREST RATE EQUAL TO THE ANNUAL RATE OF INTEREST ON 30-YEAR
TREASURY SECURITIES, OR ON A SUBSTITUTE FOR THOSE SECURITIES, AS SPECIFIED BY
THE COMMISSIONER OF THE INTERNAL REVENUE SERVICE FOR THE DECEMBER BEFORE THE
FIRST DAY OF THE PLAN YEAR IN WHICH THE DISTRIBUTION IS MADE (AND TYPICALLY
REPORTED IN THE NEXT MONTH).  THE BENEFIT BEING VALUED UNDER THE PRIOR SENTENCE
SHALL BE ASSUMED TO COMMENCE ON THE NORMAL RETIREMENT DATE OF THE APPLICABLE
PARTICIPANT.

 


ACTUARIAL VALUE.  “ACTUARIAL VALUE” MEANS THE SINGLE SUM VALUE OF A BENEFIT
UNDER THE PLAN AS DETERMINED BY THE ACTUARY ON THE BASIS OF THE ACTUARIAL
TABLES, FACTORS AND ASSUMPTIONS SET FORTH IN THE DEFINITION OF ACTUARIAL
EQUIVALENT.


 


ACTUARY.  “ACTUARY” MEANS AN INDIVIDUAL ACTUARY OR A FIRM OF ACTUARIES
INDEPENDENT OF AND SELECTED FROM TIME TO TIME BY THE ADMINISTRATOR.  THE ACTUARY
OR AN EMPLOYEE OF THE ACTUARY SHALL BE ENROLLED WITH THE JOINT BOARD FOR THE
ENROLLMENT OF ACTUARIES ESTABLISHED UNDER ERISA.


 


ADMINISTRATIVE COMMITTEE.  THE “ADMINISTRATIVE COMMITTEE” SHALL BE DETERMINED
PURSUANT TO THE PROVISIONS OF SECTION 5.2.


 


ADMINISTRATOR.  THE COMPANY SHALL BE THE “ADMINISTRATOR” AND SHALL BE A NAMED
FIDUCIARY AND ADMINISTRATOR FOR PURPOSES OF ERISA AND THIS PLAN.  AS SUCH, IT
SHALL HAVE AUTHORITY TO CONTROL AND MANAGE THE OPERATION OF THE PLAN AS
DESCRIBED IN THE PLAN AND SHALL HAVE THE POWERS AND DUTIES GIVEN TO THE
ADMINISTRATOR OF A PLAN UNDER TITLE I OF ERISA.  THE ADMINISTRATIVE COMMITTEE
SHALL HAVE THE AUTHORITY AND DUTY TO ACT FOR THE COMPANY IN SUCH COMPANY’S
CAPACITY AS ADMINISTRATOR.


 


ALTERNATE PAYEE.  THE TERM “ALTERNATE PAYEE” MEANS ANY SPOUSE, FORMER SPOUSE,
CHILD, OR OTHER DEPENDENT OF A PARTICIPANT WHO IS RECOGNIZED BY A DOMESTIC
RELATIONS ORDER AS HAVING A RIGHT TO RECEIVE ALL, OR A PORTION OF, THE BENEFITS
PAYABLE UNDER THE PLAN WITH RESPECT TO SUCH PARTICIPANT.

 

3

--------------------------------------------------------------------------------


 


ANNUITY STARTING DATE.  THE “ANNUITY STARTING DATE” IS THE FIRST DAY OF THE
FIRST PERIOD FOR WHICH AN AMOUNT IS PAYABLE AS AN ANNUITY, OR IN THE CASE OF A
BENEFIT NOT PAYABLE IN THE FORM OF AN ANNUITY, THE FIRST DAY ON WHICH ALL EVENTS
HAVE OCCURRED (INCLUDING A PARTICIPANT’S ELECTION TO RECEIVE THE BENEFIT) WHICH
ENTITLE THE AFFECTED PARTICIPANT TO SUCH BENEFIT (OTHER THAN ON ACCOUNT OF
DEATH).  IF BENEFIT PAYMENTS ARE SUSPENDED UNDER ARTICLE IV AFTER AN ANNUITY
STARTING DATE, THE DATE OF A RECOMMENCEMENT OF BENEFITS SHALL NOT BE CONSIDERED
TO BE A NEW ANNUITY STARTING DATE UNLESS A NEW FORM OF DISTRIBUTION MAY BE AND
IS ELECTED UNDER ARTICLE IV.  IF THERE ARE ADDITIONAL ACCRUALS UNDER THIS PLAN
AFTER THE ANNUITY STARTING DATE, THAT DATE SHALL APPLY TO THOSE ACCRUALS UNLESS
THAT DATE PRECEDED THE PARTICIPANT’S NORMAL RETIREMENT AGE OR A NEW FORM OF
DISTRIBUTION MAY BE AND IS ELECTED UNDER ARTICLE IV.


 


BENEFICIARY.


 

(1)                                  “BENEFICIARY” IS THE PERSON OR PERSONS,
NATURAL OR OTHERWISE, OTHER THAN A JOINT OR CONTINGENT ANNUITANT, DESIGNATED BY
A PARTICIPANT TO RECEIVE ANY BENEFIT PAYABLE UNDER THE PLAN IN THE EVENT OF THE
PARTICIPANT’S DEATH.

 

(2)                                  A PARTICIPANT WHO HAS DESIGNATED A
BENEFICIARY MAY, WITHOUT THE CONSENT OF SUCH BENEFICIARY, ALTER OR REVOKE SUCH
DESIGNATION.  TO BE EFFECTIVE, ANY SUCH DESIGNATION, ALTERATION, OR REVOCATION
SHALL BE IN WRITING, IN SUCH FORM AS THE ADMINISTRATOR MAY PRESCRIBE, AND SHALL
BE FILED WITH THE ADMINISTRATOR PRIOR TO THE DEATH OF THE PARTICIPANT.  IF, AT
THE TIME A DEATH BENEFIT BECOMES PAYABLE, THERE IS NOT ON FILE WITH THE
ADMINISTRATOR A FULLY EFFECTIVE DESIGNATION OF BENEFICIARY, THE DESIGNATED
BENEFICIARY SHALL BE THE PERSON OR PERSONS SURVIVING THE PARTICIPANT IN THE
FIRST OF THE FOLLOWING CLASSES IN WHICH THERE IS A SURVIVOR, SHARE AND SHARE
ALIKE:

 

(A)                              THE PARTICIPANT’S SPOUSE;

 

(B)                                THE PARTICIPANT’S CHILDREN, AND CHILDREN OF
THE PARTICIPANT’S SPOUSE, INCLUDING A CHILD IN GESTATION AT THE DATE OF THE
PARTICIPANT’S DEATH AND THEREAFTER BORN ALIVE, EXCEPT THAT IF ANY OF SUCH
CHILDREN PRE-DECEASE THE PARTICIPANT BUT LEAVE ISSUE SURVIVING THE PARTICIPANT,
SUCH ISSUE SHALL TAKE BY RIGHT OF REPRESENTATION THE SHARE THEIR PARENT WOULD
HAVE TAKEN IF LIVING;

 

(C)                                THE PARTICIPANT’S PARENTS;

 

(D)                               THE PARTICIPANT’S BROTHERS AND SISTERS;

 

(E)                                 THE PARTICIPANT’S ESTATE.

 

The identity of each Beneficiary in each case shall be determined by the
Administrator.  Each such determination shall be final and binding for all
persons.

 


BENEFIT CREDITS.  “BENEFIT CREDITS” SHALL MEAN THE FOLLOWING:


 

(A)                                  IF THE PARTICIPANT WAS A TECHNICIAN I, II,
OR III EMPLOYEE AT THE TIME THE PARTICIPANT CEASED TO BE AN ELIGIBLE EMPLOYEE,
BENEFIT CREDITS MEANS $25.00 (EFFECTIVE 8/1/94), $25.50 (EFFECTIVE 8/1/95,
$26.50 (EFFECTIVE 8/1/96), $27.00 (EFFECTIVE 8/1/97), $27.50 (EFFECTIVE 8/1/98),
$28.00 (EFFECTIVE 8/1/99), $28.50 (EFFECTIVE 8/1/00), $29.00 (EFFECTIVE 8/1/01),
$29.50 (EFFECTIVE 8/1/02), OR $30.00 (EFFECTIVE 8/1/03), MULTIPLIED BY THE
NUMBER OF THE PARTICIPANT’S YEARS OF ACCRUAL SERVICE.

 

(B)                                 IF THE PARTICIPANT WAS A TECHNICIAN IV
EMPLOYEE AT THE TIME THE PARTICIPANT CEASED TO BE AN ELIGIBLE EMPLOYEE, BENEFIT
CREDITS MEANS $21.00 (EFFECTIVE 8/1/94), $21.50 (EFFECTIVE 8/1/95), OR $22.50
(EFFECTIVE 8/1/96), $23.00 (EFFECTIVE 8/1/97), $23.50 (EFFECTIVE 8/1/98), $24.00
(EFFECTIVE 8/1/99), $24.50 (EFFECTIVE 8/1/00), $25.00 (EFFECTIVE 8/1/01), $25.50
(EFFECTIVE 8/1/02), OR $26.00 (EFFECTIVE 8/1/03), MULTIPLIED BY THE NUMBER OF
THE PARTICIPANT’S YEARS OF ACCRUAL SERVICE.  HOWEVER, IF THE

 

4

--------------------------------------------------------------------------------


 

Participant’s years of Accrual Service as a Technician IV Employee are preceded
by years of Accrual Service as a Technician I, II, or III Employee, the
Participant’s Benefit Credits shall be determined by multiplying the number of
the Participant’s years of Accrual Service during and before the period that the
Participant was a Technician I, II or III Employee by the rate in effect under
subsection (a) of this definition at the time the Participant ceases to be an
Eligible Employee and adding to that amount the product of the Participant’s
remaining years of Accrual Service and the rate applicable at that time for a
Technician IV Employee.

 

(C)                                  IF THE PARTICIPANT WAS NOT A TECHNICIAN I,
II, III, OR IV EMPLOYEE AT THE TIME THE PARTICIPANT CEASED TO BE AN ELIGIBLE
EMPLOYEE, BENEFIT CREDITS MEANS $18.00 (EFFECTIVE 8/1/94), $18.50 (EFFECTIVE
8/1/95), $19.50 (EFFECTIVE 8/1/96), $20.00 (EFFECTIVE 8/1/97), $20.50 (EFFECTIVE
8/1/98), $21.00 (EFFECTIVE 8/1/99), $21.50 (EFFECTIVE 8/1/00), $22.00 (EFFECTIVE
8/1/01), $22.50 (EFFECTIVE 8/1/02), OR $23.00 (EFFECTIVE 8/1/03), MULTIPLIED BY
THE NUMBER OF THE PARTICIPANT’S YEARS OF ACCRUAL SERVICE AS A NON-TECHNICIAN
EMPLOYEE.  HOWEVER, IF SUCH PARTICIPANT’S YEARS OF ACCRUAL SERVICE INCLUDE YEARS
OF ACCRUAL SERVICE AS A TECHNICIAN I, II, III, OR IV EMPLOYEE, THE PARTICIPANT’S
BENEFIT CREDITS SHALL BE EQUAL TO THE SUM OF (1) THE PRODUCT OF (A) THE NUMBER
OF THE PARTICIPANT’S YEARS OF ACCRUAL SERVICE DURING AND BEFORE THE PERIOD THAT
THE PARTICIPANT WAS A TECHNICIAN I, II, OR III EMPLOYEE AND (B) THE RATE IN
EFFECT UNDER SUBSECTION (A) OF THIS DEFINITION AT THE TIME THE PARTICIPANT
CEASES TO BE AN ELIGIBLE EMPLOYEE, (2) THE PRODUCT OF (A) THE PARTICIPANT’S
YEARS OF ACCRUAL SERVICE PERIOD THAT ARE DURING AND BEFORE THE PERIOD THAT THE
PARTICIPANT WAS A TECHNICIAN IV EMPLOYEE AND ARE SUBSEQUENT TO THE PERIOD (IF
ANY) DESCRIBED IN SUBSECTION (C)(1)(A) OF THIS SENTENCE AND (B) THE RATE IN
EFFECT UNDER SUBSECTION (B) OF THIS DEFINITION FOR A TECHNICIAN IV EMPLOYEE AT
THE TIME THE PARTICIPANT CEASES TO BE AN ELIGIBLE EMPLOYEE, AND (3) THE PRODUCT
OF (A) THE PARTICIPANT’S REMAINING YEARS OF ACCRUAL SERVICE AND (B) THE RATE
APPLICABLE AT THAT TIME FOR A PARTICIPANT WHO WAS NOT A TECHNICIAN I, II, III,
OR IV EMPLOYEE AT THE TIME THE PARTICIPANT CEASED TO BE AN ELIGIBLE EMPLOYEE.

 


BREAK IN SERVICE.  “BREAK IN SERVICE” MEANS AN ELIGIBILITY COMPUTATION PERIOD
AFTER AN EMPLOYEE’S INITIAL ELIGIBILITY COMPUTATION PERIOD DURING WHICH THE
EMPLOYEE HAS COMPLETED NO HOURS OF SERVICE WITH RESPECT TO A PARTICIPATING
EMPLOYER OR RELATED EMPLOYER.


 


CLAIMS REVIEWER.  THE “CLAIMS REVIEWER” SHALL BE SUCH PERSON WHO OR
ORGANIZATIONAL UNIT WHICH CUSTOMARILY HANDLES EMPLOYEE BENEFIT MATTERS RELATING
TO THE PLAN AS THE ADMINISTRATOR SHALL DESIGNATE.


 


CODE.  “CODE” MEANS THE U.S. INTERNAL REVENUE CODE OF 1986 AS AMENDED FROM TIME
TO TIME.


 


COMPANY.  “COMPANY” MEANS ‘AMERICAN CRYSTAL SUGAR COMPANY’, A MINNESOTA
CORPORATION.


 


COVERED EMPLOYEE.  A “COVERED EMPLOYEE” IS A PERSON WHO HAS MET THE REQUIREMENTS
OF SECTIONS 3.1 AND 3.2 AND HAS NOT CEASED TO BE A COVERED EMPLOYEE UNDER
SECTION 3.3 OR ANY OTHER SECTION OF THE PLAN.  AN INDIVIDUAL WHO HAS CEASED TO
BE A COVERED EMPLOYEE MAY AGAIN BECOME A COVERED EMPLOYEE AS PROVIDED IN SECTION
3.4.


 


DEFERRED RETIREMENT DATE.  IF A PARTICIPANT HAS REACHED THE PARTICIPANT’S NORMAL
RETIREMENT DATE AND HAS NOT INCURRED A TERMINATION OF SERVICE ON OR BEFORE THAT
DATE, THE PARTICIPANT’S “DEFERRED RETIREMENT DATE” SHALL BE THE EARLIER OF THE
FIRST DAY OF THE MONTH COINCIDENT WITH OR FOLLOWING THE DATE OF SUCH TERMINATION
OF SERVICE OR THE FIRST DAY OF THE MONTH IN WHICH THE PARTICIPANT ISN’T CREDITED
WITH THE HOURS SPECIFIED IN SECTION 4.14(A)(1)(A) OR ISN’T BEING CREDITED WITH
HOURS AT A RATE OF AT LEAST 1,000 HOURS OF SERVICE PER PLAN YEAR.


 


DOMESTIC RELATIONS ORDER.  THE TERM “DOMESTIC RELATIONS ORDER” MEANS ANY
JUDGMENT, DECREE OR ORDER (INCLUDING APPROVAL OF A PROPERTY SETTLEMENT
AGREEMENT) WHICH:

 

5

--------------------------------------------------------------------------------


 

(1)                                  RELATES TO THE PROVISION OF CHILD SUPPORT,
ALIMONY PAYMENTS, OR MARITAL PROPERTY RIGHTS TO A SPOUSE, FORMER SPOUSE, CHILD,
OR OTHER DEPENDENT OF A PARTICIPANT, AND

 

(2)                                  IS MADE PURSUANT TO A STATE DOMESTIC
RELATIONS LAW (INCLUDING A COMMUNITY PROPERTY LAW).

 


EARLY RETIREMENT DATE.  A PARTICIPANT’S “EARLY RETIREMENT DATE” IS THE FIRST DAY
OF ANY MONTH BEFORE THE PARTICIPANT’S NORMAL RETIREMENT AND ON OR AFTER THE DATE
ON WHICH THE PARTICIPANT HAS (1) ATTAINED FIFTY–FIVE (55) YEARS OF AGE AND
COMPLETED FIVE (5) YEARS OF VESTING SERVICE, OR ATTAINED AGE 60, (2) INCURRED A
TERMINATION OF SERVICE, AND (3) ELECTED TO COMMENCE TO RECEIVE AN EARLY
RETIREMENT BENEFIT AS DESCRIBED IN SECTION 4.2 OF THIS PLAN.


 


EFFECTIVE DATE.  THE “EFFECTIVE DATE” OF THE PLAN IS DESCRIBED IN SECTION 1.1 OF
THE PLAN.


 


EFFECTIVE DATE OF THIS RESTATEMENT.  “EFFECTIVE DATE OF THIS RESTATEMENT” MEANS
MARCH 1, 2002, ALTHOUGH CERTAIN PROVISIONS ARE EFFECTIVE ON OTHER DATES AS
SPECIFICALLY STATED IN THIS DOCUMENT.


 


ELECTION PERIOD.  IN THE CASE OF AN ELECTION TO WAIVE THE QUALIFIED JOINT AND
SURVIVOR ANNUITY FORM OF BENEFIT, A PARTICIPANT’S “ELECTION PERIOD” SHALL BE THE
NINETY–DAY PERIOD ENDING ON THE PARTICIPANT’S ANNUITY STARTING DATE.


 


ELIGIBILITY COMPUTATION PERIOD.  “ELIGIBILITY COMPUTATION PERIOD” MEANS THE
TWELVE CONSECUTIVE MONTH PERIOD COMMENCING WITH THE DATE AN EMPLOYEE FIRST
PERFORMS AN HOUR OF SERVICE FOR A PARTICIPATING EMPLOYER OR RELATED EMPLOYER. 
THE EMPLOYEE’S SUBSEQUENT “ELIGIBILITY COMPUTATION PERIODS” SHALL BE THE PLAN
YEARS COMMENCING WITH THE PLAN YEAR BEGINNING DURING THE EMPLOYEE’S INITIAL
ELIGIBILITY COMPUTATION PERIOD.  HOWEVER, IF SUCH EMPLOYEE INCURS A BREAK IN
SERVICE BEFORE SUCH EMPLOYEE COMPLETES ONE YEAR OF ELIGIBILITY SERVICE, THEN FOR
PURPOSES OF THIS DEFINITION THE DATE THE EMPLOYEE FIRST PERFORMS AN HOUR OF
SERVICE FOR A PARTICIPATING OR RELATED EMPLOYER AFTER SUCH BREAK SHALL BE DEEMED
TO BE THE DATE THE EMPLOYEE FIRST PERFORMS AN HOUR OF SERVICE FOR A
PARTICIPATING OR RELATED EMPLOYER.


 


ELIGIBLE EMPLOYEE.  “ELIGIBLE EMPLOYEE” MEANS AN EMPLOYEE OF A PARTICIPATING
EMPLOYER WHO IS A MEMBER OF A COLLECTIVE BARGAINING UNIT COVERED UNDER THE
COLLECTIVE BARGAINING AGREEMENT BETWEEN THAT PARTICIPATING EMPLOYER AND THE
BAKERY, CONFECTIONERY, TOBACCO WORKERS & GRAIN MILLERS, AFL-CIO, CLC, AND IS
REQUIRED TO BE COVERED BY A PENSION PLAN PURSUANT TO THAT COLLECTIVE BARGAINING
AGREEMENT.  A LEASED EMPLOYEE SHALL NOT BE AN ELIGIBLE EMPLOYEE.


 


ELIGIBILITY SERVICE.  “ELIGIBILITY SERVICE” MEANS A PERIOD OF SERVICE
ACCUMULATED BY AN EMPLOYEE DETERMINED BY CREDITING THE EMPLOYEE WITH A ONE-YEAR
PERIOD OF SERVICE FOR EACH ELIGIBILITY COMPUTATION PERIOD DURING WHICH THE
EMPLOYEE IS CREDITED WITH AT LEAST 1,000 HOURS OF SERVICE WITH A PARTICIPATING
OR RELATED EMPLOYER.  SUBJECT TO ANY LIMITS UNDER SECTION 3.1(B)(1), IN
DETERMINING ELIGIBILITY SERVICE, SERVICE AS AN EMPLOYEE WITH A PREDECESSOR
EMPLOYER SHALL BE TREATED AS SERVICE WITH A PARTICIPATING EMPLOYER.


 


ELIGIBLE BENEFICIARY.  “ELIGIBLE BENEFICIARY” OF A PARTICIPANT SHALL MEAN


 

(1)                                  THE SURVIVING SPOUSE WHO HAD BEEN MARRIED
TO THE PARTICIPANT FOR AT LEAST ONE YEAR PRIOR TO THE PARTICIPANT’S DEATH, OR

 

(2)                                  IF THERE ISN’T SUCH A SURVIVING SPOUSE,
THEN, AS A GROUP, CHILDREN OF THE PARTICIPANT UNDER AGE 19 (OR UNDER AGE 22 IF A
FULL-TIME STUDENT) UNLESS MARRIED.  A CHILD IN GESTATION AT THE DATE OF THE
PARTICIPANT’S DEATH AND THEREAFTER BORN ALIVE SHALL BE CONSIDERED IN BEING.

 

6

--------------------------------------------------------------------------------


 


EMPLOYEE.  AN “EMPLOYEE” IS A NATURAL PERSON EMPLOYED IN THE SERVICE OF AN
EMPLOYER AS A COMMON LAW EMPLOYEE.


 


EMPLOYER.  “EMPLOYER” MEANS THE EMPLOYER OF AN EMPLOYEE WITH RESPECT TO WHOM THE
TERM IS USED.


 


ERISA.  “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974 AND
ALL AMENDMENTS THERETO AND REVISIONS THEREOF.


 


FUNDING MEDIUM.  THE “FUNDING MEDIUM” SHALL BE THE TRUSTEES, INSURANCE COMPANY
OR OTHER ENTITY THAT HANDLES ASSETS OF THE PLAN.


 


HIGHLY COMPENSATED EMPLOYEE.


 

(1)           EFFECTIVE FOR YEARS BEGINNING ON OR AFTER JANUARY 1, 1997, A
“HIGHLY COMPENSATED EMPLOYEE” OF A PARTICIPATING EMPLOYER FOR A PLAN YEAR IS
SUCH INDIVIDUAL WHO:

 

(A)                              IS A FIVE PERCENT OWNER (THE DEFINITION IN
SECTION 416 OF THE CODE SHALL APPLY) OF THE PARTICIPATING EMPLOYER OR AT LEAST
ONE OF ITS RELATED EMPLOYERS DURING THAT PLAN YEAR OR THE PRIOR PLAN YEAR; OR

 

(B)                                RECEIVED EARNINGS FROM THE PARTICIPATING
EMPLOYER AND ITS RELATED EMPLOYERS IN EXCESS OF $80,000 DURING THE PRIOR PLAN
YEAR.

 

The $80,000 amount will be adjusted pursuant to Section 414(q)(1) of the Code.

 

(2)           FOR PURPOSES OF MAKING THE DETERMINATIONS UNDER THIS DEFINITION,
THE FOLLOWING RULES SHALL APPLY:

 

(A)                              EMPLOYEES WHO ARE NONRESIDENT ALIENS AND WHO DO
NOT RECEIVE EARNED INCOME (WITHIN THE MEANING OF SECTION 911(D)(2) OF THE CODE)
FROM THE PARTICIPATING EMPLOYER OR ANY OF ITS RELATED EMPLOYERS WHICH
CONSTITUTES INCOME FROM SERVICES WITHIN THE UNITED STATES (WITHIN THE MEANING OF
SECTION 861(A)(3) OF THE CODE) SHALL NOT BE TREATED AS EMPLOYEES OF THOSE
EMPLOYERS.

 

(B)                                A FORMER EMPLOYEE OF THE PARTICIPATING
EMPLOYER OR ONE OF ITS RELATED EMPLOYERS SHALL BE TREATED AS A HIGHLY
COMPENSATED EMPLOYEE OF THE PARTICIPATING EMPLOYER IF THE FORMER EMPLOYEE WAS A
HIGHLY COMPENSATED EMPLOYEE OF THE PARTICIPATING EMPLOYER WHEN THE EMPLOYEE
INCURRED A TERMINATION OF SERVICE OR THE FORMER EMPLOYEE WAS A HIGHLY
COMPENSATED EMPLOYEE OF THE PARTICIPATING EMPLOYER AT ANY TIME AFTER ATTAINING
AGE 55.

 

The determination of who is a former Highly Compensated Employee is based on the
rules applicable to determining Highly Compensated Employee status as in effect
for that determination year, in accordance with Section 1.414(q)-1T, A-4 for the
Temporary Income Tax Regulations and Notice 97-75, or later guidance under the
Code.

 

In determining whether an Employee is a Highly Compensated Employee for years
beginning in 1997, the amendments to Section 414(q) of the Code are treated as
having been in effect for years beginning in 1996.

 

7

--------------------------------------------------------------------------------


 


HOUR OF SERVICE.


 

(1)           GENERAL RULE.

 

(A)                              AN “HOUR OF SERVICE” IS EACH HOUR FOR WHICH AN
EMPLOYEE IS, DIRECTLY OR INDIRECTLY, PAID (OR ENTITLED TO PAYMENT) BY AN
EMPLOYER FOR ANY REASON INCLUDING EACH HOUR FOR WHICH BACK PAY, IRRESPECTIVE OF
MITIGATION OF DAMAGES, HAS BEEN EITHER AWARDED OR AGREED TO BY AN EMPLOYER.  A
BACK PAY HOUR OF SERVICE SHALL BE ALLOCATED TO THE PERIOD OR PERIODS TO WHICH
THE AWARD OR AGREEMENT PERTAINS UNLESS THE EMPLOYEE HAS OTHERWISE RECEIVED
CREDIT FOR AN HOUR OF SERVICE FOR THE SAME PERIOD.

 

(B)                                ANY HOUR FOR WHICH THE EMPLOYEE IS BEING
DIRECTLY OR INDIRECTLY PAID AT MORE THAN THE EMPLOYEE’S REGULAR RATE OF PAY
SHALL BE COUNTED AS ONE HOUR OF SERVICE.

 

(C)                                THE HOURS OF SERVICE OF AN EMPLOYEE WHO IS
PAID BY AN EMPLOYER FOR REASONS OTHER THAN FOR THE PERFORMANCE OF DUTIES SHALL
BE DETERMINED IN ACCORDANCE WITH SECTIONS 2530.200B–2(B) OF THE DEPARTMENT OF
LABOR REGULATIONS WHICH IS HEREBY INCORPORATED BY REFERENCE.  HOWEVER NO MORE
THAN 501 HOURS OF SERVICE SHALL BE CREDITED TO AN EMPLOYEE FOR ANY SINGLE
CONTINUOUS PERIOD DURING WHICH THE EMPLOYEE PERFORMS NO DUTIES, NO HOURS OF
SERVICE SHALL BE CREDITED TO AN EMPLOYEE FOR A PAYMENT MADE OR DUE UNDER A PLAN
MAINTAINED SOLELY FOR THE PURPOSE OF COMPLYING WITH WORKER’S COMPENSATION,
UNEMPLOYMENT COMPENSATION OR DISABILITY INSURANCE LAWS, NO HOURS OF SERVICE
SHALL BE CREDITED FOR A PAYMENT WHICH SOLELY REIMBURSES AN EMPLOYEE FOR MEDICAL
OR MEDICALLY RELATED EXPENSES INCURRED BY THE EMPLOYEE, AND AN HOUR OF SERVICE
SHALL NOT BE CREDITED TO AN EMPLOYEE UNDER THIS SUBPARAGRAPH (C) IF IT HAS
ALREADY BEEN CREDITED TO SUCH EMPLOYEE PURSUANT TO ANOTHER PROVISION OF THIS
DEFINITION.

 

(D)                               HOURS OF SERVICE OF AN EMPLOYEE SHALL BE
CREDITED TO COMPUTATION PERIODS IN ACCORDANCE WITH SECTIONS 2530.200B–2(C) OF
THE DEPARTMENT OF LABOR REGULATIONS WHICH IS HEREBY INCORPORATED BY REFERENCE.

 

(E)                                 FOR PURPOSES OF DETERMINING HOURS OF SERVICE
BEFORE THE DATE ERISA BECAME APPLICABLE TO THE PLAN, AN EMPLOYER MAY USE
WHATEVER RECORDS ARE REASONABLY AVAILABLE TO THE EMPLOYER AND MAY MAKE SUCH
CALCULATIONS AS ARE NECESSARY TO DETERMINE THE APPROXIMATE NUMBER OF SUCH HOURS
OF SERVICE.

 

(2)                                  EXCEPTION:  BREAK IN SERVICE.  FOR PLAN
YEARS BEGINNING ON OR AFTER JANUARY 1, 1985, IN THE CASE OF EACH INDIVIDUAL WHO
IS ABSENT FROM SERVICE WITH THE EMPLOYER FOR ANY PERIOD BY REASON OF THE
PREGNANCY OF THE INDIVIDUAL, BY REASON OF THE BIRTH OF A CHILD FOR THE
INDIVIDUAL, BY REASON OF THE PLACEMENT OF A CHILD WITH THE INDIVIDUAL IN
CONNECTION WITH THE ADOPTION OF SUCH CHILD BY SUCH INDIVIDUAL, OR FOR PURPOSES
OF CARING FOR SUCH CHILD FOR A PERIOD BEGINNING IMMEDIATELY FOLLOWING SUCH BIRTH
OR PLACEMENT, THE PLAN SHALL TREAT AS HOURS OF SERVICE, SOLELY FOR PURPOSES OF
DETERMINING WHETHER A BREAK IN SERVICE HAS OCCURRED, THE FOLLOWING HOURS:

 

(A)                              THE HOURS OF SERVICE WHICH OTHERWISE WOULD
NORMALLY HAVE BEEN CREDITED TO SUCH INDIVIDUAL BUT FOR SUCH ABSENCE, OR

 

(B)                                IN ANY CASE IN WHICH THE PLAN IS UNABLE TO
DETERMINE THE HOURS DESCRIBED IN SUBPARAGRAPH (A) ABOVE, EIGHT HOURS OF SERVICE
PER NORMAL WORK DAY OF ABSENCE,

 

except that the total number of hours treated as Hours of Service under this
clause by reason of any such pregnancy or placement shall not exceed 501 hours. 
Said hours shall be treated as Hours of Service only in the year in which the
absence from work begins, if a Participant would be prevented from incurring
such a break in service in such year solely because the period of absence is
treated as Hours of Service under this Paragraph (2), or in any other case, in
the immediately following year.  For purposes of this Paragraph (3) the term
“year” means the period used in determining that Break in Service.  No credit
will be given under this Paragraph (3) unless the individual furnishes to the
Administrator such timely information as the Administrator may

 

8

--------------------------------------------------------------------------------


 

reasonably require to establish that the absence from work is for the reasons
described in this Paragraph (2) and the number of days for which there was such
an absence.

 

(3)                                  EXCEPTION:  FEDERAL LAW.  IF A LAW OF THE
UNITED STATES (INCLUDING ANY LAW RELATING TO CREDIT FOR TIME SPENT IN MILITARY
SERVICE) OR ANY RULE OR REGULATION DULY ISSUED THEREUNDER SO REQUIRES, HOURS OF
SERVICE SHALL BE ADDED TO THE TOTAL CALCULATED UNDER THE PRIOR PROVISIONS OF
THIS DEFINITION AND IF SUCH LAW, RULE OR REGULATION SO PERMITS, AN HOUR OF
SERVICE SHALL BE SUBTRACTED FROM SAID TOTAL.

 


LEASED EMPLOYEE.  A “LEASED EMPLOYEE” INCLUDES ANY PERSON (OTHER THAN AN
EMPLOYEE OF THE RECIPIENT) WHO PURSUANT TO AN AGREEMENT BETWEEN THE RECIPIENT
AND ANY OTHER PERSON (“LEASING ORGANIZATION”) HAS PERFORMED SERVICES FOR THE
RECIPIENT (OR FOR THE RECIPIENT AND RELATED PERSONS DETERMINED IN ACCORDANCE
WITH SECTION 414(N)(6) OF THE CODE) ON A SUBSTANTIALLY FULL TIME BASIS FOR A
PERIOD OF AT LEAST ONE YEAR, AND, PRIOR TO 1997, SUCH SERVICES ARE OF A TYPE
HISTORICALLY PERFORMED BY EMPLOYEES IN THE BUSINESS FIELD OF THE RECIPIENT
EMPLOYER, OR, AFTER 1996, SUCH SERVICES ARE PERFORMED UNDER PRIMARY DIRECTION OR
CONTROL BY THE RECIPIENT.


 


MANAGING BODY.  THE TERM “MANAGING BODY” SHALL MEAN THE BOARD OF DIRECTORS OF
THE CORPORATION REFERRED TO BUT WHEN USED WITH REFERENCE TO A PARTNERSHIP OR
SOLE PROPRIETORSHIP, IT SHALL MEAN, RESPECTIVELY, THE MANAGING PARTNER OR
PARTNERS (THE PERSONS WITH AUTHORITY TO MAKE DECISIONS FOR THE PARTNERSHIP) OR
THE SOLE PROPRIETOR.


 


NORMAL FORM.  THE “NORMAL FORM” OF BENEFIT IS A LIFE ANNUITY, CONSISTING OF A
MONTHLY PENSION PAYABLE TO A PARTICIPANT ON THE FIRST DAY OF EACH MONTH FOR THE
PARTICIPANT’S LIFETIME WHICH WILL INCLUDE A PAYMENT FOR THE FIRST DAY OF THE
MONTH IN WHICH THE PARTICIPANT DIES.


 


NORMAL RETIREMENT AGE.  A PARTICIPANT’S “NORMAL RETIREMENT AGE” IS THE LATER OF
THE DATE THE PARTICIPANT ATTAINS AGE 65 YEARS OF AGE OR THE FIFTH ANNIVERSARY OF
THE FIRST DAY OF THE PLAN YEAR IN WHICH THE PARTICIPANT COMMENCED PARTICIPATION
IN THE PLAN.


 


NORMAL RETIREMENT DATE.  THE “NORMAL RETIREMENT DATE” OF A PARTICIPANT IS THE
FIRST DAY OF THE MONTH COINCIDING WITH OR NEXT FOLLOWING THE PARTICIPANT’S
ATTAINMENT OF THE PARTICIPANT’S NORMAL RETIREMENT AGE.


 


PARTICIPANT.  “PARTICIPANT” MEANS AN EMPLOYEE OR FORMER EMPLOYEE OF A
PARTICIPATING EMPLOYER WHO IS OR MAY BECOME ENTITLED TO A BENEFIT UNDER THE
PLAN.  EFFECTIVE JULY 1, 1987 FOR PURPOSES OF SECTION 4.10(G), PARTICIPANT SHALL
INCLUDE FORMER UNION EMPLOYEES COVERED UNDER THE COLLECTIVELY BARGAINED
AGREEMENT BETWEEN THE COMPANY AND THE BAKERY, CONFECTIONERY, TOBACCO WORKERS &
GRAIN MILLERS, AFL-CIO, CLC (FORMERLY, THE AMERICAN FEDERATION OF GRAIN MILLERS
(AFL-CIO)).


 


PARTICIPATING EMPLOYER.  “PARTICIPATING EMPLOYER” MEANS THE COMPANY AND ANY
OTHER EMPLOYER WHICH HAS ADOPTED THE PLAN PURSUANT TO THE PROVISIONS OF ARTICLE
II AND IS MAINTAINING IT IN EFFECT.  AS OF MARCH 1, 2002, UNITED SUGARS
CORPORATION CONTINUES TO BE A PARTICIPATING EMPLOYER.


 


PLAN.  “PLAN” MEANS THE “RETIREMENT PLAN B FOR EMPLOYEES OF AMERICAN CRYSTAL
SUGAR COMPANY” AS THE SAME IS HEREBY AND MAY HEREAFTER BE AMENDED OR RESTATED.


 


PLAN ANNIVERSARY DATE.  “PLAN ANNIVERSARY DATE” MEANS MARCH 1 OF EACH YEAR.


 


PLAN YEAR.  “PLAN YEAR” MEANS THE TWELVE-MONTH PERIOD COMMENCING EACH MARCH 1. 
THE RECORDS OF THE PLAN SHALL BE KEPT UPON THE PLAN YEAR.

 

9

--------------------------------------------------------------------------------


 


PLAN TERMINATION DATE.  “PLAN TERMINATION DATE” MEANS THE DATE AS OF WHICH THE
PLAN IS TERMINATED, PURSUANT TO SECTION 8.1, IN TOTAL OR AS TO A DESIGNATED
GROUP OF EMPLOYEES, FORMER EMPLOYEES, BENEFICIARIES AND SURVIVING SPOUSES.


 


PREDECESSOR EMPLOYER.  ANY CORPORATION, PARTNERSHIP OR SOLE PROPRIETORSHIP
SUBSTANTIALLY ALL OF THE ASSETS OF WHICH ARE ACQUIRED BY A PARTICIPATING
EMPLOYER OR ARE INDIRECTLY ACQUIRED BY A PARTICIPATING EMPLOYER BY ACQUIRING THE
ASSETS OF AN EMPLOYER OTHER THAN SAID CORPORATION, PARTNERSHIP OR SOLE
PROPRIETORSHIP, OR ANY SUCH ENTITY WHICH MERGED INTO OR WITH OR IS OTHERWISE
ABSORBED BY A PARTICIPATING EMPLOYER, IS A “PREDECESSOR EMPLOYER” PROVIDED THAT
ONE OF THE FOLLOWING REQUIREMENTS APPLIES TO THAT EMPLOYER OR ENTITY:


 

(1)                                  A PARTICIPATING EMPLOYER CONTINUES TO
MAINTAIN AN EMPLOYEE BENEFIT PENSION PLAN OF SUCH EMPLOYER OR ENTITY; OR

 

(2)                                  EMPLOYMENT WITH THAT EMPLOYER OR ENTITY IS
REQUIRED TO BE TREATED AS EMPLOYMENT WITH A PARTICIPATING EMPLOYER UNDER
REGULATIONS PRESCRIBED BY THE SECRETARY OF THE TREASURY; OR

 

(3)                                  THE COMPANY, IN ITS SOLE DISCRETION
EFFECTED ON A NON-DISCRIMINATORY BASIS AS TO ALL PERSONS SIMILARLY SITUATED
IDENTIFIES THAT EMPLOYER OR ENTITY AS A PREDECESSOR EMPLOYER.

 

Southern Minnesota Beet Sugar Cooperative is a Predecessor Employer with respect
to individuals who were employed by it on September 1, 1978, to the extent that
such recognition produces Eligibility Service and Vesting Service for such
individuals consistent with the service provided them under the Prior Plan.  The
Administrator shall determine whether or not such an Employer is a Predecessor
Employer.

 


PRE-RETIREMENT SURVIVOR ANNUITY.  “PRE-RETIREMENT SURVIVOR ANNUITY” MEANS A
SURVIVOR ANNUITY FOR THE LIFE OF THE SPOUSE OF A VESTED PARTICIPANT UNDER WHICH
PAYMENTS TO THE SPOUSE EQUAL THE AMOUNTS WHICH WOULD BE PAYABLE AS A SURVIVOR
ANNUITY UNDER THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM (OR THE ACTUARIAL
EQUIVALENT THEREOF) IF:


 

(1)                                  IN THE CASE OF A PARTICIPANT WHO DIES AFTER
THE DATE ON WHICH THE PARTICIPANT ATTAINED THE PARTICIPANT’S QUALIFIED EARLY
RETIREMENT DATE, SUCH PARTICIPANT HAD INCURRED A TERMINATION OF SERVICE WITH AN
IMMEDIATE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM OF BENEFIT ON THE DAY BEFORE
THE PARTICIPANT’S DATE OF DEATH, OR

 

(2)                                  IN THE CASE OF A PARTICIPANT WHO DIES ON OR
BEFORE THE DATE ON WHICH THE PARTICIPANT WOULD HAVE ATTAINED THE PARTICIPANT’S
QUALIFIED EARLY RETIREMENT DATE, SUCH PARTICIPANT HAD:

 

(A)                              INCURRED A TERMINATION OF SERVICE ON THE DATE
OF DEATH,

 

(B)                                SURVIVED TO THE PARTICIPANT’S QUALIFIED EARLY
RETIREMENT DATE,

 

(C)                                INCURRED A TERMINATION OF SERVICE WITH AN
IMMEDIATE  QUALIFIED JOINT AND SURVIVOR ANNUITY FORM OF BENEFIT AT THE
PARTICIPANT’S QUALIFIED EARLY RETIREMENT DATE, AND

 

(D)                               DIED ON THE DAY AFTER THE DAY ON WHICH SUCH
PARTICIPANT WOULD HAVE ATTAINED THE PARTICIPANT’S QUALIFIED EARLY RETIREMENT
DATE.

 

In the case of a Participant who incurred a Termination of Service before the
date of the Participant’s death, Subsection (2)(A) shall not apply.

 

10

--------------------------------------------------------------------------------


 


PRIOR PLAN.  IF THIS PLAN IS ADOPTED BY A PARTICIPATING EMPLOYER AS AN AMENDMENT
OR CONTINUATION OF ANOTHER PLAN, THEN THE AMENDED OR CONTINUED PLAN AS IT
EXISTED IMMEDIATELY BEFORE THE AMENDMENT OR CONTINUATION SHALL BE A “PRIOR
PLAN.”  FURTHER, THE PLAN AS IT EXISTED ON THE DAY BEFORE THE EFFECTIVE DATE OF
THIS RESTATEMENT SHALL BE CONSIDERED A PRIOR PLAN.


 


QUALIFIED DOMESTIC RELATIONS ORDER.


 

(1)                                  GENERAL RULE.  THE TERM “QUALIFIED DOMESTIC
RELATIONS ORDER” MEANS A DOMESTIC RELATIONS ORDER:

 

(A)                              WHICH CREATES OR RECOGNIZES THE EXISTENCE OF AN
ALTERNATE PAYEE’S RIGHT TO, OR ASSIGNS TO AN ALTERNATE PAYEE THE RIGHT TO,
RECEIVE ALL OR A PORTION OF THE BENEFITS PAYABLE WITH RESPECT TO A PARTICIPANT
UNDER THE PLAN, AND

 

(B)                                WITH RESPECT TO WHICH THE REQUIREMENTS
DESCRIBED IN THE REMAINDER OF THIS DEFINITION ARE MET.

 

(2)                                  SPECIFICATION OF FACTS.  A DOMESTIC
RELATIONS ORDER SHALL BE A QUALIFIED DOMESTIC RELATIONS ORDER ONLY IF THE ORDER
CLEARLY SPECIFIES:

 

(A)                              THE NAME AND LAST KNOWN MAILING ADDRESS (IF
ANY) OF THE PARTICIPANT AND THE NAME AND MAILING ADDRESS OF EACH ALTERNATE PAYEE
COVERED BY THE ORDER,

 

(B)                                THE AMOUNT OR PERCENTAGE OF THE PARTICIPANT’S
BENEFITS TO BE PAID BY THE PLAN TO EACH SUCH ALTERNATE PAYEE, OR THE MANNER IN
WHICH SUCH AMOUNT OR PERCENTAGE IS TO BE DETERMINED,

 

(C)                                THE NUMBER OF PAYMENTS OR PERIOD TO WHICH
SUCH ORDER APPLIES, AND

 

(D)                               EACH PLAN TO WHICH SUCH ORDER APPLIES.

 

(3)                                  FURTHER REQUIREMENTS.  A DOMESTIC RELATIONS
ORDER SHALL BE CONSIDERED A QUALIFIED DOMESTIC ORDER ONLY IF SUCH ORDER:

 

(A)                              DOES NOT REQUIRE THE PLAN TO PROVIDE ANY TYPE
OR FORM OF BENEFIT, OR ANY OPTION, NOT OTHERWISE PROVIDED UNDER THE PLAN,

 

(B)                                DOES NOT REQUIRE THE PLAN TO PROVIDE
INCREASED BENEFITS (DETERMINED ON THE BASIS OF ACTUARIAL EQUIVALENTS), AND

 

(C)                                DOES NOT REQUIRE PAYMENT OF BENEFITS TO AN
ALTERNATE PAYEE WHICH ARE REQUIRED TO BE PAID TO ANOTHER ALTERNATE PAYEE UNDER
ANOTHER ORDER PREVIOUSLY DETERMINED TO BE A QUALIFIED DOMESTIC RELATIONS ORDER.

 

(4)                                  EXCEPTION FOR PAYMENTS AFTER EARLY
RETIREMENT DATE.  A DOMESTIC RELATIONS ORDER SHALL NOT BE TREATED AS FAILING TO
MEET THE REQUIREMENTS OF SUBPARAGRAPH (3)(A) ABOVE SOLELY BECAUSE SUCH ORDER
REQUIRES THAT PAYMENT OF BENEFITS BE MADE TO AN ALTERNATE PAYEE:

 

(A)                              ON OR AFTER THE DATE ON WHICH THE PARTICIPANT
ATTAINS (OR WOULD HAVE ATTAINED) THE PARTICIPANT’S QUALIFIED EARLY RETIREMENT
DATE,

 

(B)                                AS IF THE PARTICIPANT HAD INCURRED A
TERMINATION OF SERVICE ON THE DATE ON WHICH SUCH PAYMENT IS TO BEGIN UNDER SUCH
ORDER (BUT TAKING INTO ACCOUNT ONLY THE

 

11

--------------------------------------------------------------------------------


 

present value of the benefits actually accrued and not taking into account the
present value of any Employer subsidy for early retirement benefits), and

 

(C)                                IN ANY FORM IN WHICH SUCH BENEFITS MAY BE
PAID UNDER THE PLAN TO THE PARTICIPANT [OTHER THAN IN THE QUALIFIED JOINT AND
SURVIVOR ANNUITY FORM WITH RESPECT TO THE ALTERNATE PAYEE AND HIS OR HER
SUBSEQUENT SPOUSE].

 

For purposes of Subparagraph (B) above, the interest rate assumption used in
determining the present value shall be an interest rate specified in the
definition of Actuarial Equivalent which is identified for determining such a
value or, if no rate is specified, five percent (5%).

 

12

--------------------------------------------------------------------------------


 

When making calculations of a lump sum which is payable to an Alternate Payee or
of the portion of a Participant’s benefit which is being paid to the Alternate
Payee in that form, those calculations shall be made using the assumptions
described in the definition of Actuarial Equivalent.

 

(5)                                  ORDERS PRIOR TO JANUARY 1, 1985. 
GENERALLY, A DOMESTIC RELATIONS ORDER CANNOT BE A QUALIFIED DOMESTIC RELATIONS
ORDER UNTIL JANUARY L, 1985.  HOWEVER, IN THE CASE OF A DOMESTIC RELATIONS ORDER
ENTERED BEFORE SUCH DATE, THE ADMINISTRATOR:

 

(A)                              SHALL TREAT SUCH ORDER AS A QUALIFIED DOMESTIC
RELATIONS ORDER IF SUCH ADMINISTRATOR IS PAYING BENEFITS PURSUANT TO SUCH ORDER
ON SUCH DATE, AND

 

(B)                                MAY TREAT ANY OTHER ORDER ENTERED BEFORE SUCH
DATE AS A QUALIFIED DOMESTIC RELATIONS ORDER EVEN IF SUCH ORDER DOES NOT MEET
THE REQUIREMENTS SET FORTH ABOVE.

 


QUALIFIED EARLY RETIREMENT DATE.  A PARTICIPANT’S “QUALIFIED EARLY RETIREMENT
DATE” IS THE PARTICIPANT’S EARLIEST POSSIBLE EARLY RETIREMENT DATE.


 


QUALIFIED JOINT AND SURVIVOR ANNUITY FORM.  “QUALIFIED JOINT AND SURVIVOR
ANNUITY FORM” MEANS AN ANNUITY PAYABLE ON THE FIRST DAY OF EACH MONTH TO A
PARTICIPANT AND CONTINUING AFTER THE PARTICIPANT’S DEATH TO THE PARTICIPANT’S
SPOUSE, IF THE SPOUSE SURVIVES THE PARTICIPANT, BUT IN AN AMOUNT EQUAL TO 50% OF
THE MONTHLY BENEFIT PAYABLE TO THE PARTICIPANT, WITH THE PROVISION THAT THE
BENEFIT SHALL END ON THE FIRST DAY OF THE MONTH IN WHICH OCCURS THE DEATH OF THE
LAST TO DIE OF THE PARTICIPANT AND THE PARTICIPANT’S SPOUSE.  SUCH ANNUITY SHALL
BE THE ACTUARIAL EQUIVALENT OF THE NORMAL FORM OF ANNUITY FOR THE LIFE OF THE
PARTICIPANT WHICH WOULD OTHERWISE BE PAYABLE TO THE PARTICIPANT.  IN DETERMINING
THAT ACTUARIAL EQUIVALENT, THE ASSUMPTIONS AND FACTORS SPECIFIED IN SECTION III
OF THE JOINT AND SURVIVOR OPTION FACTORS TABLE OF APPENDIX A SHALL BE USED.  FOR
PURPOSES OF THIS DEFINITION, “SPOUSE” MEANS THE PARTICIPANT’S SPOUSE AS OF THE
PARTICIPANT’S ANNUITY STARTING DATE EVEN IF THE PARTICIPANT AND THAT SPOUSE ARE
NOT MARRIED ON THE DATE OF THE PARTICIPANT’S DEATH.


 


RELATED EMPLOYER.  A “RELATED EMPLOYER” IS AN EMPLOYER WHICH IS A MEMBER OF A
CONTROLLED GROUP OF CORPORATIONS (AS DEFINED IN SECTION 414(B) OF THE CODE, AS
AMENDED FROM TIME TO TIME) WHICH INCLUDES A PARTICIPATING EMPLOYER, WHICH IS A
TRADE OR BUSINESS UNDER COMMON CONTROL (AS DEFINED IN SECTION 414(C) OF THE
CODE, AS AMENDED FROM TIME TO TIME) WITH OTHER TRADES OR BUSINESSES INCLUDING A
PARTICIPATING EMPLOYER, WHICH IS PART OF AN AFFILIATED SERVICE GROUP (AS DEFINED
IN SECTION 414(M) OF THE CODE) WHICH INCLUDES A PARTICIPATING EMPLOYER, OR ANY
OTHER ENTITY WHICH IS TREATED AS A SINGLE EMPLOYER WITH A PARTICIPATING EMPLOYER
UNDER SECTION 414(O) OF THE CODE.  FOR PURPOSES OF COUNTING HOURS OF SERVICE, AN
EMPLOYER WILL ONLY BE TREATED AS A RELATED EMPLOYER OF A PARTICIPATING EMPLOYER
DURING PERIODS WHEN THE PRIOR SENTENCE APPLIES TO THAT EMPLOYER.


 


SOCIAL SECURITY RETIREMENT AGE.  “SOCIAL SECURITY RETIREMENT AGE” MEANS A
PARTICIPANT’S RETIREMENT AGE UNDER SECTION 216(L) OF THE SOCIAL SECURITY ACT
DETERMINED WITHOUT REGARD TO THE AGE INCREASE FACTOR UNDER SUCH SECTION AS IF
THE EARLY RETIREMENT AGE UNDER PARAGRAPH (2) OF THAT SECTION WERE 62.


 


TECHNICIAN I, II, OR III.  “TECHNICIAN I, II, OR III” SHALL MEAN AN EMPLOYEE WHO
IS CLASSIFIED BY JOB AS A TECHNICIAN I, II, OR III OR IS EARNING A WAGE GREATER
THAN THE HIGHEST PAID TECHNICIAN IV EMPLOYEE AS LISTED IN THE WORK
CLASSIFICATION AND WAGE SCALE SECTION OF THE CONTRACT BETWEEN A PARTICIPATING
EMPLOYER AND THE BAKERY, CONFECTIONERY, TOBACCO WORKERS & GRAIN MILLERS,
AFL-CIO, CLC (FORMERLY, THE AMERICAN FEDERATION OF GRAIN MILLERS (AFL-CIO)),
EXCLUDING EMPLOYEES ON TEMPORARY ASSIGNMENT FOR PERIODS OF 14 CONSECUTIVE WORK
DAYS OR LESS.

 

13

--------------------------------------------------------------------------------


 


TECHNICIAN IV.  “TECHNICIAN IV” SHALL MEAN AN EMPLOYEE WHO IS CLASSIFIED BY JOB
AS A TECHNICIAN IV OR IS EARNING A WAGE GREATER THAN THE HIGHEST PAID STATION A
EMPLOYEE AND LESS THAN THE LOWEST PAID TECHNICIAN III EMPLOYEE AS LISTED IN THE
WORK CLASSIFICATION AND WAGE SCALE SECTION OF THE CONTRACT BETWEEN A
PARTICIPATING EMPLOYER AND THE BAKERY, CONFECTIONERY, TOBACCO WORKERS & GRAIN
MILLERS, AFL-CIO, CLC (FORMERLY, THE AMERICAN FEDERATION OF GRAIN MILLERS
(AFL-CIO)), EXCLUDING EMPLOYEES ON TEMPORARY ASSIGNMENT FOR PERIODS OF 14
CONSECUTIVE WORK DAYS OR LESS.


 


TERMINATION OF EMPLOYMENT.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED ELSEWHERE IN
THE PLAN, A “TERMINATION OF EMPLOYMENT” OF AN EMPLOYEE OCCURS WHENEVER THAT
PERSON’S STATUS AS AN EMPLOYEE OF AN EMPLOYER CEASES FOR ANY REASON OTHER THAN
THE EMPLOYEE’S DEATH.  ANY EMPLOYEE WHO DOES NOT RETURN TO WORK FOR THE
EMPLOYEE’S EMPLOYER AFTER THE EXPIRATION OF AN AUTHORIZED LEAVE OF ABSENCE SHALL
BE DEEMED TO HAVE TERMINATED THAT PERSON’S STATUS AS AN EMPLOYEE OF THAT
EMPLOYER WHEN SUCH LEAVE ENDS.


 


TERMINATION OF SERVICE.  A “TERMINATION OF SERVICE” OF AN EMPLOYEE SHALL OCCUR
WHENEVER THE EMPLOYEE HAS INCURRED A TERMINATION OF EMPLOYMENT WITH EACH
PARTICIPATING EMPLOYER AND EACH RELATED EMPLOYER OR HAS OTHERWISE CEASED TO BE
EMPLOYED BY ALL OF THOSE EMPLOYERS.


 


VESTED.  “VESTED” MEANS NONFORFEITABLE, THAT IS, A CLAIM WHICH IS UNCONDITIONAL
AND LEGALLY ENFORCEABLE AGAINST THE PLAN OBTAINED BY A PARTICIPANT OR THE
PARTICIPANT’S BENEFICIARY TO THAT PART OF AN IMMEDIATE OR DEFERRED BENEFIT UNDER
THE PLAN WHICH ARISES FROM THE PARTICIPANT’S VESTING SERVICE.


 


VESTING SERVICE.


 

(1)                                  SERVICE AFTER FEBRUARY 29, 1976.  AFTER
FEBRUARY 29, 1976, A PARTICIPANT SHALL RECEIVE CREDIT FOR ONE FULL YEAR OF
“VESTING SERVICE” FOR EACH PLAN YEAR IN WHICH THE PARTICIPANT HAD AT LEAST 1,000
HOURS OF SERVICE FOR A PARTICIPATING EMPLOYER OR RELATED EMPLOYER.

 

(2)                                  SERVICE PRIOR TO MARCH 1, 1976.  THE
VESTING SERVICE TO BE CREDITED FOR SERVICE PRIOR TO MARCH 1, 1976, SHALL BE THE
PARTICIPANT’S LAST PERIOD OF CONTINUOUS EMPLOYMENT WITH THE PARTICIPATING
EMPLOYERS AND RELATED EMPLOYERS PRIOR TO MARCH 1, 1976 ROUNDED TO THE NEAREST
YEAR.

 

(3)                                  EXCEPTION:  PREDECESSOR EMPLOYER.  SERVICE
AS AN EMPLOYEE WITH A PREDECESSOR EMPLOYER SHALL BE TREATED AS SERVICE WITH A
PARTICIPATING EMPLOYER FOR PURPOSES OF THIS DEFINITION.

 

(4)                                  EXCEPTION:  CHANGE IN PLAN YEAR.  IN THE
EVENT THE PLAN YEAR IS CHANGED TO A NEW TWELVE-MONTH PERIOD, EMPLOYEES SHALL
RECEIVE CREDIT FOR VESTING SERVICE, IN ACCORDANCE WITH THE PRECEDING PROVISIONS
OF THIS DEFINITION, FOR EACH OF THE PLAN YEARS (THE OLD AND NEW PLAN YEARS)
WHICH OVERLAP AS A RESULT OF SUCH CHANGE.

 


SECTION 1.3.                                   INTERPRETATION.  WHEREVER
APPROPRIATE, THE SINGULAR NUMBER SHALL INCLUDE THE PLURAL AND THE PLURAL SHALL
INCLUDE THE SINGULAR.  THE MASCULINE GENDER SHALL INCLUDE THE FEMININE GENDER. 
COMPOUND WORDS BEGINNING WITH THE PREFIX “HERE” SHALL BE READ AS REFERRING TO
THIS ENTIRE INSTRUMENT AND NOT MERELY TO THE PART OF IT IN WHICH THEY OCCUR.


 


SECTION 1.4.                                   APPLICABLE LAW, STATUTE OF
LIMITATIONS.  THE PLAN AND TRUST ARE INTENDED TO BE CONSTRUED, AND ALL RIGHTS
AND DUTIES ARE TO BE GOVERNED, IN ACCORDANCE WITH THE LAWS OF THE STATE OF
MINNESOTA, EXCEPT AS PREEMPTED BY ERISA.  UNLESS ERISA SPECIFICALLY PROVIDES
OTHERWISE, NO CIVIL ACTION ARISING OUT OF, OR RELATING TO, THIS PLAN OR TRUST,
INCLUDING A CIVIL ACTION AUTHORIZED BY SECTION 502(A) OF ERISA, MAY BE COMMENCED
BY A PARTICIPANT OR BENEFICIARY AFTER THE EARLIER OF:


 

(A)                                  THREE YEARS AFTER THE OCCURRENCE OF THE
FACTS OR CIRCUMSTANCES THAT GIVE RISE TO, OR FORM THE BASIS FOR SUCH ACTION; OR

 

14

--------------------------------------------------------------------------------


 

(B)                                 ONE YEAR FROM THE DATE THE PLAINTIFF HAD
ACTUAL KNOWLEDGE OF THE FACTS OR CIRCUMSTANCES THAT GIVE RISE TO, OR FORM THE
BASIS FOR, SUCH ACTION,

 

except that in the case of fraud or concealment, such action may be commenced
not later than three years after the date of discovery of the facts or
circumstances that give rise to, or form the basis for, such action.

 


SECTION 1.5.                                   RULE OF CONSTRUCTION.  THE
COMPANY INTENDS THE PLAN TO QUALIFY UNDER THE PROVISIONS OF ERISA INCLUDING
SECTION 401(A) OF THE CODE AS AMENDED BY ERISA, OR OF ANY COMPARABLE SECTION OF
ANY FUTURE LEGISLATION THAT AMENDS, SUPPLEMENTS, OR SUPERSEDES SUCH SECTION
AND/OR ERISA, AND ALL PROVISIONS OF THE PLAN ARE TO BE CONSTRUED AND APPLIED IN
A MANNER THAT IS CONSISTENT THEREWITH.

 

ARTICLE II.
Participating Employers

 


SECTION 2.1.                                   ELIGIBILITY.  IN ORDER TO BE
ELIGIBLE TO ADOPT THE PLAN, AN EMPLOYER MUST BE DESIGNATED AS ELIGIBLE BY THE
ADMINISTRATOR, AS EVIDENCED BY WRITTEN DESIGNATION PREPARED BY THE ADMINISTRATOR
AND DELIVERED TO SUCH EMPLOYER.  THE WRITTEN DESIGNATION MAY SPECIFY THE DATE AS
OF WHICH SUCH EMPLOYER’S PARTICIPATION MAY BECOME EFFECTIVE AND THE TERMS AND
CONDITIONS, IF ANY, UNDER WHICH AND THE EXTENT TO WHICH EMPLOYMENT WITH AND
REMUNERATION FROM SUCH EMPLOYER, ITS PREDECESSOR OR AFFILIATES SHALL BE TAKEN
INTO ACCOUNT UNDER THE PLAN.  IT MAY ALSO SPECIFY THE DIVISIONS, PLANTS OR OTHER
UNITS OF EMPLOYEES OF SUCH EMPLOYER WHOSE MEMBERS ARE ELIGIBLE TO BECOME COVERED
EMPLOYEES.


 


SECTION 2.2.                                   COMMENCEMENT OF PARTICIPATION. 
AN ELIGIBLE EMPLOYER MAY ADOPT THE PLAN BY RESOLUTION DULY ADOPTED BY ITS
MANAGING BODY, AS EVIDENCED BY COPIES THEREOF CERTIFIED BY ITS SECRETARY OR
ASSISTANT SECRETARY (OR OTHER AUTHORIZED PERSON) AND DELIVERED TO THE
ADMINISTRATOR.  UPON SUCH DELIVERY TO THE ADMINISTRATOR OF CERTIFIED COPIES OF
THAT RESOLUTION, THE EMPLOYER SHALL BECOME A PARTICIPATING EMPLOYER EFFECTIVE
UPON THE LATER OF THE DATE SPECIFIED IN THAT RESOLUTION OR THE WRITTEN
DESIGNATION OF THE ADMINISTRATOR.  IF NO DATE IS SPECIFIED IN SUCH RESOLUTION OR
WRITTEN DESIGNATION, THE ELIGIBLE EMPLOYER SHALL BECOME A PARTICIPATING EMPLOYER
AS OF THE FIRST DAY OF THE FIRST PLAN YEAR SUBSEQUENT TO THE DATE ON WHICH ALL
SUCH RESOLUTIONS HAVE BEEN DULY ADOPTED.


 


SECTION 2.3.                                   TERMINATION OF PARTICIPATION.


 

(A)                                  IN ADDITION TO THE OTHER METHODS OF
TERMINATION OF PLAN PARTICIPATION SPECIFIED IN ARTICLE VIII, ANY PARTICIPATING
EMPLOYER (OTHER THAN THE COMPANY) MAY WITHDRAW FROM PARTICIPATION IN THE PLAN AT
ANY TIME BY GIVING THE ADMINISTRATOR 30 DAYS’ WRITTEN NOTICE.  THE ADMINISTRATOR
MAY TERMINATE THE PARTICIPATION IN THE PLAN OF ANY PARTICIPATING EMPLOYER (OTHER
THAN THE COMPANY) BY GIVING THE PARTICIPATING EMPLOYER 30 DAYS’ WRITTEN NOTICE. 
THE TERMINATION OR PARTIAL TERMINATION OF PARTICIPATION IN THE PLAN BY ANY
PARTICIPATING EMPLOYER (OR WITH RESPECT TO A GROUP OF ITS EMPLOYEES, FORMER
EMPLOYEES OR THEIR BENEFICIARIES) MAY ALSO TAKE PLACE BY OPERATION OF LAW.  SUCH
WITHDRAWAL OR TERMINATION SHALL BE DEEMED A TERMINATION OR PARTIAL TERMINATION
OF THE PLAN (AS APPLICABLE) AS TO SUCH PARTICIPATING EMPLOYER UNLESS THE PLAN IS
CONTINUED UNDER AN AGREEMENT OTHER THAN THIS AGREEMENT BY THE PARTICIPATING
EMPLOYER OR BY AN ACQUIRING EMPLOYER DESCRIBED IN ARTICLE VIII.  A TRANSFER OF
ASSETS TO A SUCCESSOR PLAN MAY OCCUR AS PROVIDED IN SECTION 11.2 OF THE PLAN.

 

(B)                                 THE ADMINISTRATOR SHALL NOTIFY THE PENSION
BENEFIT GUARANTY CORPORATION OF THE TERMINATION OF PARTICIPATION IN THE PLAN OF
ANY PARTICIPATING EMPLOYER THAT IS A “SUBSTANTIAL EMPLOYER” WITHIN 60 DAYS AFTER
THE EFFECTIVE DATE OF SUCH TERMINATION (SEE SECTION 4063 OF ERISA).  FOR
PURPOSES OF THIS SECTION, A “SUBSTANTIAL EMPLOYER” IS ONE WHICH HAS MADE
CONTRIBUTIONS UNDER THE PLAN EITHER FOR EACH OF THE TWO IMMEDIATELY PRECEDING
PLAN YEARS OR FOR EACH OF THE SECOND OR THIRD PRECEDING PLAN YEARS EQUALING OR
EXCEEDING TEN PERCENT OF ALL EMPLOYER CONTRIBUTIONS MADE UNDER THE PLAN FOR EACH
OF SUCH YEARS.  ALL EMPLOYERS WHO ARE MEMBERS OF A CONTROLLED GROUP OF
CORPORATIONS OR ARE TRADES OR BUSINESSES UNDER COMMON CONTROL (AS DESCRIBED IN
THE DEFINITION OF RELATED EMPLOYER) SHALL CONSTITUTE A SINGLE EMPLOYER FOR
PURPOSES OF THAT DEFINITION.

 

15

--------------------------------------------------------------------------------


 


SECTION 2.4.                                   RECORDKEEPING AND REPORTING. 
EACH PARTICIPATING EMPLOYER SHALL FURNISH TO THE ADMINISTRATOR THE INFORMATION
WITH RESPECT TO EACH OF ITS EMPLOYEES NECESSARY TO ENABLE THE ADMINISTRATOR TO
MAINTAIN RECORDS SUFFICIENT TO DETERMINE THE BENEFITS DUE TO OR WHICH MAY BECOME
DUE TO SUCH EMPLOYEES AND TO GIVE THOSE EMPLOYEES THE REPORTS REQUIRED BY LAW.


 


SECTION 2.5.                                   REQUIREMENTS OF PARTICIPATING
EMPLOYERS.


 

(A)                                  IF THE FUNDING MEDIUM IS A TRUST, THE
TRUSTEE OF THAT TRUST MAY, BUT SHALL NOT BE REQUIRED TO, COMMINGLE, HOLD AND
INVEST AS ONE TRUST FUND ALL CONTRIBUTIONS MADE BY PARTICIPATING EMPLOYERS, AS
WELL AS ALL INCREMENTS THEREOF.  HOWEVER, ASSETS OF THE PLAN SHALL, ON AN
ONGOING BASIS, BE AVAILABLE TO PAY BENEFITS TO ALL PARTICIPANTS AND
BENEFICIARIES UNDER THE PLAN WITHOUT REGARD TO THE PARTICIPATING EMPLOYER WHO
CONTRIBUTED SUCH ASSETS.

 

(B)                                 THE TRANSFER OF ANY PARTICIPANT FROM OR TO A
PARTICIPATING EMPLOYER, WHETHER THE PARTICIPANT BE AN EMPLOYEE OF THE COMPANY OR
ANOTHER PARTICIPATING EMPLOYER, SHALL NOT AFFECT SUCH PARTICIPANT’S RIGHTS UNDER
THE PLAN, AND THE PARTICIPANT’S ACCRUED BENEFIT AS WELL AS THE PARTICIPANT’S
ACCUMULATED SERVICE TIME WITH THE TRANSFEROR OR PREDECESSOR AND THE
PARTICIPANT’S LENGTH OF PARTICIPATION IN THE PLAN, SHALL CONTINUE TO THE
PARTICIPANT’S CREDIT.

 

(C)                                  ON THE BASIS OF INFORMATION FURNISHED BY
THE ADMINISTRATOR, THE FUNDING MEDIUM SHALL KEEP SEPARATE BOOKS AND RECORDS
CONCERNING THE AFFAIRS OF EACH PARTICIPATING EMPLOYER HEREUNDER AND AS TO THE
ACCRUED BENEFITS OF THE PARTICIPANTS OF EACH PARTICIPATING EMPLOYER.  THE
FUNDING MEDIUM MAY, BUT NEED NOT, REGISTER CONTRACTS SO AS TO EVIDENCE THAT A
PARTICULAR PARTICIPATING EMPLOYER IS THE INTERESTED EMPLOYER HEREUNDER, BUT IN
ANY EVENT OF EMPLOYEE TRANSFER FROM ONE PARTICIPATING EMPLOYER TO ANOTHER, THE
EMPLOYING EMPLOYER SHALL IMMEDIATELY NOTIFY THE FUNDING MEDIUM THEREOF.

 

(D)                                 IN THE EVENT OF TERMINATION OF SERVICE OF
ANY TRANSFERRED EMPLOYEE, ANY PORTION OF THE ACCRUED BENEFIT OF SUCH EMPLOYEE
WHICH HAS NOT BEEN VESTED UNDER THE PROVISIONS OF THIS PLAN SHALL BE ALLOCATED
BY THE FUNDING MEDIUM AT THE DIRECTION OF THE ADMINISTRATOR TO THE RESPECTIVE
EQUITIES OF THE PARTICIPATING EMPLOYERS FOR WHOM SUCH EMPLOYEE HAS RENDERED
SERVICE IN THE PROPORTION THAT EACH PARTICIPATING EMPLOYER HAS CONTRIBUTED
TOWARD THE BENEFITS OF SUCH EMPLOYEE. THE AMOUNT SO ALLOCATED SHALL BE RETAINED
BY THE FUNDING MEDIUM AND SHALL BE USED TO REDUCE THE CONTRIBUTION BY THE
RESPECTIVE PARTICIPATING EMPLOYER, FOR THE NEXT SUCCEEDING YEAR OR YEARS.

 


SECTION 2.6.                                   DESIGNATION OF AGENT.  EACH
PARTICIPATING EMPLOYER SHALL BE DEEMED TO BE A PARTY TO THIS PLAN; PROVIDED,
HOWEVER, THAT WITH RESPECT TO ALL OF ITS RELATIONS WITH THE FUNDING MEDIUM AND
ADMINISTRATOR FOR THE PURPOSE OF THIS PLAN, EACH PARTICIPATING EMPLOYER SHALL BE
DEEMED TO HAVE DESIGNATED IRREVOCABLY THE COMPANY AS ITS AGENT.


 


SECTION 2.7.                                   EMPLOYEE TRANSFERS.  IT IS
ANTICIPATED THAT AN EMPLOYEE MAY BE TRANSFERRED BETWEEN PARTICIPATING EMPLOYERS,
AND IN THE EVENT OF ANY SUCH TRANSFER, THE EMPLOYEE INVOLVED SHALL CARRY WITH
THE PARTICIPANT THE PARTICIPANT’S ACCUMULATED SERVICE AND ELIGIBILITY. NO SUCH
TRANSFER SHALL EFFECT A TERMINATION OF SERVICE HEREUNDER, AND THE PARTICIPATING
EMPLOYER TO WHICH THE EMPLOYEE TRANSFERRED SHALL THEREUPON BECOME OBLIGATED
HEREUNDER WITH RESPECT TO SUCH EMPLOYEE IN THE SAME MANNER AS WAS THE
PARTICIPATING EMPLOYER FROM WHOM THE EMPLOYEE WAS TRANSFERRED.


 


SECTION 2.8.                                   ADMINISTRATOR’S AUTHORITY.  THE
ADMINISTRATOR SHALL HAVE AUTHORITY TO MAKE ANY AND ALL NECESSARY RULES OR
REGULATIONS, BINDING UPON ALL PARTICIPATING EMPLOYERS AND ALL PARTICIPANTS, TO
EFFECTUATE THE PURPOSE OF THIS ARTICLE.

 

16

--------------------------------------------------------------------------------


 

ARTICLE III.
Participants

 


SECTION 3.1.                                   ELIGIBILITY.


 

(A)                                  EXCEPT AS OTHERWISE PROVIDED IN SECTION
3.1(B), EACH ELIGIBLE EMPLOYEE OF A PARTICIPATING EMPLOYER WHO HAS ATTAINED AGE
21 AND COMPLETED ONE (1) YEAR OF ELIGIBILITY SERVICE MAY BECOME A COVERED
EMPLOYEE.

 

(B)                                 THE FOLLOWING PROVISIONS ARE EXCEPTIONS TO
THE ELIGIBILITY PROVISIONS OF SECTION 3.1(A):

 

(1)                                  IF AN EMPLOYEE IS EMPLOYED IN A DIVISION,
PLANT OR OTHER UNIT ACQUIRED BY A PARTICIPATING EMPLOYER AFTER THE LATER OF THE
EFFECTIVE DATE OF THIS RESTATEMENT OR THE DATE THIS PLAN IS ADOPTED AS AN
AMENDMENT OR CONTINUATION OF A PRIOR PLAN OF THAT PARTICIPATING EMPLOYER, THE
EMPLOYEE SHALL NOT BE ELIGIBLE TO BECOME A COVERED EMPLOYEE UNLESS THE
PARTICIPATING EMPLOYER DESIGNATES AS ELIGIBLE THE CLASS OF EMPLOYEES TO WHICH
THE EMPLOYEE BELONGS AND THE TERMS AND CONDITIONS UNDER AND THE EXTENT TO WHICH
EMPLOYMENT WITH AND REMUNERATION FROM SUCH DIVISION, PLANT OR OTHER UNIT SHALL
BE TAKEN INTO ACCOUNT UNDER THE PLAN.  THOSE TERMS AND CONDITIONS SHALL APPLY TO
SUCH EMPLOYEE UNTIL SUBSEQUENTLY MODIFIED UNDER THE TERMS OF THIS PLAN.  THE
PARTICIPATING EMPLOYER MAY WITH THE CONSENT OF THE ADMINISTRATOR DESIGNATE THE
FORMER EMPLOYER OF THE EMPLOYEES OF SUCH DIVISION, PLANT OR OTHER UNIT AS A
PREDECESSOR EMPLOYER AND MAY INDICATE THE EXTENT TO WHICH SERVICE WITH THAT
EMPLOYER WILL BE TREATED AS EMPLOYMENT WITH A PARTICIPATING EMPLOYER FOR
PURPOSES OF DETERMINING ELIGIBILITY, VESTING AND ACCRUAL SERVICE.

 

(2)                                  IF AN EMPLOYEE DOES NOT COMPLETE AN HOUR OF
SERVICE FOR A PARTICIPATING EMPLOYER OR RELATED EMPLOYER ON OR AFTER JANUARY 1,
1988, THE EMPLOYEE MUST NOT HAVE ATTAINED SIXTY YEARS OF AGE BY THE DATE FROM
WHICH THE EMPLOYEE’S VESTING SERVICE IS MEASURED TO HAVE BECOME A COVERED
EMPLOYEE.

 

(3)                                  IF THE RESOLUTION UNDER WHICH THE
EMPLOYEE’S EMPLOYER BECAME A PARTICIPATING EMPLOYER SPECIFIES THE CLASS,
DIVISION, PLANT LOCATION OR UNIT OF EMPLOYEES OF SUCH PARTICIPATING EMPLOYER WHO
ARE ELIGIBLE TO BECOME COVERED EMPLOYEES, THE EMPLOYEE MUST BE EMPLOYED IN SUCH
CLASS, DIVISION, PLANT, LOCATION OR UNIT OF EMPLOYEES OF SUCH PARTICIPATING
EMPLOYER TO BE ELIGIBLE TO BECOME A COVERED EMPLOYEE.

 

(4)                                  IF THE EMPLOYEE IS COVERED BY ANOTHER
PENSION PLAN TO WHICH A PARTICIPATING EMPLOYER CONTRIBUTES THE EMPLOYEE SHALL
NOT BE ELIGIBLE TO BECOME A COVERED EMPLOYEE.

 

(5)                                  A LEASED EMPLOYEE SHALL NOT BE ELIGIBLE TO
BECOME A COVERED EMPLOYEE.

 


SECTION 3.2.                                   COMMENCEMENT OF PARTICIPATION.


 

(A)                                  ON AND AFTER THE EFFECTIVE DATE OF THIS
RESTATEMENT, AN EMPLOYEE SHALL BECOME A COVERED EMPLOYEE AS OF THE EARLIER OF
THE MARCH 1 OR SEPTEMBER 1 FOLLOWING THE DATE THAT THE EMPLOYEE FIRST MEETS THE
REQUIREMENTS OF SECTION 3.1.

 

(B)                                 IF THIS PLAN IS ADOPTED BY A PARTICIPATING
EMPLOYER AS AN AMENDMENT OR CONTINUATION OF A PRIOR PLAN, EACH EMPLOYEE OF THE
PARTICIPATING EMPLOYER WHO IMMEDIATELY BEFORE THE DATE THIS PLAN BECAME
EFFECTIVE AS TO THAT EMPLOYER WAS A PARTICIPANT OR WAS ELIGIBLE TO BECOME A
PARTICIPANT IN SAID PRIOR PLAN SHALL BE A PARTICIPANT IN THIS PLAN AS OF SAID
DATE.  IN ADDITION, EACH SUCH EMPLOYEE WHO ON SAID DATE IS NOT EXCLUDED FROM
ELIGIBILITY UNDER SECTION 3.1(B) SHALL BE A COVERED EMPLOYEE.

 

(C)                                  NOTWITHSTANDING THE PRIOR PROVISIONS OF
THIS SECTION, TO BECOME A COVERED EMPLOYEE, AN EMPLOYEE MUST SIGN SUCH
APPLICATION FORMS AND FURNISH SUCH INFORMATION AS THE ADMINISTRATOR MAY

 

17

--------------------------------------------------------------------------------


 

reasonably require for the proper administration of the Plan.  Such forms may
contain the Employee’s agreement to participate in the Plan.  An Employee who
has met the eligibility requirements of Section 2.1 and completed said forms
shall become a Covered Employee as of the date described in Section 3.2(a).

 

(D)                                 IN THE EVENT AN EMPLOYEE WHO HAS BEEN
EXCLUDED FROM ELIGIBILITY UNDER SECTION 3.1(B) CEASES TO BE SO EXCLUDED, SUCH
EMPLOYEE SHALL BECOME A COVERED EMPLOYEE IMMEDIATELY IF THE EMPLOYEE HAS
SATISFIED THE REQUIREMENTS OF SECTION 3.1(A) AND THIS SECTION AND WOULD HAVE
OTHERWISE PREVIOUSLY BECOME A COVERED EMPLOYEE.

 


SECTION 3.3.                                   TERMINATION OF ACTIVE
PARTICIPATION.


 

(A)                                  A PARTICIPANT SHALL CEASE TO BE A COVERED
EMPLOYEE UPON THE PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH ALL PARTICIPATING
EMPLOYERS OR THE PARTICIPANT’S DEATH, BY REASON OF CEASING TO MEET THE
REQUIREMENTS UNDER SECTION 3.1 TO BE ELIGIBLE TO BECOME A COVERED EMPLOYEE, BY
THE TERMINATION OF THE PLAN, OR BY OPERATION OF LAW.

 

(B)                                 A COVERED EMPLOYEE, UPON WRITTEN REQUEST
DELIVERED TO THE ADMINISTRATOR, MAY TERMINATE THE PARTICIPANT’S ACTIVE
PARTICIPATION IN THE PLAN.  UPON SUCH TERMINATION THE PARTICIPANT SHALL NOT
RECEIVE FURTHER CREDIT FOR ACCRUAL SERVICE.  HAVING ONCE TERMINATED THE
PARTICIPANT’S ACTIVE PARTICIPATION IN THE PLAN, THE PARTICIPANT MAY NOT AGAIN
BECOME A COVERED EMPLOYEE UNLESS THE PARTICIPANT DELIVERS WRITTEN REVOCATION OF
SAID TERMINATION TO THE ADMINISTRATOR AND AGAIN MEETS THE REQUIREMENTS OF
SECTIONS 3.1 AND 3.2.

 


SECTION 3.4.                                   RETURN TO ACTIVE PARTICIPATION. 
SUBJECT TO SECTION 3.3, AN EMPLOYEE WHO HAS INCURRED A TERMINATION OF EMPLOYMENT
BY ALL PARTICIPATING EMPLOYERS OR HAS OTHERWISE CEASED TO BE A COVERED EMPLOYEE
SHALL AGAIN BECOME A COVERED EMPLOYEE AS OF THE FIRST DAY AFTER SUCH TERMINATION
OF EMPLOYMENT OR OTHER OCCURRENCE WHICH CAUSES THE PARTICIPANT TO CEASE TO BE A
COVERED EMPLOYEE ON WHICH SUCH EMPLOYEE FIRST PERFORMS AN HOUR OF SERVICE FOR A
PARTICIPATING EMPLOYER AND IS NOT EXCLUDED FROM ELIGIBILITY TO BECOME A COVERED
EMPLOYEE UNDER SECTION 3.1.


 


SECTION 3.5.                                   LIMITATION RESPECTING EMPLOYMENT.
 NEITHER THE FACT OF THE ESTABLISHMENT OF THE PLAN NOR THE FACT THAT AN EMPLOYEE
HAS BECOME A COVERED EMPLOYEE SHALL GIVE THAT PERSON ANY RIGHT TO CONTINUED
EMPLOYMENT; NEITHER SHALL EITHER FACT LIMIT IN ANY WAY THE RIGHT OF A
PARTICIPATING EMPLOYER TO DISCHARGE OR DEAL OTHERWISE WITH AN EMPLOYEE WITHOUT
REGARD TO THE EFFECT WHICH SUCH TREATMENT MAY HAVE UPON THE EMPLOYEE’S RIGHTS
UNDER THE PLAN.

 

ARTICLE IV.
Benefits Under the Plan

 


SECTION 4.1.                                   NORMAL RETIREMENT BENEFIT.  A
PARTICIPANT WHO INCURS A TERMINATION OF SERVICE ON OR AFTER THE PARTICIPANT’S
NORMAL RETIREMENT AGE AND ON OR BEFORE THE PARTICIPANT’S NORMAL RETIREMENT DATE
SHALL BE ENTITLED TO A NORMAL RETIREMENT BENEFIT.  THE MONTHLY AMOUNT OF THE
NORMAL RETIREMENT BENEFIT OF A PARTICIPANT SHALL BE EQUAL TO THE PARTICIPANT’S
ACCRUED BENEFIT DETERMINED AS OF THE PARTICIPANT’S NORMAL RETIREMENT DATE.  IT
SHALL BE PAYABLE IN THE NORMAL FORM COMMENCING ON THE PARTICIPANT’S NORMAL
RETIREMENT DATE.


 


SECTION 4.2.                                   EARLY RETIREMENT BENEFIT.


 

(A)                                  A PARTICIPANT WHO INCURS A TERMINATION OF
SERVICE HAVING REACHED THE PARTICIPANT’S EARLIEST POSSIBLE EARLY RETIREMENT DATE
SHALL BE ENTITLED TO AN EARLY RETIREMENT BENEFIT CONSISTING OF A MONTHLY PENSION
PAYABLE IN THE NORMAL FORM COMMENCING ON THE PARTICIPANT’S EARLY RETIREMENT
DATE.  IF SUCH PARTICIPANT DESIRES TO RECEIVE AN EARLY RETIREMENT BENEFIT, THE
PARTICIPANT MUST ELECT ON A FORM

 

18

--------------------------------------------------------------------------------


 

provided by the Administrator to receive that benefit commencing on a first day
of a month subsequent to the election which shall be the Participant’s Early
Retirement Date.

 

(B)                                 THE PARTICIPANT’S EARLY RETIREMENT BENEFIT
SHALL BE EQUAL TO THE PARTICIPANT’S ACCRUED BENEFIT DETERMINED AS OF THE
PARTICIPANT’S EARLY RETIREMENT DATE.  IT WILL BE REDUCED FOR PAYMENT PRIOR TO
THE PARTICIPANT’S 60TH BIRTHDAY.  THE RATE OF REDUCTION WILL BE 1/3 OF ONE
PERCENT FOR EACH MONTH BY WHICH THE PARTICIPANT’S EARLY RETIREMENT DATE PRECEDES
THE PARTICIPANT’S 60TH BIRTHDAY.  IF THE PARTICIPANT’S EARLY RETIREMENT DATE IS
ON OR AFTER AGE 60, THERE WILL BE NO REDUCTION.

 


SECTION 4.3.                                   DEFERRED RETIREMENT BENEFIT.  A
PARTICIPANT WHO HAS REACHED THE PARTICIPANT’S NORMAL RETIREMENT DATE AND HAS NOT
INCURRED A TERMINATION OF SERVICE, OR HAS NOT INCURRED A TERMINATION OF SERVICE
BUT IS COVERED BY SECTION 4.14(E), SHALL BE ENTITLED TO A DEFERRED RETIREMENT
BENEFIT COMMENCING ON THE PARTICIPANT’S DEFERRED RETIREMENT DATE.  THE MONTHLY
AMOUNT OF THE DEFERRED RETIREMENT BENEFIT SHALL BE EQUAL TO THE PARTICIPANT’S
ACCRUED BENEFIT DETERMINED AS OF THE PARTICIPANT’S DEFERRED RETIREMENT DATE. 
THE PARTICIPANT’S DEFERRED RETIREMENT BENEFIT SHALL BE PAYABLE IN THE NORMAL
FORM AND SHALL COMMENCE ON THE PARTICIPANT’S DEFERRED RETIREMENT DATE.  IN THE
CASE OF ANY PARTICIPANT WHO REACHES AGE 70 ½ IN 1996, OR LATER, AND HAS NOT
COMMENCED A DISTRIBUTION CONSISTENT WITH SECTION 4.13(C), SUCH PARTICIPANT’S
DEFERRED RETIREMENT BENEFIT AS OF THE PARTICIPANT’S ANNUITY STARTING DATE SHALL
NOT BE LESS THAN THE ACTUARIAL EQUIVALENT OF THE PARTICIPANT’S DEFERRED
RETIREMENT BENEFIT AS OF APRIL 1 FOLLOWING THE YEAR IN WHICH THE PARTICIPANT
REACHES AGE 70 ½, PLUS THE ACTUARIAL EQUIVALENT OF ANY ADDITIONS TO THE
PARTICIPANT’S DEFERRED RETIREMENT BENEFIT SUBSEQUENT TO THAT DATE, LESS THE
ACTUARIAL EQUIVALENT OF ANY DISTRIBUTIONS MADE TO THE PARTICIPANT AFTER THAT
DATE.


 


SECTION 4.4.                                   TERMINATION BENEFIT.


 

(A)                                  A PARTICIPANT WHO HAS COMPLETED AT LEAST
FIVE (5) YEARS OF VESTING SERVICE AND INCURS A TERMINATION OF SERVICE, AND WHO
IS NOT ENTITLED TO ANY OF THE BENEFITS DESCRIBED IN THE PRECEDING PROVISIONS OF
THIS ARTICLE, SHALL BE ENTITLED TO A TERMINATION BENEFIT CONSISTING OF A MONTHLY
PENSION PAYABLE, UNLESS THE PARTICIPANT MAKES THE ELECTION PROVIDED BY
SUBSECTION (E), IN THE NORMAL FORM COMMENCING ON THE PARTICIPANT’S NORMAL
RETIREMENT DATE.

 

(B)                                 A PARTICIPANT WHO IS OTHERWISE ENTITLED TO
RECEIVE A TERMINATION BENEFIT MAY ELECT TO BEGIN TO RECEIVE IT ON THE FIRST DAY
OF ANY MONTH ON OR FOLLOWING THE DATE THE PARTICIPANT ATTAINS THE AGE AND YEARS
OF VESTING SERVICE NEEDED TO SATISFY THE EARLY RETIREMENT DATE REQUIREMENTS
APPLICABLE TO THE PARTICIPANT.  SAID BENEFIT SHALL ALSO BE PAID IN THE NORMAL
FORM.

 

(C)                                  IF THE PAYMENT OF THE PARTICIPANT’S PENSION
COMMENCES WITH THE FIRST DAY OF THE MONTH BEGINNING WITH THE PARTICIPANT’S
NORMAL RETIREMENT DATE, THE PARTICIPANT’S TERMINATION BENEFIT SHALL BE EQUAL TO
THE PARTICIPANT’S ACCRUED BENEFIT.

 

(D)                                 IF THE PAYMENT OF THE PARTICIPANT’S PENSION
COMMENCES WHEN PROVIDED UNDER SUBSECTION (B), THE MONTHLY AMOUNT OF THE
PARTICIPANT’S TERMINATION BENEFIT SHALL BE THE PARTICIPANT’S ACCRUED BENEFIT AS
OF THE DATE THE PARTICIPANT INCURS SUCH TERMINATION OF SERVICE, REDUCED FOR
PAYMENT PRIOR TO THE PARTICIPANT’S NORMAL RETIREMENT DATE.  IT WILL BE REDUCED
FOR PAYMENT PRIOR TO THE PARTICIPANT’S 60TH BIRTHDAY.  THE RATE OF REDUCTION
WILL BE 1/2 OF ONE PERCENT FOR EACH MONTH BY WHICH THE PARTICIPANT’S ANNUITY
STARTING DATE PRECEDES THE PARTICIPANT’S 60TH BIRTHDAY.  IF THE PARTICIPANT’S
ANNUITY STARTING DATE IS ON OR AFTER AGE 60, THERE WILL BE NO REDUCTION.

 

(E)                                  A PARTICIPANT WHO QUALIFIES UNDER
SUBSECTION (B) MAY ELECT TO BEGIN RECEIVING THE PAYMENT OF THE BENEFIT TO WHICH
THE PARTICIPANT IS ENTITLED UNDER THIS SECTION BY SUBMITTING TO THE
ADMINISTRATOR A WRITTEN STATEMENT WHICH DESCRIBES THE PARTICIPANT’S BENEFIT
UNDER THIS SECTION AND THE DATE IT WOULD OTHERWISE COMMENCE, AND SPECIFIES THAT
THE PARTICIPANT ELECTS TO BEGIN RECEIVING THE PAYMENT OF THE PARTICIPANT’S
BENEFIT ON THE FIRST DAY OF A MONTH ALLOWED BY SUBSECTION (B).

 

19

--------------------------------------------------------------------------------


 


SECTION 4.5.                                   TOTAL AND PERMANENT DISABILITY
BENEFITS.


 

(A)                                  ANY PARTICIPANT WHO BECOMES TOTALLY AND
PERMANENTLY DISABLED FOR PURPOSES OF SOCIAL SECURITY BENEFITS AT A TIME WHEN THE
PARTICIPANT HAS ACCRUED AT LEAST FIVE (5) OR MORE YEARS OF VESTING SERVICE AND
INCURS A TERMINATION OF SERVICE MAY ELECT TO RECEIVE A MONTHLY DISABILITY
BENEFIT EQUAL TO THE PARTICIPANT’S ACCRUED BENEFIT.  SUCH BENEFIT MAY COMMENCE
ON THE LATER OF (1) THE FIRST DAY OF THE MONTH NEXT FOLLOWING THE DATE ON WHICH
THE EMPLOYEE HAS BEEN DETERMINED TO BE TOTALLY AND PERMANENTLY DISABLED BY THE
FEDERAL SOCIAL SECURITY ADMINISTRATION OR (2) THE FIRST DAY OF THE MONTH NEXT
FOLLOWING THE DATE ON WHICH THE PARTICIPANT STOPS RECEIVING DISABILITY PAYMENTS
FROM ANY DISABILITY PLAN OR PROGRAM SPONSORED BY THE PARTICIPANT’S PARTICIPATING
EMPLOYER.  DISABILITY BENEFIT PAYMENTS SHALL NOT BE SUBJECT TO ACTUARIAL
REDUCTION BECAUSE OF TERMINATION OF SERVICE PRIOR TO THE PARTICIPANT’S NORMAL
RETIREMENT AGE.

 

(B)                                 THE ADMINISTRATOR SHALL MAKE DETERMINATIONS
REGARDING ELIGIBILITY FOR THIS BENEFIT.  NOTICE OF A PARTICIPANT’S ELECTION OF
THIS BENEFIT SHALL BE MADE IN WRITING ON A FORM PRESCRIBED BY AND FILED WITH THE
ADMINISTRATOR IN ACCORDANCE WITH ITS RULES AND REGULATIONS.  THE ADMINISTRATOR
MAY, IN ITS DISCRETION, REQUIRE A MEDICAL EXAMINATION BY A PHYSICIAN OR
PHYSICIANS OF ITS CHOICE AND MAY TERMINATE SUCH DISABILITY BENEFIT IF THE
PARTICIPANT CEASES TO BE TOTALLY AND PERMANENTLY DISABLED AS DESCRIBED IN
SUBSECTION (A) AFTER THE PARTICIPANT’S DISABILITY BENEFIT COMMENCES.  A
RECIPIENT OF, OR APPLICANT FOR, A DISABILITY BENEFIT SHALL COOPERATE WITH THE
ADMINISTRATOR IN MAKING AN INITIAL OR ANY SUBSEQUENT REVIEW OF THE PARTICIPANT’S
CLAIM FOR DISABILITY BENEFITS UNDER THIS SECTION.

 


SECTION 4.6.                                   MINIMUM BENEFITS.  IN NO EVENT
WILL THE BENEFIT DETERMINED FOR A PARTICIPANT UNDER SECTIONS 4.1, 4.2, 4.3, 4.4,
OR 4.5 AND PAYABLE AS OF THE PARTICIPANT’S NORMAL RETIREMENT DATE BE LESS THAN
THE ACCRUED BENEFIT UNDER THE PLAN AS OF FEBRUARY 29, 1976.


 


SECTION 4.7.                                   MAXIMUM BENEFITS.


 

(A)                                  IN NO EVENT SHALL THE AMOUNT OF THE ANNUAL
BENEFIT PAYABLE WITH RESPECT TO A PARTICIPANT FROM THIS PLAN EXCEED THE MAXIMUM
PERMISSIBLE AMOUNT.  IF ANY PARTICIPANT ISN’T AND HAS NEVER BEEN A PARTICIPANT
IN ANOTHER DEFINED CONTRIBUTION OR DEFINED BENEFIT PLAN MAINTAINED BY A
PARTICIPATING EMPLOYER OR A RELATED EMPLOYER, AND THE PARTICIPANT’S ANNUAL
BENEFIT EXCEEDS THE MAXIMUM PERMISSIBLE AMOUNT, IT SHALL BE REDUCED SO THAT THE
ANNUAL BENEFIT WILL EQUAL THE MAXIMUM PERMISSIBLE AMOUNT.

 

In the event that the annual pension benefit otherwise payable to a Participant
who has incurred a Termination of Service has been limited by the dollar
limitation of the definition of maximum permissible amount, such limited annual
pension benefit shall be increased in accordance with any automatic
cost-of-living adjustments in such dollar limitation made pursuant to that
definition.

 

(B)                                 IF A PARTICIPANT IS, OR HAS EVER BEEN,
COVERED UNDER MORE THAN ONE DEFINED BENEFIT PLAN MAINTAINED BY A PARTICIPATING
EMPLOYER OR A RELATED EMPLOYER, THE SUM OF THE PARTICIPANT’S ANNUAL BENEFITS
FROM ALL SUCH PLANS MAY NOT EXCEED THE MAXIMUM PERMISSIBLE AMOUNT.  THAT
LIMITATION SHALL BE MET BY LIMITING BENEFITS UNDER THIS PLAN.

 

(C)                                  PROVIDED THAT NO PARTICIPATING EMPLOYER AND
NO RELATED EMPLOYER HAS AT ANY TIME MAINTAINED A DEFINED CONTRIBUTION PLAN IN
WHICH THE PARTICIPANT PARTICIPATED, THE LIMITATION IN SUBSECTION (A) OR (B)
SHALL BE DEEMED SATISFIED IF THE ANNUAL BENEFIT (OR SUM OF ANNUAL BENEFITS)
PAYABLE TO THE PARTICIPANT IS NOT MORE THAN ONE THOUSAND DOLLARS ($1,000.00)
MULTIPLIED BY THE PARTICIPANT’S YEARS OF VESTING SERVICE (NOT TO EXCEED TEN SUCH
YEARS).  TO THE EXTENT PROVIDED IN INTERNAL REVENUE SERVICE REGULATIONS, THIS
SUBSECTION SHALL BE APPLIED SEPARATELY WITH RESPECT TO EACH CHANGE IN THE
BENEFIT STRUCTURE OF THE APPLICABLE PLAN OR PLANS.

 

(D)                                 IN THE CASE OF A PARTICIPANT WHO IS ALSO
PARTICIPATING IN A DEFINED CONTRIBUTION PLAN TO WHICH THE PARTICIPANT’S
PARTICIPATING EMPLOYER OR ONE OF ITS RELATED EMPLOYERS CONTRIBUTES, THE SUM OF
THE PARTICIPANT’S DEFINED CONTRIBUTION PLAN FRACTION AND DEFINED BENEFIT PLAN
FRACTION SHALL NOT EXCEED 1.0 IN

 

20

--------------------------------------------------------------------------------


 

any limitation year.  That limitation shall be met by limiting benefits under
this Plan but only if contributions are not limited under the defined
contribution plan in order to meet that limitation.  This subsection shall cease
to apply in limitation years beginning after December 31, 1999, with respect to
Participants who are credited with one Hour of Service for a Participating
Employer after that date.

 

(E)                                  THE LIMITATIONS OF THIS SECTION APPLY TO
LIMITATION YEARS BEGINNING AFTER DECEMBER 31, 1986.  LIMITATIONS FOR PRIOR
LIMITATION YEARS SHALL BE GOVERNED BY THE PLAN AS IT EXISTED ON DECEMBER 31,
1988.

 

(F)                                    THE TERMS DEFINED BELOW HAVE THE
FOLLOWING MEANINGS FOR PURPOSES OF THIS SECTION:

 

(1)                                  THE TERM “ANNUAL ADDITIONS” MEANS THE SUM
OF THE FOLLOWING AMOUNTS CREDITED TO THE ACCOUNT OF A PARTICIPANT FOR A
LIMITATION YEAR:

 

(A)                              CONTRIBUTIONS BY A PARTICIPATING EMPLOYER OR A
RELATED EMPLOYER;

 

(B)                                FORFEITURES; AND

 

(C)                                NONDEDUCTIBLE EMPLOYEE CONTRIBUTIONS.

 

For the sole purpose of applying the dollar limit on annual additions, any
contribution by a Participating Employer or Related Employers allocated in years
beginning after March 31, 1984 to a medical account established under Section
401(h) of the Code for a Participant under any pension or annuity plan, shall be
treated as an “annual addition” to a defined contribution plan.  Also, for the
same purpose, in the case of a key employee as defined in the top-heavy section
of this Plan, any contribution by a Participating Employer or a Related Employer
allocated in limitation years beginning after 1985 on the Participant’s behalf
to a separate account in a funded welfare benefit plan established for the
purpose of providing post-retirement medical benefits shall be considered an
“annual addition”.  “Annual addition” shall not include rollover contributions,
repayments of loans, repayment of amounts to a plan by a Participant and
transfers of employee contributions from one qualified plan to another.

 

(2)                                  THE TERM ‘ANNUAL BENEFIT’ MEANS A BENEFIT
WHICH IS PAYABLE ANNUALLY IN THE FORM OF A STRAIGHT LIFE ANNUITY.  EXCEPT AS
OTHERWISE PROVIDED IN THIS DEFINITION, A BENEFIT PAYABLE IN A FORM OTHER THAN A
STRAIGHT LIFE ANNUITY MUST BE ADJUSTED TO AN ACTUARIALLY EQUIVALENT STRAIGHT
LIFE ANNUITY BEFORE APPLYING THE LIMITATIONS OF THIS SECTION.  THE INTEREST RATE
ASSUMPTION USED TO DETERMINE ACTUARIAL EQUIVALENTS SHALL BE THE GREATER OF THE
INTEREST RATE UTILIZED UNDER THE DEFINITION OF ACTUARIAL EQUIVALENT OR FIVE (5)
PERCENT; PROVIDED, HOWEVER, ON AND AFTER MARCH 1, 2000, FOR PURPOSES OF MAKING
AN ADJUSTMENT FROM A FORM OF BENEFIT WHICH IS SUBJECT TO SECTION 417(E)(3) OF
THE CODE (SUCH AS A LUMP SUM DISTRIBUTION), THAT INTEREST RATE ASSUMPTION SHALL
NOT BE LESS THAN THE ANNUAL RATE OF INTEREST ON 30 YEAR TREASURY SECURITIES, OR
ON A SUBSTITUTE FOR THOSE SECURITIES, AS SPECIFIED BY THE COMMISSIONER OF THE
INTERNAL REVENUE SERVICE FOR THE DECEMBER IMMEDIATELY PRECEDING THE FIRST DAY OF
THE PLAN YEAR DURING WHICH THE APPLICABLE PARTICIPANT’S ANNUITY STARTING DATE
OCCURS.  THE ANNUAL BENEFIT DOES NOT INCLUDE ANY BENEFITS ATTRIBUTABLE TO
EMPLOYEE CONTRIBUTIONS OR ROLLOVER CONTRIBUTIONS, OR THE ASSETS TRANSFERRED FROM
A PLAN QUALIFIED UNDER SECTION 401(A) OF THE CODE THAT WAS NOT MAINTAINED BY A
PARTICIPATING EMPLOYER OR A RELATED EMPLOYER.  NO ACTUARIAL ADJUSTMENT TO THE
BENEFIT IS REQUIRED FOR (A) THE VALUE OF A QUALIFIED JOINT AND SURVIVOR ANNUITY
FORM OF BENEFIT, (B) THE VALUE OF ANCILLARY BENEFITS WHICH ARE NOT DIRECTLY
RELATED TO RETIREMENT INCOME BENEFITS AND (C) THE VALUE OF POST-RETIREMENT COST
OF LIVING INCREASES MADE IN ACCORDANCE WITH APPLICABLE REGULATIONS.  ON AND
AFTER THE FIRST DAY OF THE LIMITATION YEAR BEGINNING IN 2000, THE MORTALITY
ASSUMPTIONS USED FOR DETERMINING AN ACTUARIAL EQUIVALENT SHALL BE BASED UPON THE
‘APPLICABLE MORTALITY TABLE’ PRESCRIBED BY THE SECRETARY OF THE TREASURY IN
ACCORDANCE WITH SECTION 417(E)(3) OF THE CODE AND REGULATIONS AND RULINGS ISSUED
PURSUANT THERETO (WHICH AS OF JANUARY 1, 1995, IS BASED UPON A FIXED BLEND OF
50% OF THE MALE MORTALITY

 

21

--------------------------------------------------------------------------------


 

RATES AND 50% OF THE FEMALE MORTALITY RATES FROM THE 1983 GROUP ANNUITY
MORTALITY TABLE AND AS OF DECEMBER 31, 2002, FOR PURPOSES OF BENEFIT PAYMENTS
COMMENCING ON OR AFTER THAT DATE, IS THE TABLE PRESCRIBED IN REV. RUL.
2001-62).  PRIOR TO THAT DAY, MORTALITY WAS DETERMINED (FOR THAT PURPOSE) USING
THE 1983 GROUP ANNUITY MORTALITY TABLE.  THE MORTALITY DECREMENT SHALL BE TAKEN
INTO ACCOUNT TO THE EXTENT PROVIDED IN IRS NOTICE 83-10, 1983-C.B. 536 OR ITS
REPLACEMENT.

 

(3)                                  THE TERM “COMPENSATION” INCLUDES THE SUM OF
ALL REMUNERATION AS AN EMPLOYEE RECEIVED FROM THE PARTICIPATING EMPLOYERS AND
ALL RELATED EMPLOYERS (A) WHICH CONSTITUTES WAGES, SALARIES, OR OTHER AMOUNTS
RECEIVED FOR PERSONAL SERVICES, (B) WHICH CONSTITUTES INCOME FROM SOURCES FROM
OUTSIDE OF THE UNITED STATES OTHERWISE EXCLUDED FROM THE EMPLOYEE’S GROSS INCOME
FOR U.S. INCOME TAX PURPOSES AND (C) WHICH CONSTITUTES ADDITIONAL AMOUNTS (OTHER
THAN THOSE PREVIOUSLY REFERRED TO IN THIS SUBSECTION) DESCRIBED IN SECTION
1.415-2(D)(1) OF THE DEPARTMENT OF TREASURY REGULATIONS AS AMENDED FROM TIME TO
TIME.  THE TERM “COMPENSATION” EXCLUDES ALL AMOUNTS DESCRIBED IN DEPARTMENT OF
TREASURY REGULATIONS SECTION 1.415-2(D)(2) AS AMENDED FROM TIME TO TIME.  THE
DETERMINATION OF “COMPENSATION” SHALL BE MADE IN ACCORDANCE WITH SECTION
415(C)(3) OF THE CODE AND THE REGULATIONS THEREUNDER.  FOR PLAN YEARS BEGINNING
AFTER DECEMBER 31, 1997, “COMPENSATION” INCLUDES AMOUNTS WHICH ARE CONTRIBUTED
TO A PLAN BY ONE OF SUCH EMPLOYERS PURSUANT TO A SALARY REDUCTION AGREEMENT WITH
A PARTICIPANT AND WHICH ARE NOT INCLUDABLE IN THE GROSS INCOME OF SUCH
PARTICIPANT UNDER SECTION 125, 402(E)(3), 402(H)(1)(B), 403(B), OR 457(B) OF THE
CODE, AND EMPLOYEE CONTRIBUTIONS DESCRIBED IN SECTION 414(H)(2) OF THE CODE
WHICH ARE TREATED AS CONTRIBUTIONS BY AN EMPLOYER.  FOR LIMITATION YEARS
BEGINNING ON AND AFTER JANUARY 1, 2001, FOR PURPOSES OF APPLYING THE LIMITATIONS
DESCRIBED IN THIS SECTION, COMPENSATION PAID OR MADE AVAILABLE DURING SUCH
LIMITATION YEARS SHALL INCLUDE ELECTIVE AMOUNTS THAT ARE NOT INCLUDABLE IN THE
GROSS INCOME OF THE EMPLOYEE BY REASON OF SECTION 132(F)(4) OF THE CODE.

 

(4)                                  THE TERM “CURRENT ACCRUED BENEFIT” MEANS A
PARTICIPANT’S ANNUAL BENEFIT (INCLUDING OPTIONAL BENEFIT FORMS) ACCRUED AS OF
THE END OF THE LAST LIMITATION YEAR BEGINNING BEFORE 1987, BUT DETERMINED
WITHOUT REGARD TO CHANGES IN THE PLAN AFTER MAY 5, 1986 OR COST OF LIVING
INCREASES UNDER THE PLAN.

 

(5)                                  THE TERM “DEFINED BENEFIT FRACTION” MEANS A
FRACTION, THE NUMERATOR OF WHICH IS THE SUM OF THE PARTICIPANT’S PROJECTED
ANNUAL BENEFITS UNDER ALL THE DEFINED BENEFIT PLANS (WHETHER OR NOT TERMINATED)
MAINTAINED BY A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER, AND THE
DENOMINATOR OF WHICH IS THE LESSER OF 1.25 TIMES THE DOLLAR LIMITATION IN EFFECT
FOR THE LIMITATION YEAR UNDER SECTION 415(B)(1)(A) OF THE CODE OR 1.4 TIMES THE
DEFINED BENEFIT PLAN COMPENSATION LIMITATION (UNDER SAID SECTION 415) FOR THAT
LIMITATION YEAR.  HOWEVER, THE DENOMINATOR OF THAT FRACTION WILL NOT BE LESS
THAN 1.25 TIMES THE PARTICIPANT’S CURRENT ACCRUED BENEFIT.

 

(6)                                  THE TERM “DEFINED CONTRIBUTION FRACTION”
MEANS A FRACTION, THE NUMERATOR OF WHICH IS THE SUM OF THE ANNUAL ADDITIONS TO
THE PARTICIPANT’S ACCOUNT UNDER ALL THE DEFINED CONTRIBUTION PLANS (WHETHER OR
NOT TERMINATED) MAINTAINED BY A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER FOR
THE CURRENT OR PRIOR LIMITATION YEARS AND THE DENOMINATOR OF WHICH IS THE SUM OF
THE MAXIMUM AGGREGATE AMOUNTS FOR THE CURRENT AND ALL PRIOR LIMITATION YEARS
DURING WHICH THE PARTICIPANT COMPLETED A YEAR OF VESTING SERVICE.  THE MAXIMUM
AGGREGATE AMOUNT IN ANY LIMITATION YEAR IS THE LESSER OF 1.25 TIMES THE DOLLAR
LIMITATION IN EFFECT UNDER SECTION 415(C)(1)(A) OF THE CODE OR THIRTY-FIVE
PERCENT (35%) OF THE PARTICIPANT’S COMPENSATION FOR SUCH YEAR.  HOWEVER, AT THE
ELECTION OF THE ADMINISTRATOR, THE AMOUNT TAKEN INTO ACCOUNT FOR ALL LIMITATION
YEARS ENDING BEFORE JANUARY 1, 1983 WHEN COMPUTING THE DENOMINATOR MAY BE AN
AMOUNT EQUAL TO THE DENOMINATOR WHICH WOULD HAVE BEEN DETERMINED FOR THE
LIMITATION YEAR ENDING IN 1982 (UNDER THE APPLICABLE LAW AS IN EFFECT FOR THAT
LIMITATION YEAR) MULTIPLIED BY THE TRANSITION FRACTION.  THE TRANSITION FRACTION
MEANS THE FRACTION, THE NUMERATOR OF WHICH IS THE LESSER OF $51,875 OR 1.4
MULTIPLIED BY 25% OF THE COMPENSATION OF THE PARTICIPANT FOR THE LIMITATION YEAR
ENDING IN 1981 AND THE DENOMINATOR OF WHICH IS THE LESSER OF $41,500 OR 25% OF
THE COMPENSATION

 

22

--------------------------------------------------------------------------------


 

OF THE PARTICIPANT FOR THE LIMITATION YEAR ENDING IN 1981.  FURTHER, IF THE
PARTICIPANT WAS COVERED IN ONE OR MORE DEFINED CONTRIBUTION PLANS MAINTAINED BY
A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER WHICH WERE IN EXISTENCE FOR THE
LAST LIMITATION YEAR BEGINNING BEFORE 1987, AND WHICH SATISFIED THE REQUIREMENT
OF SECTION 415 OF THE CODE FOR THAT LIMITATION YEAR, THE NUMERATOR OF THE
DEFINED CONTRIBUTION FRACTION WOULD BE ADJUSTED AS SPECIFIED IN INTERNAL REVENUE
SERVICE REGULATIONS, IF THE SUM OF THAT FRACTION AND THE DEFINED BENEFIT
FRACTION OTHERWISE EXCEED 1.0 UNDER THE TERMS OF THIS PLAN.

 

(7)                                  THE TERM “HIGHEST AVERAGE COMPENSATION”
MEANS THE AVERAGE COMPENSATION FOR THE THREE CONSECUTIVE CALENDAR YEARS OF
SERVICE WITH A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER THAT PRODUCES THE
HIGHEST AVERAGE.

 

(8)                                  THE TERM “LIMITATION YEAR” MEANS THE PLAN
YEAR.

 

(9)                                  (A)                              THE TERM
“MAXIMUM PERMISSIBLE AMOUNT” MEANS THE LESSER OF $90,000 OR 100% OF THE
PARTICIPANT’S HIGHEST AVERAGE COMPENSATION.  IF THE ANNUAL BENEFIT COMMENCES
BEFORE THE PARTICIPANT’S SOCIAL SECURITY RETIREMENT AGE, THE MAXIMUM PERMISSIBLE
AMOUNT MAY NOT EXCEED THE LESSER OF THE ACTUARIAL EQUIVALENT OF A $90,000 ANNUAL
BENEFIT BEGINNING AT THAT AGE OR THE PARTICIPANT’S HIGHEST AVERAGE
COMPENSATION.  THE ACTUARIAL ADJUSTMENT WILL BE MADE IN ACCORDANCE WITH INTERNAL
REVENUE SERVICE REGULATIONS.

 

(B)                                TO DETERMINE THE ACTUARIAL EQUIVALENTS
REFERRED TO IN SUBPARAGRAPH (A) ABOVE, THE REGULATIONS REFERRED TO IN THAT
SUBPARAGRAPH INDICATE THAT IF THE BENEFIT IS PAYABLE AT OR AFTER AGE 62 AND
BEFORE THE PARTICIPANT’S SOCIAL SECURITY RETIREMENT AGE (“SSRA”) THE DOLLAR
LIMITATION AT THE PARTICIPANT’S SSRA IS REDUCED BY 5/9 OF 1% FOR EACH OF THE 36
MONTHS BY WHICH BENEFITS COMMENCE BEFORE THE MONTH IN WHICH THE PARTICIPANT’S
SSRA IS ATTAINED, AND BY 5/12 OF 1% FOR EACH ADDITIONAL MONTH.  HOWEVER, IF THE
AGE AT WHICH THE BENEFIT IS PAYABLE IS LESS THAN AGE 62, THE DOLLAR LIMITATION
IS FURTHER REDUCED SO THAT THE LIMITATION IS ACTUARIALLY EQUIVALENT TO THE
LIMITATION AT AGE 62.  EFFECTIVE ON AND AFTER MARCH 1, 2000, THE REDUCED DOLLAR
LIMITATION, IN THAT CASE, IS THE LESSER OF THE ACTUARIAL EQUIVALENT AMOUNT (THE
INTEREST RATE SHALL BE 5%) OR THE EQUIVALENT AMOUNT COMPUTED USING 5% INTEREST
AND THE ‘APPLICABLE MORTALITY TABLE’ DESCRIBED BELOW.  PRIOR TO SUCH DATE, THE
ASSUMPTIONS USED TO DETERMINE THAT REDUCED DOLLAR LIMITATION WERE THOSE USED
UNDER THE PLAN AS IT EXISTED IMMEDIATELY BEFORE THE AMENDMENT THAT ADDED THE
PROVISIONS CONCERNING THE ‘APPLICABLE MORTALITY TABLE.’

 

(C)                          IF THE ANNUAL BENEFIT COMMENCES AFTER THE
PARTICIPANT’S SOCIAL SECURITY RETIREMENT AGE, THE BENEFIT MAY NOT EXCEED THE
LESSER OF THE ACTUARIAL EQUIVALENT OF A $90,000 ANNUAL BENEFIT BEGINNING AT AGE
65 OR THE PARTICIPANT’S HIGHEST AVERAGE COMPENSATION.  EFFECTIVE ON AND AFTER
MARCH 1, 2000, THAT ACTUARIAL EQUIVALENT SHALL BE THE LESSER OF THE EQUIVALENT
AMOUNT COMPUTED USING ACTUARIAL EQUIVALENTS (MORTALITY SHALL BE DETERMINED UNDER
THE 1983 GROUP ANNUITY MORTALITY TABLE AND THE INTEREST RATE SHALL BE THE
INTEREST RATE UNDER THE DEFINITION OF ACTUARIAL EQUIVALENT) OR THE AMOUNT
COMPUTED USING FIVE PERCENT (5%) INTEREST AND THE “APPLICABLE MORTALITY TABLE”
DESCRIBED BELOW.  PRIOR TO THAT DATE, THE RULES OF THE PLAN AS IN EFFECT BEFORE
THAT DATE SHALL BE USED TO MAKE THAT DETERMINATION.

 

(D)                               EACH APPLICABLE JANUARY 1ST, THE $90,000
LIMITATION ABOVE WILL BE AUTOMATICALLY ADJUSTED TO THE NEW DOLLAR LIMITATION
DETERMINED BY THE COMMISSIONER OF INTERNAL REVENUE FOR THE CALENDAR YEAR
BEGINNING ON THAT DATE.  THE NEW LIMITATION WILL APPLY TO LIMITATION YEARS
ENDING WITH THE CALENDAR YEAR OF THE DATE OF THE ADJUSTMENT.

 

23

--------------------------------------------------------------------------------


 

(E)                                 NOTWITHSTANDING THE ABOVE, THE MAXIMUM
PERMISSIBLE AMOUNTS APPLICABLE TO A PARTICIPANT SHALL NOT BE LESS THAN THE
PARTICIPANT’S CURRENT ACCRUED BENEFIT.  FURTHER, IF THE ANNUAL BENEFIT COMMENCES
WHEN THE PARTICIPANT HAS LESS THAN TEN YEARS OF VESTING SERVICE WITH A
PARTICIPATING OR RELATED EMPLOYER, THE PERCENTAGE LIMITATION PORTION OF THE
MAXIMUM PERMISSIBLE AMOUNT OTHERWISE DEFINED SHALL BE REDUCED BY ONE-TENTH FOR
EACH YEAR OF VESTING SERVICE LESS THAN TEN AND, IF IT COMMENCES WHEN THE
PARTICIPANT HAS LESS THAN TEN YEARS OF PARTICIPATION IN THE PLAN, THE DOLLAR
LIMITATION PORTION OF THE MAXIMUM PERMISSIBLE AMOUNT SHALL BE REDUCED BY
ONE-TENTH FOR EACH YEAR OF PARTICIPATION LESS THAN TEN.  TO THE EXTENT PROVIDED
IN REGULATIONS THE LAST TWO SENTENCES SHALL BE APPLIED SEPARATELY TO EACH CHANGE
OF BENEFIT STRUCTURE OF A PLAN.

 

(F)                                 FOR PURPOSES OF THIS PARAGRAPH (9), ON AND
AFTER THE FIRST DAY OF THE FIRST LIMITATION YEAR BEGINNING IN 1995, THE
MORTALITY ASSUMPTIONS SHALL BE BASED UPON THE MORTALITY TABLE (THE ‘APPLICABLE
MORTALITY TABLE’) PRESCRIBED BY THE SECRETARY OF TREASURY PURSUANT TO SECTION
415(B)(2)(E) OF THE CODE (WHICH AS OF THE FIRST DAY OF THE LIMITATION YEAR
BEGINNING IN 1995 SHALL BE BASED ON A FIXED BLEND OF 50% OF THE MALE MORTALITY
RATES AND 50% OF THE FEMALE MORTALITY RATES FROM THE 1983 GROUP ANNUITY
MORTALITY TABLE AND AS OF DECEMBER 31, 2002, FOR PURPOSES OF BENEFIT PAYMENTS
COMMENCING ON OR AFTER THAT DATE, IS THE TABLE PRESCRIBED IN REV. RUL.
2001-62).  THE MORTALITY DECREMENT SHALL BE TAKEN INTO ACCOUNT TO THE EXTENT
PROVIDED IN IRS NOTICE 83-10, 1983-1 C.B. 536 OR ITS REPLACEMENT.

 

(10)                            THE TERM “PROJECTED ANNUAL BENEFIT” MEANS THE
ANNUAL BENEFIT (DEFINED IN THE MANNER PROVIDED IN THIS SECTION) TO WHICH A
PARTICIPANT WOULD BE ENTITLED UNDER THE TERMS OF A PLAN ASSUMING (A) THE
PARTICIPANT WILL CONTINUE EMPLOYMENT UNTIL THE PARTICIPANT’S NORMAL RETIREMENT
AGE UNDER THAT PLAN (OR CURRENT AGE, IF LATER), AND (B) THE PARTICIPANT’S
COMPENSATION FOR THE CURRENT LIMITATION YEAR AND ALL OTHER RELEVANT FACTORS USED
TO DETERMINE BENEFITS UNDER THAT PLAN WILL REMAIN CONSTANT FOR ALL FUTURE
LIMITATION YEARS.

 

(G)                                 ANY APPLICABLE PORTION OF SECTION 415 OF THE
CODE NOT DESCRIBED IN THIS SECTION IS HEREBY INCORPORATED BY REFERENCE.

 


SECTION 4.8.                                   AUTOMATIC QUALIFIED JOINT AND
SURVIVING SPOUSE ANNUITY.


 

(A)                                  THE PROVISIONS OF THIS SECTION SHALL APPLY
WHEN AN EVENT DESCRIBED IN ONE OF THE PREVIOUS SECTIONS OF THIS ARTICLE OCCURS
WHICH ENTITLES A PARTICIPANT TO A BENEFIT UNDER ONE OF SAID SECTIONS, IF THE
PARTICIPANT IS MARRIED AS OF THE PARTICIPANT’S ANNUITY STARTING DATE AND IF THE
ELECTION DESCRIBED IN SECTION 4.9 HAS NOT BEEN MADE.

 

(B)                                 THE PAYMENT OF THE PARTICIPANT’S BENEFIT
SHALL COMMENCE AS PROVIDED IN WHICHEVER OF SAID SECTIONS IS APPLICABLE AND SHALL
BE PAYABLE IN THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM.

 

(C)                                  NO BENEFIT SHALL BE PAID TO THE
PARTICIPANT’S SPOUSE UNDER THIS SECTION IF THE APPLICABLE BENEFIT HAD NOT
COMMENCED TO THE PARTICIPANT AT THE TIME OF THE PARTICIPANT’S DEATH.

 


SECTION 4.9.                                   ELECTION OUT OF QUALIFIED JOINT
AND SURVIVOR ANNUITY OR LIFE ANNUITY FORM.


 

(A)                                  THE PROVISIONS OF THIS SECTION SHALL APPLY
WHEN AN EVENT DESCRIBED IN ONE OF THE PREVIOUS SECTIONS OF THIS ARTICLE OCCURS
WHICH ENTITLES A PARTICIPANT TO A BENEFIT UNDER ONE OF SAID SECTIONS.

 

(B)                                 A PARTICIPANT WHO IS MARRIED MAY ELECT TO
NOT HAVE THE PARTICIPANT’S BENEFIT PAID IN THE QUALIFIED JOINT AND SURVIVOR
ANNUITY FORM AND A PARTICIPANT WHO IS NOT MARRIED MAY ELECT TO NOT HAVE THE
PARTICIPANT’S BENEFIT PAID IN THE NORMAL FORM.  THE PARTICIPANT SHALL MAKE SAID
ELECTION DURING THE ELECTION PERIOD APPLICABLE TO THE PARTICIPANT ON A FORM
FURNISHED BY THE ADMINISTRATOR THAT SHALL CLEARLY

 

24

--------------------------------------------------------------------------------


 

INDICATE THE PARTICIPANT’S ELECTION.  THE PARTICIPANT SHALL HAVE THE RIGHT TO
REVOKE (IN WRITING) ANY ELECTION MADE UNDER THIS SECTION AND TO MAKE THE
ELECTION PERMITTED UNDER THIS SECTION AFTER ANY SUCH REVOCATION OR REVOCATIONS
AT ANY TIME WITHIN THE ELECTION PERIOD APPLICABLE TO THE PARTICIPANT.

 

(C)                                  (1)                                  NOT
LESS THAN 30 NOR MORE THAN 90 DAYS BEFORE THE PARTICIPANT’S ANNUITY STARTING
DATE, THE ADMINISTRATOR SHALL PROVIDE THE PARTICIPANT WITH A WRITTEN NOTICE (BY
MAIL OR PERSONAL DELIVERY), IN NONTECHNICAL TERMS, INDICATING THE AVAILABILITY
OF THE PARTICIPANT’S RIGHT TO ELECT NOT TO HAVE THE PARTICIPANT’S BENEFIT PAID
IN THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM (OR THE NORMAL FORM, IF THE
PARTICIPANT ISN’T MARRIED).  SAID NOTICE SHALL INCLUDE AN EXPLANATION OF THE
TERMS AND CONDITIONS OF THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM OF BENEFIT
(OR THE NORMAL FORM, IF THE PARTICIPANT ISN’T MARRIED), THE CIRCUMSTANCES IN
WHICH IT WILL BE PROVIDED TO THE PARTICIPANT, THE ELECTION MADE AVAILABLE BY
SUBSECTION (B) (INCLUDING AN EXPLANATION OF THE ELECTION PERIOD), THE FINANCIAL
EFFECT OF MAKING OR NOT MAKING SUCH ELECTION (IN TERMS OF DOLLARS PER ANNUITY
PAYMENT OR OTHER PAYMENT) INCLUDING A GENERAL DESCRIPTION OF THE MATERIAL
FEATURES OF THE OPTIONAL FORMS OF BENEFIT UNDER THE PLAN AND THEIR RELATIVE
VALUE, THE RIGHTS OF THE PARTICIPANT’S SPOUSE UNDER SUBSECTION (D) AND THE RIGHT
TO REVOKE AN ELECTION DESCRIBED IN SUBSECTION (B) (AND THE EFFECT OF THAT
REVOCATION).  SAID NOTICE MAY ALSO BE PROVIDED BY POSTING OR PUBLICATION (SEE
SECTION 1.7476-2(C)(1) OF TREASURY DEPARTMENT REGULATIONS FOR EXAMPLES) SO LONG
AS EITHER METHOD IS REASONABLY CALCULATED TO REACH THE ATTENTION OF THE
PARTICIPANT ON OR ABOUT 90 DAYS BEFORE THE PARTICIPANT’S ANNUITY STARTING DATE
AND THROUGHOUT THE ELECTION PERIOD APPLICABLE TO THE PARTICIPANT (FOR EXAMPLE,
BY PERMANENT POSTING OR REPEATED PUBLICATION).

 

(2)                                  ON AND AFTER MARCH 1, 2002, A PARTICIPANT
MAY WAIVE THE REQUIREMENT THAT SUCH WRITTEN NOTICE BE PROVIDED AT LEAST 30 DAYS
BEFORE THE PARTICIPANT’S ANNUITY STARTING DATE, PROVIDED THAT THE FOLLOWING
REQUIREMENTS ARE MET:

 

(A)                              THE ADMINISTRATOR PROVIDES INFORMATION TO THE
PARTICIPANT CLEARLY INDICATING THAT THE PARTICIPANT HAS A RIGHT TO AT LEAST 30
DAYS TO CONSIDER WHETHER TO WAIVE THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM
AND CONSENT TO A FORM OF DISTRIBUTION OTHER THAN A QUALIFIED JOINT AND SURVIVOR
ANNUITY FORM;

 

(B)                                THE PARTICIPANT IS PERMITTED TO REVOKE AN
AFFIRMATIVE DISTRIBUTION ELECTION AT LEAST UNTIL THE PARTICIPANT’S ANNUITY
STARTING DATE, OR, IF LATER, AT ANY TIME PRIOR TO THE EXPIRATION OF THE 7-DAY
PERIOD THAT BEGINS THE DAY AFTER THE EXPLANATION OF THE QUALIFIED JOINT AND
SURVIVOR ANNUITY FORM IS PROVIDED TO THE PARTICIPANT; AND

 

(C)                                THE ANNUITY STARTING DATE IS AFTER THE DATE
THAT THE EXPLANATION OF THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM IS
PROVIDED TO THE PARTICIPANT; HOWEVER, THE PARTICIPANT’S ANNUITY STARTING DATE
MAY BE BEFORE THE DATE THAT ANY AFFIRMATIVE DISTRIBUTION ELECTION IS MADE BY THE
PARTICIPANT IF THE ACTUAL DISTRIBUTION IN ACCORDANCE WITH THE AFFIRMATIVE
ELECTION DOES NOT COMMENCE BEFORE THE EXPIRATION OF THE 7-DAY PERIOD THAT BEGINS
THE DAY AFTER THE EXPLANATION OF THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM
IS PROVIDED TO THE PARTICIPANT.

 

(D)                                 AN ELECTION UNDER THIS SECTION SHALL NOT
TAKE EFFECT UNLESS THE ELECTION DESIGNATES A BENEFICIARY (OR A FORM OF BENEFITS)
AND THE SPOUSE OF THE PARTICIPANT (IF ANY) CONSENTS TO SUCH ELECTION, AND
ACKNOWLEDGES THE EFFECT OF SUCH ELECTION, IN A WRITING WHICH IS WITNESSED BY A
PLAN REPRESENTATIVE OR A NOTARY PUBLIC NOT MORE THAN 90 DAYS BEFORE THE
PARTICIPANT’S ANNUITY STARTING DATE.  FURTHER, AN ELECTION WHICH THE SPOUSE HAS
CONSENTED TO MAY NOT BE CHANGED WITHOUT A NEW SPOUSAL CONSENT (AS DESCRIBED IN
THE PRIOR SENTENCE) UNLESS THE SPOUSE’S CONSENT EXPRESSLY PERMITS DESIGNATIONS
BY THE PARTICIPANT WITHOUT ANY REQUIREMENT OF FURTHER CONSENT BY THE SPOUSE. 
HOWEVER, THE SPOUSE’S CONSENT SHALL NOT BE REQUIRED IF IT IS ESTABLISHED TO THE
SATISFACTION OF A PLAN REPRESENTATIVE THAT THE CONSENT MAY NOT BE OBTAINED
BECAUSE THERE IS NO SPOUSE OR THE SPOUSE CANNOT BE LOCATED (OR BECAUSE OF OTHER
CIRCUMSTANCES AS MAY BE PRESCRIBED IN

 

25

--------------------------------------------------------------------------------


 

regulations).  Any consent by a spouse (or establishment that the consent may
not be obtained) shall be effective only with respect to that spouse.

 


SECTION 4.10.                             DEATH BENEFITS.


 

(A)                                  UPON THE DEATH OF A PARTICIPANT, A DEATH
BENEFIT OF $5,000 SHALL BE PAID TO THE BENEFICIARY THAT THE PARTICIPANT HAS
DESIGNATED IN WRITING ON A FORM PRESCRIBED BY AND FILED WITH THE ADMINISTRATOR
IN ACCORDANCE WITH ITS RULES AND REGULATIONS.  NOTWITHSTANDING THE DEFINITION OF
BENEFICIARY, IF THE PARTICIPANT FAILS TO DESIGNATE A BENEFICIARY, THE LUMP SUM
BENEFIT SHALL BE PAID TO THE PARTICIPANT’S ESTATE.  THIS BENEFIT SHALL NOT BE
PAID TO PARTICIPANTS WHO HAVE INCURRED A TERMINATION OF SERVICE AND ARE ENTITLED
TO A BENEFIT UNDER SECTION 4.4.

 

(B)                                 IF A PARTICIPANT DIES WHILE ACTIVELY
EMPLOYED BY A PARTICIPATING EMPLOYER, THERE SHALL BE PAID TO THE PARTICIPANT’S
ELIGIBLE BENEFICIARY A MONTHLY SURVIVOR’S BENEFIT, COMMENCING WITH THE FIRST DAY
OF THE MONTH NEXT FOLLOWING THE PARTICIPANT’S DEATH.  SUCH MONTHLY SURVIVOR’S
BENEFIT SHALL BE PAID SO LONG AS THERE IS AN ELIGIBLE BENEFICIARY, PROVIDED THAT
THE DISTRIBUTION REQUIREMENTS OF SECTION 4.11 (CONCERNING SECTION 401(A)(9) OF
THE CODE) WILL BE MET.  AS LONG AS THERE IS MORE THAN ONE ELIGIBLE BENEFICIARY,
SUCH SURVIVOR BENEFIT SHALL BE SPLIT IN EQUAL SHARES AMONG THE ELIGIBLE
BENEFICIARIES.

 

For Technicians who died before August 1, 1991, the amount of that benefit was
$150.  That amount was increased to $175 for Technicians who died on or after
August 1, 1991.  The amount was increased to $200 for Technicians who died on or
after August 1, 1993.  The amount was increased to $250 for Technicians who died
on or after August 1, 1994.  The amount was increased to $300 for Technicians
who died on or after August 1, 1995.  The amount was increased to $325 for
Technicians who died on or after August 1, 1996.

 

For Non-Technicians who died before August 1, 1991, the amount of that benefit
was $120.  That amount was increased to $150 for Non-Technicians who died on or
after August 1, 1991.  The amount was increased to $170 for Non-Technicians who
died on or after August 1, 1993.  The amount was increased to $195 for
Non-Technicians who died on or after August 1, 1994.  The amount was increased
to $220 for Non-Technicians who died on or after August 1, 1995.  The amount was
increased to $240 for Non-Technicians who died on or after August 1, 1996.

 

A Participant for the purpose of this Section shall be considered to be actively
employed by a Participating Employer if at death the Participant is an Employee
of a Participating Employer.

 

(C)                                  IF A PARTICIPANT DIES WHILE DRAWING A
BENEFIT UNDER THE TERMS OF ONE OF SECTIONS 4.1, 4.2, 4.3, OR 4.5, THERE SHALL BE
PAID TO THE PARTICIPANT’S ELIGIBLE BENEFICIARY A MONTHLY SURVIVOR’S BENEFIT,
COMMENCING WITH THE FIRST DAY OF THE MONTH NEXT FOLLOWING THE PARTICIPANT’S
DEATH.  SUCH MONTHLY SURVIVOR’S BENEFIT SHALL BE PAID SO LONG AS THERE IS AN
ELIGIBLE BENEFICIARY, PROVIDED THAT THE DISTRIBUTION REQUIREMENTS OF SECTION
4.11 (CONCERNING SECTION 401(A)(9) OF THE CODE) WILL BE MET.  AS LONG AS THERE
IS MORE THAN ONE ELIGIBLE BENEFICIARY, SUCH SURVIVOR BENEFIT SHALL BE SPLIT IN
EQUAL SHARES AMONG THE ELIGIBLE BENEFICIARIES.

 

For Technicians who died before August 1, 1991, the amount of that benefit was
$150.  That amount was increased to $175 for Technicians who died on or after
August 1, 1991.  The amount was increased to $200 for Technicians who died on or
after August 1, 1993.  The amount was increased to $250 for Technicians who died
on or after August 1, 1994.  The amount was increased to $300 for Technicians
who died on or after August 1, 1995.  The amount was increased to $325 for
Technicians who died on or after August 1, 1996.

 

For Non-Technicians who died before August 1, 1991, the amount of that benefit
was $120.  That amount was increased to $150 for Non-Technicians who died on or
after August 1, 1991.  The amount was increased to $170 for Non-Technicians who
died on or after August 1, 1993.  The amount was increased

 

26

--------------------------------------------------------------------------------


 

to $195 for Non-Technicians who died on or after August 1, 1994.  The amount was
increased to $220 for Non-Technicians who died on or after August 1, 1995.  The
amount was increased to $240 for Non-Technicians who died on or after August 1,
1996.

 

(d)                                 Upon the death on or after August 23, 1984,
of a Participant who is married and who (1) incurs a Termination of Service as
provided for in Section 4.4 following the completion of at least one (1) Hour of
Service on or after August 23, 1984, (2) incurs a Termination of Service and is
entitled to a benefit under Section 4.2, (3) incurred a Termination of Service
following the completion of at least one (1) Hour of Service in any Plan Year
beginning on or after January 1, 1976 with at least ten (10) Years of Vesting
Service, or (4) has not incurred a Termination of Service; and who has not
reached the Participant’s Annuity Starting Date, such Participant’s surviving
spouse shall receive a Pre-Retirement Survivor Annuity based on the
non-forfeitable percentage of the Participant’s Accrued Benefit, determined as
of the date of the Participant’s death.  The spouse shall be entitled to a
benefit commencing on the first day of the month following the Participant’s
death (even though the benefit is determined as if it would be payable at a
later date).  The spouse may agree to a later commencement date (not later than
the Participant’s Normal Retirement Date).  If such spouse is entitled to a
benefit under Section 4.10(b), the benefit under this Subsection (d) shall be
reduced (but not below zero) by the amount of the benefit under Section 4.10(b).

 

(e)                                  Upon the death (on or after January 1,
1987) of a nonmarried Vested Participant who has incurred a Termination of
Service and has not had an Annuity Starting Date, the Participant’s Beneficiary
will receive a lump sum payment equal to the Actuarial Value of the annuity that
would have been payable under Section 4.10(d) if the Participant had been
married to a spouse of equal age.

 

(f)                                    If a Participant, upon reaching the
Participant’s Normal Retirement Date and remaining in the employ of a
Participating Employer after such date, does not have an Eligible Beneficiary,
or, if such election would result in larger benefits for the Participant’s
Eligible Beneficiary, the Participant may elect an optional form of benefit, as
defined in Section 4.11, that would provide death benefits to a designated
Beneficiary.  Such election must comply with the provisions of Section 4.11 and
the definition of Beneficiary.  If such election is made and the Participant
dies prior to the Participant’s Annuity Starting Date without an Eligible
Beneficiary, then the designated Beneficiary under the elected optional form of
benefit shall be entitled to the survivor benefit under that form as if the
Participant incurred a Termination of Service on the Participant’s Normal
Retirement Date and began to receive that optional form of benefit.  However, on
and after March 1, 2002, such election shall not be required and the Eligible
Beneficiary or designated Beneficiary shall be entitled to the death benefit
under the optional form of benefit available to the Participant under Section
4.11 at the time of the Participant’s death which produces the greatest benefit
to the Eligible Beneficiary or designated Beneficiary.  If the Participant dies
without an Eligible Beneficiary and hasn’t designated a Beneficiary, then the
designated Beneficiary for purposes of this subsection shall be determined under
the Plan’s definition of Beneficiary.

 

(g)                                 Effective July 1, 1987 death benefits
provided to former union Employees covered under the collectively bargained
agreement between American Crystal Sugar Company and the American Federation of
Grain Millers (AFL-CIO) (subsequently known as the Bakery, Confectionery,
Tobacco Workers & Grain Millers, AFL-CIO, CLC) and who were age 55 and over on
September 1, 1974 will be provided by this Plan rather than under a group
insurance contract.

 


SECTION 4.11.                             OTHER FORMS OF AND RESTRICTIONS ON
BENEFITS.

 

(a)                                  The optional elections provided for in this
section may be elected by a Participant (on such form as the Administrator may
require) who has made the election required by Section 4.9.  Such election shall
take place before the date when the payment of the benefit is to begin.

 

(b)                                 Instead of the benefit to which a
Participant may otherwise be entitled under the Plan, a Participant may elect to
receive an optional form of benefit that is an Actuarial Equivalent of the
benefit

 

27

--------------------------------------------------------------------------------


 

otherwise payable.  For purposes of this Section 4.11, Actuarial Equivalent
shall mean the assumptions and factors specified in Appendix A.

 

(C)                                  ANY FORM SELECTED SHALL PROVIDE THAT A
PARTICIPANT’S BENEFIT SHALL BE DISTRIBUTED BY THE REQUIRED COMMENCEMENT DATE
DESCRIBED IN A SUBSEQUENT SECTION (CONCERNING COMMENCEMENT OF BENEFITS) OR SHALL
BEGIN NOT LATER THAN THAT DATE AND SHALL BE DISTRIBUTED OVER THE LIFE OF THE
PARTICIPANT OR OVER THE LIVES OF THE PARTICIPANT AND THE PARTICIPANT’S
BENEFICIARY (OR OVER A PERIOD NOT EXTENDING BEYOND THE LIFE EXPECTANCY OF THE
PARTICIPANT OR THE LIFE EXPECTANCY OF THE PARTICIPANT AND THE PARTICIPANT’S
BENEFICIARY).  LIFE EXPECTANCIES SHALL BE COMPUTED USING THE EXPECTED RETURN
MULTIPLES IN TABLES V AND VI OF SECTION 1.72-9 OF INTERNAL REVENUE SERVICE
REGULATIONS AND USING THE PARTICIPANT’S (AND DESIGNATED BENEFICIARY’S) ATTAINED
AGE AS OF THE PARTICIPANT’S BIRTHDAY (AND THE DESIGNATED BENEFICIARY’S BIRTHDAY)
IN THE CALENDAR YEAR IN WHICH THE PARTICIPANT ATTAINS AGE 70 1/2.  LIFE
EXPECTANCIES SHALL NOT BE RECALCULATED ANNUALLY FOR PURPOSES OF DETERMINING
MINIMUM DISTRIBUTIONS.

 

(D)                                 SUBJECT TO THE FOREGOING, THE OPTIONAL FORMS
OF BENEFITS WHICH A PARTICIPANT MAY ELECT SHALL BE:

 

(1)                                  THE NORMAL FORM OF ANNUITY;

 

(2)                                  AN OPTION SPECIFIED IN APPENDIX A, EXCEPT
THAT THE JOINT AND SURVIVOR ANNUITY OPTIONS ARE ONLY AVAILABLE TO A PARTICIPANT
WHO IS MARRIED ON THE PARTICIPANT’S ANNUITY STARTING DATE.

 

(E)                                  IF THE PARTICIPANT ELECTS AN ANNUITY
PAYABLE FOR LIFE AND A TERM CERTAIN AND IF THE PARTICIPANT DIES AFTER THE
PAYMENTS HAD COMMENCED, THE PAYMENT OF THE REMAINING BENEFIT SHALL BE MADE TO
THE PARTICIPANT’S BENEFICIARY AND MAY NOT EXTEND BEYOND THE PERIOD CERTAIN.

 

(F)                                    AT ANY TIME BEFORE THE FIRST BENEFIT
PAYMENT IS DUE, A PARTICIPANT WHO HAS ELECTED AN OPTIONAL FORM OF BENEFIT MAY
REVOKE THE PARTICIPANT’S ELECTION OR MAY CHANGE THE PARTICIPANT’S ELECTION BY
SIGNING AND FILING AN APPROPRIATE REVOCATION OR CHANGE WITH THE ADMINISTRATOR.

 

(G)                                 IN THE EVENT OF THE DEATH OF BOTH A
PARTICIPANT WHO HAS ELECTED AN OPTIONAL FORM OF BENEFIT PROVIDING FOR PAYMENTS
DURING A PERIOD CERTAIN AND THE PARTICIPANT’S SELECTED BENEFICIARY UNDER THAT
OPTIONAL FORM BEFORE COMPLETION OF THE NUMBER OF MONTHLY PAYMENTS ELECTED, AND
PROVIDED THAT THE PARTICIPANT HAS NOT SPECIFIED OTHERWISE IN THE PARTICIPANT’S
BENEFICIARY DESIGNATION UNDER THAT OPTIONAL FORM, THE ACTUARIAL VALUE OF THE
REMAINDER OF THE PAYMENT SHALL BE PAID IN A SINGLE SUM:

 

(1)                                  TO THE ESTATE OF THE PARTICIPANT, IF THE
PARTICIPANT IS THE LAST TO DIE, OR

 

(2)                                  TO THE ESTATE OF THE SELECTED BENEFICIARY,
IF THE SELECTED BENEFICIARY IS THE LAST TO DIE.

 

(H)                                 ANY DISTRIBUTION UNDER THIS SECTION OR THE
REST OF THE PLAN MUST BE MADE IN ACCORDANCE WITH THE REGULATIONS UNDER SECTION
401(A)(9) OF THE CODE, INCLUDING THE INCIDENTAL DEATH BENEFIT REQUIREMENTS
DESCRIBED IN SECTION 1.401(A)(9)-2 OF INTERNAL REVENUE SERVICE REGULATIONS (OR
ANY REPLACEMENT).  FURTHER, SUCH REGULATIONS SHALL SUPERSEDE ANY DISTRIBUTION
OPTION IN THE PLAN WHICH IS INCONSISTENT WITH SECTION 401(A)(9) OF THE CODE.

 

(I)                                     UNDER THE INCIDENTAL BENEFIT RULES
DESCRIBED IN THE PRIOR SUBSECTION, IF A JOINT AND SURVIVOR ANNUITY IS SELECTED
WITH A NONSPOUSE BENEFICIARY WHO IS MORE THAN 10 YEARS YOUNGER THAN THE
PARTICIPANT, THE SURVIVOR BENEFIT MUST BE LIMITED IN ACCORDANCE WITH A TABLE SET
OUT IN THOSE RULES.  ALSO, IF THE SELECTED BENEFIT INCLUDES A PERIOD CERTAIN,
THOSE RULES REQUIRE THAT THE PERIOD CERTAIN MAY NOT EXCEED A PERIOD DETERMINED
FOR DISTRIBUTION OF INDIVIDUAL ACCOUNTS.  THE PERIOD FOR A PERSON WHO HAS
ATTAINED AGE 70 IN A DISTRIBUTION CALENDAR YEAR IS 26.2 AND DECREASES WITH
INCREASING ATTAINED AGES.

 

28

--------------------------------------------------------------------------------


 

(J)                                     WITH RESPECT TO DISTRIBUTIONS UNDER THE
PLAN MADE IN CALENDAR YEARS BEGINNING ON OR AFTER JANUARY 1, 2002, THE PLAN WILL
APPLY THE MINIMUM DISTRIBUTION REQUIREMENTS OF SECTION 401(A)(9) OF THE CODE IN
ACCORDANCE WITH THE REGULATIONS UNDER SECTION 401(A)(9) OF THE CODE THAT WERE
PROPOSED IN JANUARY 2001, NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE
CONTRARY.  THIS SUBSECTION (J) SHALL CONTINUE IN EFFECT UNTIL THE END OF THE
LAST CALENDAR YEAR BEGINNING BEFORE THE EFFECTIVE DATE OF FINAL REGULATIONS
UNDER SECTION 401(A)(9) OF THE CODE OR SUCH OTHER DATE SPECIFIED IN GUIDANCE
PUBLISHED BY THE INTERNAL REVENUE SERVICE.

 

29

--------------------------------------------------------------------------------


 


SECTION 4.12.                             LUMP SUM BENEFIT.

 

(A)                                  NOTWITHSTANDING ANY OTHER PROVISION OF
ARTICLE IV TO THE CONTRARY, IN THE EVENT A PARTICIPANT’S BENEFIT OR A BENEFIT
ATTRIBUTABLE TO THAT PARTICIPANT IS PAYABLE IMMEDIATELY OR AT A FUTURE TIME UPON
THE PARTICIPANT’S TERMINATION OF SERVICE OR DEATH, AND NO PART OF SAID BENEFIT
HAS BEGUN TO BE PAID TO ANYONE, AND IF THE ACTUARIAL VALUE OF SAID BENEFIT IS
$3,500 (THIS AMOUNT CHANGES TO $5,000 EFFECTIVE FOR PLAN YEARS BEGINNING AFTER
AUGUST 5, 1997) OR LESS, THE ADMINISTRATOR SHALL CAUSE A DISTRIBUTION TO BE MADE
OF SAME IN A LUMP SUM TO THE PROPER RECIPIENT WITHOUT THE RECIPIENT’S CONSENT
WITHIN AN ADMINISTRATIVELY FEASIBLE TIME AFTER SUCH TERMINATION OF SERVICE OR
DEATH (WHICH SHALL NOT BE LATER THAN THE END OF THE SECOND PLAN YEAR FOLLOWING
THE PLAN YEAR IN WHICH SUCH EVENT OCCURS).

 

(B)                                 IF A PARTICIPANT IS NOT VESTED WHEN THE
PARTICIPANT INCURS A TERMINATION OF SERVICE, THE PARTICIPANT SHALL BE DEEMED TO
HAVE A LUMP SUM DISTRIBUTION UPON THAT TERMINATION OF SERVICE.

 

(C)                                  IF THE ACTUARIAL VALUE OF THE PARTICIPANT’S
VESTED ACCRED BENEFIT IS MORE THAN $5,000 BUT LESS THAN $10,000, THE PARTICIPANT
MAY ELECT ON FORMS TO BE PROVIDED BY THE ADMINISTRATOR TO RECEIVE THE ACTUARIAL
VALUE OF THAT BENEFIT IN A LUMP SUM.  SUCH A PARTICIPANT WHO IS MARRIED SHALL
ALSO BE ENTITLED TO RECEIVE SUCH VESTED ACCRUED BENEFIT IN THE FORM OF AN
IMMEDIATE QUALIFIED JOINT AND SURVIVOR ANNUITY AND SUCH A PARTICIPANT WHO IS
UNMARRIED SHALL BE ENTITLED TO RECEIVE SUCH VESTED ACCRUED BENEFIT IN AN
IMMEDIATE LIFE ANNUITY FORM.  SECTION 4.9 SHALL APPLY TO SUCH A PARTICIPANT.

 


SECTION 4.13.                             COMMENCEMENT OF BENEFITS AND RELATED
REQUIREMENTS.


 

(A)                                  SUBJECT TO THE OTHER PROVISIONS OF THIS
SECTION, PAYMENT OF BENEFITS UNDER THIS ARTICLE SHALL BEGIN AS SPECIFIED IN THE
APPLICABLE PROVISIONS OF THIS ARTICLE.

 

(B)                                 SUBJECT TO THE LIMITATIONS OF SUBSECTION
(C), PAYMENT OF THE BENEFITS TO A PARTICIPANT SHALL BEGIN NOT LATER THAN THE
SIXTIETH DAY AFTER THE CLOSE OF THE PLAN YEAR IN WHICH THE LATEST OF THE
FOLLOWING EVENTS OCCURS:

 

(1)                                  THE PARTICIPANT REACHES AGE 65; OR

 

(2)                                  THE PARTICIPANT INCURS A TERMINATION OF
SERVICE.

 

(C)                                  (1) EXCEPT AS OTHERWISE PROVIDED IN THIS
SUBSECTION, DISTRIBUTIONS TO ANY PARTICIPANT SHALL COMMENCE NO LATER THAN APRIL
1 OF THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE PARTICIPANT ATTAINS 70
1/2, EVEN IF THE PARTICIPANT HAS NOT INCURRED A TERMINATION OF SERVICE.  IN THE
CASE OF A PARTICIPANT WHO ATTAINED AGE 70 1/2 BEFORE 1988, DISTRIBUTIONS MAY BE
DEFERRED UNTIL APRIL 1 OF THE CALENDAR YEAR FOLLOWING THE YEAR IN WHICH THE
PARTICIPANT INCURS A TERMINATION OF SERVICE, OR IF EARLIER, BECOMES A 5% OWNER;
PROVIDED, HOWEVER, IF A DISTRIBUTION WOULD HAVE HAD TO COMMENCE BY APRIL 1, 1989
ON ACCOUNT OF A TERMINATION OF EMPLOYMENT IN 1988, THE REQUIRED COMMENCEMENT
DATE SHALL NOT BE BEFORE APRIL 1, 1990.  FOR PURPOSES OF THIS SUBSECTION, “5%
OWNER” MEANS A PARTICIPANT WHO, AT ANY TIME DURING THE PLAN YEAR ENDING IN THE
CALENDAR YEAR IN WHICH THE PARTICIPANT ATTAINS AGE 66 1/2 OR DURING ANY
SUBSEQUENT PLAN YEAR, OWNS MORE THAN A 5% INTEREST IN A PARTICIPATING EMPLOYER
OR ANY RELATED EMPLOYER.  IN DETERMINING OWNERSHIP, THE CONSTRUCTIVE OWNERSHIP
PROVISIONS OF SECTION 318 OF THE CODE SHALL BE APPLIED BY UTILIZING A 5% TEST IN
LIEU OF THE 50% TEST SET FORTH IN SUBPARAGRAPH (A)(2)(C) OF THAT CODE PROVISION,
AND THE AGGREGATION RULES OF SECTION 414(B), (C), (M), AND (O) OF THE CODE SHALL
NOT APPLY.

 

(2)                                  IN THE EVENT THAT SUBSECTION (C)(1)
REQUIRES THAT A BENEFIT COMMENCE TO A PARTICIPANT ON AN APRIL 1 AND THE
PARTICIPANT HASN’T INCURRED A TERMINATION OF SERVICE, THE PARTICIPANT’S BENEFIT
SHALL BE CALCULATED AS IF THE PARTICIPANT HAD INCURRED A TERMINATION OF SERVICE
ON THE MARCH 31 PRECEDING THAT APRIL 1.  FURTHER, EFFECTIVE AS OF EACH JANUARY 1
THEREAFTER AND AS OF THE PARTICIPANT’S DEFERRED RETIREMENT DATE, BUT NOT LATER
THAN THAT DATE, THE PARTICIPANT’S BENEFIT

 

30

--------------------------------------------------------------------------------


 

UNDER THE PLAN SHALL BE RECALCULATED UNDER SECTION 4.3 AND CORRESPONDINGLY
MODIFIED; HOWEVER, THE RECALCULATED BENEFIT PAYMENTS SHALL BE REDUCED BY THE
ACTUARIAL EQUIVALENT OF ANY BENEFIT PAYMENTS PREVIOUSLY MADE TO THE PARTICIPANT
UNDER THE PLAN.  ANY SUCH REDUCTION SHALL NOT CAUSE BENEFIT PAYMENTS TO BE
DECREASED TO AN AMOUNT LESS THAN THE AMOUNT THE PARTICIPANT WAS RECEIVING
IMMEDIATELY PRIOR TO THE DATE THAT THE RECALCULATION IS TO BE EFFECTIVE. 
ACCORDINGLY, BENEFIT PAYMENTS IN EFFECT DURING THE PLAN YEAR ENDING ON DECEMBER
31, 1998, SHALL NOT BE REDUCED.

 

(3)                                  SUBSEQUENT TO 1996, PARAGRAPH (1) WILL NOT
REQUIRE DISTRIBUTION TO COMMENCE TO OTHER THAN A 5% OWNER, BUT A PARTICIPANT MAY
ELECT PRIOR TO THE DATE ON WHICH A BENEFIT WOULD COMMENCE UNDER PARAGRAPH (1)
AND PURSUANT TO PROCEDURES ESTABLISHED BY THE ADMINISTRATOR TO BE COVERED BY
SUCH PARAGRAPH (1).

 

(D)                                 IF THE AMOUNT OF A PAYMENT CANNOT BE
ASCERTAINED BY THE DATE PROVIDED IN THE PRECEDING PARAGRAPHS OF THIS SECTION OR
IF THE PARTICIPANT CANNOT BE LOCATED (AFTER REASONABLE EFFORT), A PAYMENT
RETROACTIVE TO SUCH DATE MAY BE MADE PROVIDED THAT SUCH PAYMENT MUST BE MADE NO
LATER THAN SIXTY DAYS AFTER THE EARLIEST DATE ON WHICH SUCH AMOUNT CAN BE
ASCERTAINED UNDER THE PLAN OR THE DATE ON WHICH THE PARTICIPANT IS LOCATED
(WHICHEVER IS APPLICABLE).  HOWEVER, IF ALL OR A PORTION OF SUCH AMOUNT HAS BEEN
LOST BY REASON OF ESCHEAT UNDER STATE LAW, THE PARTICIPANT SHALL CEASE TO BE
ENTITLED TO THE PORTION SO LOST.

 

(E)                                  BENEFITS SHALL BE PAID DIRECTLY TO OR FOR
THE BENEFIT OF THE PARTICIPANT OR BENEFICIARY ENTITLED THERETO, EITHER BY A
TRUSTEE PURSUANT TO THE TERMS OF THE APPLICABLE TRUST AGREEMENT OR BY AN
INSURANCE COMPANY PURSUANT TO THE TERMS OF AN ANNUITY OR SIMILAR CONTRACT AS IS
THEN IN EFFECT, DEPENDING UPON THE METHOD OF FUNDING IN EFFECT.  BENEFITS
ACCRUED WHILE A PARTICULAR METHOD OF FUNDING IS IN EFFECT SHALL BE PAID BY THE
FUNDING MEDIUM WHICH PROVIDES THAT METHOD OF FUNDING UNLESS THE ASSETS WHICH
WERE HELD TO PROVIDE THOSE BENEFITS HAVE BEEN TRANSFERRED TO A DIFFERENT FUNDING
MEDIUM.

 

(F)                                    THE ADMINISTRATOR SHALL DIRECT THE PAYOR
TO WITHHOLD FROM EACH BENEFIT SUCH TAX AS IS REQUIRED BY LAW, AND THE
ADMINISTRATOR SHALL PROVIDE THE PAYOR WITH SUCH INFORMATION AS MAY BE REQUIRED
BY LAW, BY APPLICABLE REGULATION, AND BY THE PARTICULAR CIRCUMSTANCES IN ORDER
TO ALLOW THE PAYOR PROPERLY TO WITHHOLD SUCH TAX.  THE PAYOR SHALL WITHHOLD FROM
EACH BENEFIT PAYMENT MADE AFTER THE RECEIPT BY IT OF THAT DIRECTION AND OF THAT
INFORMATION SUCH TAXES AS ARE REQUIRED BY LAW, UNLESS THE PAYEE HAS DULY
ELECTED, IN THE MANNER PROVIDED BY LAW, NOT TO HAVE SUCH TAX WITHHELD.  THE
PAYOR ALSO SHALL GIVE TO EACH PAYEE SUCH NOTICES OF THE RIGHT TO MAKE SUCH
ELECTIONS AS ARE REQUIRED BY LAW.  AS USED IN THIS SUBSECTION, THE TERM “PAYOR”
MEANS EACH INSURANCE COMPANY AND EACH TRUSTEE THAT ACTUALLY PAYS ANY BENEFIT
UNDER THE PLAN.

 


SECTION 4.14.                             RE-EMPLOYMENT AND SUSPENSION OF
BENEFITS.


 

(A)                                  SUBJECT TO SECTION 4.13(C), IN THE EVENT
THAT A PARTICIPANT INCURS A TERMINATION OF SERVICE UNDER CIRCUMSTANCES ENTITLING
THE PARTICIPANT TO A BENEFIT UNDER THE PLAN AND IF THE PARTICIPANT AGAIN BECOMES
AN EMPLOYEE OF A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER, THEN THE
FOLLOWING SHALL APPLY:

 

(1)                                  IF THE PARTICIPANT, AFTER THE PARTICIPANT’S
REHIRE, IS (A) CREDITED WITH 40 OR MORE HOURS OF SERVICE IN A MONTH OR IS PAID
FOR ONE HOUR OF SERVICE PERFORMED ON AT LEAST EIGHT (8) DAYS OF A MONTH FOR A
PARTICIPATING EMPLOYER OR A RELATED EMPLOYER AND (B) IS WORKING AT A RATE OF AT
LEAST 1,000 HOURS OF SERVICE PER PLAN YEAR FOR A PARTICIPATING EMPLOYER OR A
RELATED EMPLOYER FOR THAT MONTH, THE PAYMENT OF THE BENEFIT (IF NOT COMPLETED
UPON THE PARTICIPANT’S SAID REHIRE) SHALL BE SUSPENDED AS OF THAT MONTH.  SUCH
SUSPENSION SHALL CONTINUE AT LEAST THROUGH THE CALENDAR MONTH FOLLOWING THE
PARTICIPANT’S REHIRE DURING WHICH THE PARTICIPANT IS NOT CREDITED WITH OR PAID
FOR THE HOURS OF SERVICE DESCRIBED IN SUBSECTION (A)(1)(A) OR SUCH PARTICIPANT’S
RATE OF COMPLETION OF HOURS OF SERVICE FALLS BELOW 1,000 HOURS OF SERVICE PER
PLAN YEAR.  ANY SUSPENDED BENEFIT SHALL BE RESUMED NO LATER THAN THE FIRST DAY
OF THE THIRD CALENDAR MONTH AFTER THE CALENDAR MONTH DESCRIBED IN THE PRIOR
SENTENCE.  SUCH SUSPENSION OF BENEFITS SHALL NOT APPLY TO ANY PARTICIPANT WHO
RETURNS TO EMPLOYMENT WITH A PARTICIPATING EMPLOYER AFTER PENSION PAYMENTS

 

31

--------------------------------------------------------------------------------


 

HAVE COMMENCED, SOLELY TO WORK DURING A CAMPAIGN, PROVIDED THAT THE PARTICIPANT
IS NOT SCHEDULED TO WORK AT LEAST 1,000 HOURS OF SERVICE IN THE ONE YEAR PERIOD
SUBSEQUENT TO SUCH RETURN TO EMPLOYMENT..

 

(2)                                  NO BENEFIT MAY BE SUSPENDED UNDER
SUBSECTION (A)(1) UNLESS THE ADMINISTRATOR (DURING THE FIRST CALENDAR MONTH
DURING WHICH SUCH BENEFIT IS SUSPENDED), PROVIDES THE EMPLOYEE BY MAIL OR
PERSONAL DELIVERY WITH A WRITTEN NOTICE CONTAINING THE FOLLOWING:

 

(A)                              A DESCRIPTION OF THE REASONS WHY THE BENEFIT IS
BEING SUSPENDED;

 

(B)                                A GENERAL DESCRIPTION OF THIS SECTION;

 

(C)                                A COPY OF THIS SECTION;

 

(D)                               A STATEMENT THAT THE EMPLOYEE MAY HAVE A
REVIEW OF THE SUSPENSION OF THE EMPLOYEE’S BENEFITS BY FOLLOWING THE CLAIMS
PROCEDURE SET FORTH IN SECTION 5.10; AND

 

(E)                                 A STATEMENT THAT THE APPLICABLE U.S.
DEPARTMENT OF LABOR REGULATIONS RELATING TO THE SUSPENSION MAY BE FOUND IN
SECTION 2530.203-3 OF THE CODE OF FEDERAL REGULATIONS.

 

The Administrator shall adopt a procedure, and shall inform all Employees to
whom this section is applicable of such procedure, whereby such Employee may
request of the Administrator (and the Administrator will respond to such request
within 30 days) a determination of whether the specific employment contemplated
by such Employee will result in a suspension of the payment of the Employee’s
benefits under Subsection (a)(1).

 

(B)                                 FOR ANY PERIOD DURING WHICH A PARTICIPANT’S
BENEFIT PAYMENTS ARE SUSPENDED UNDER THIS SECTION, THE BENEFIT PAYMENTS TO WHICH
THE PARTICIPANT WAS ENTITLED BY REASON OF THE PARTICIPANT’S EARLIER EMPLOYMENT
SHALL NOT ACCRUE.

 

(C)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN, IF A PARTICIPANT INCURS A TERMINATION OF SERVICE UNDER CIRCUMSTANCES
ENTITLING THE PARTICIPANT TO A BENEFIT UNDER THE PLAN AND IF THE PARTICIPANT
AGAIN BECOMES AN EMPLOYEE OF A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER BUT
THE BENEFIT CANNOT BE SUSPENDED UNDER THE PROVISIONS OF SECTION 4.14(A), OR IF A
BENEFIT IS RESUMED UNDER THIS SECTION OR ON ACCOUNT OF SECTION 4.13(C) AFTER A
SUSPENSION, THEN AS OF THE DATE OF THAT RESUMPTION, AS OF EACH JANUARY 1 AFTER
THE RESUMPTION OR AFTER SUCH RE-EMPLOYMENT (WITHOUT A SUSPENSION), AND AS OF THE
FIRST DAY OF THE MONTH ON OR FOLLOWING THE PARTICIPANT’S TERMINATION OF SERVICE
AFTER A RE-EMPLOYMENT DESCRIBED IN THIS SECTION, BUT NOT AFTER THAT DAY, THE
PARTICIPANT’S BENEFIT UNDER THE PLAN SHALL BE RECALCULATED UNDER THE SECTION OF
THE PLAN UNDER WHICH THE BENEFIT IS BEING DETERMINED AND CORRESPONDINGLY
MODIFIED; HOWEVER, THE RECALCULATED BENEFIT PAYMENTS SHALL BE REDUCED BY THE
ACTUARIAL EQUIVALENT OF ANY BENEFIT PAYMENTS PREVIOUSLY MADE TO THE PARTICIPANT
UNDER THE PLAN.  ANY SUCH REDUCTION SHALL NOT CAUSE BENEFIT PAYMENTS TO BE
DECREASED TO AN AMOUNT LESS THAN THE AMOUNT THE PARTICIPANT WAS RECEIVING
IMMEDIATELY PRIOR TO THE DATE THAT THE RECALCULATION IS TO BE EFFECTIVE. 
HOWEVER, IF A PARTICIPANT INCURS A TERMINATION OF SERVICE UNDER CIRCUMSTANCES
ENTITLING THE PARTICIPANT TO A LUMP SUM DISTRIBUTION UNDER SECTION 4.12 OF THE
PLAN, THE PARTICIPANT AGAIN BECOMES AN EMPLOYEE OF A PARTICIPATING EMPLOYER OR A
RELATED EMPLOYER, AND THE PARTICIPANT’S ACCRUAL SERVICE TAKEN INTO ACCOUNT IN
CALCULATING THAT LUMP SUM DISTRIBUTION MUST BE RECOGNIZED IN DETERMINING A
SUBSEQUENT BENEFIT FOR THE PARTICIPANT, THEN SUCH SUBSEQUENT BENEFIT SHALL BE
REDUCED IN A MANNER CHOSEN BY THE ACTUARY TO PREVENT DUPLICATION OF BENEFITS FOR
THE PARTICIPANT (SUCH AS A SIMPLE SUBTRACTION OF THE ACCRUED BENEFIT ON WHICH
THE LUMP SUM WAS BASED FROM THE ACCRUED BENEFIT ON WHICH THE CURRENT BENEFIT IS
BASED).

 

(D)                                 SUBJECT TO THE PRIOR PROVISIONS OF THIS
SECTION, IF THE EMPLOYEE DIES AFTER SUCH REHIRE BUT BEFORE THE EMPLOYEE INCURS A
TERMINATION OF SERVICE AND THE EMPLOYEE’S SPOUSE OR BENEFICIARY IS NOT

 

32

--------------------------------------------------------------------------------


 

entitled to a benefit under this Plan and if the form of the Employee’s benefits
payable following any such earlier employment provided for an annuity payable
for a term certain the terms of which had not expired on or before the
Employee’s said rehire or if said form had provided for payments to be made to
another person (legal or natural) following the Employee’s death, such payments
shall be made as though the Employee had not been rehired.

 

(E)                                  IN THE EVENT THAT A PARTICIPANT CONTINUES
TO BE AN EMPLOYEE OF A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER ON AND AFTER
THE PARTICIPANT’S NORMAL RETIREMENT DATE, THE PARTICIPANT SHALL BE TREATED AS A
REHIRED EMPLOYEE OF THE PARTICIPATING EMPLOYER OR THE RELATED EMPLOYER FOR
PURPOSES OF THIS PLAN AND ACCORDINGLY THE NORMAL RETIREMENT BENEFIT DESCRIBED IN
SECTION 4.1 MAY ONLY BE SUSPENDED ON AND AFTER THE PARTICIPANT’S NORMAL
RETIREMENT DATE IN ACCORDANCE WITH SUBSECTION (A).  THE PARTICIPANT’S BENEFIT
SHALL CEASE TO BE SUSPENDED AND SHALL BEGIN NO LATER THAN AS PROVIDED IN
SUBSECTION (A) FOR ANY OTHER SUSPENDED BENEFIT.

 


SECTION 4.15.                             TRANSFERS TO THIS PLAN FROM ANOTHER
RETIREMENT PLAN OF THE COMPANY.  IF, AS A RESULT OF A TRANSFER FROM ANOTHER
POSITION WITHIN THE COMPANY, A PERSON BECOMES A COVERED EMPLOYEE, SUCH PERSON
SHALL ACCRUE AS A PARTICIPANT OF THIS PLAN THAT RETIREMENT BENEFIT WHICH IS THE
GREATER OF:


 

(A)                                  THAT RETIREMENT BENEFIT WHICH IS BASED ON
THE PARTICIPANT’S YEARS OF ACCRUAL SERVICE (NOT TO EXCEED 30) AS A PARTICIPANT
OF THIS PLAN ASSUMING THE PARTICIPANT BECAME A PARTICIPANT IN THIS PLAN ON THE
DATE THE PARTICIPANT FIRST BECAME A PARTICIPANT OF ANY OTHER RETIREMENT PLAN
MAINTAINED BY THE COMPANY, REDUCED BY THE AMOUNT OF RETIREMENT BENEFIT EARNED
UNDER SUCH OTHER PLAN OR PLANS, WHICH REDUCTION INCLUDES THE REDUCTION SPECIFIED
UNDER THE NEXT SECTION CONCERNING NON-DUPLICATION OF BENEFITS, OR

 

(B)                                 THAT RETIREMENT BENEFIT WHICH IS BASED ON
THE PARTICIPANT’S YEARS OF ACCRUAL SERVICE (NOT TO EXCEED THE NUMBER PRODUCED BY
SUBTRACTING THE PARTICIPANT’S YEARS OF ACCRUAL SERVICE IN SUCH OTHER PLAN OR
PLANS FROM 30) AFTER THE DATE ON WHICH THE PARTICIPANT BECAME A PARTICIPANT OF
THIS PLAN.

 

Notwithstanding the foregoing, if, by reason of a transfer within the Company, a
person becomes a Participant in this Plan during a Plan Year in which the
Participant was also a Participant in any other retirement plan or plans
maintained by the Company, the benefit of such person will be the benefit
determined under the plan in which the person was a Participant on the last day
of the Plan Year in which the transfer occurs, except that such determination
shall be made as of the date of the Participant’s Termination of Service if it
is earlier than that last day.

 

Notwithstanding the prior provisions of this section, if, by reason of a
transfer within the Company, a person becomes a Participant in this Plan, if
that Participant was a participant in another defined benefit retirement plan of
the Company, and if the assets and liabilities of that retirement plan with
respect to that Participant are transferred to this Plan in connection with such
transfer within the Company, then the Participant’s Accrued Benefit under this
Plan will be determined as if the Participant had not been excluded from
participation in this Plan prior to such transfer within the Company.  However,
the Participant’s Accrued Benefit shall not be less than the accrued benefit
determined under that other retirement plan as of the date of the transfer of
assets and liabilities, expressed in the Normal Form which shall be the
Actuarial Equivalent of such accrued benefit.

 


SECTION 4.16.                             NON-DUPLICATION OF BENEFITS.  IN
DETERMINING THE MONTHLY AMOUNT OF A PARTICIPANT’S BENEFIT COMMENCING UNDER
SECTIONS 4.1, 4.2, 4.3, 4.4 OR 4.5, THERE SHALL BE DEDUCTED THE AMOUNT OF THE
MONTHLY BENEFIT, IF ANY, TO WHICH THE PARTICIPANT IS ENTITLED UNDER ANY OTHER
PENSION PLAN, NOT INCLUDING SOCIAL SECURITY, THAT IS SUPPORTED IN WHOLE OR IN
PART BY CONTRIBUTIONS OF THE COMPANY, BUT ONLY TO THE EXTENT THAT SUCH BENEFIT
IS ATTRIBUTABLE TO EMPLOYER CONTRIBUTIONS AND TO A PERIOD OF SERVICE FOR WHICH
THE PARTICIPANT RECEIVES A BENEFIT UNDER THIS PLAN.  FOR PURPOSES OF THIS
OFFSET, THE AMOUNT OF THE MONTHLY BENEFIT UNDER SUCH OTHER PLAN SHALL BE
COMPUTED BY THE ACTUARY ON THE ASSUMPTION THAT THE BENEFIT IS A LIFE ANNUITY
WITH PAYMENTS COMMENCING AT THE SAME TIME AS UNDER THIS PLAN, REGARDLESS OF THE

 

33

--------------------------------------------------------------------------------


 

actual form of payment under such other plan. In addition, notwithstanding any
other provisions of the Plan, benefits otherwise payable to a Participant under
Sections 4.1, 4.2, 4.3, 4.4 or 4.5 shall be suspended during such period as the
Participant receives long- or short-term disability benefits provided by the
Participant’s Participating Employer and during periods of re-employment prior
to the Participant’s Normal Retirement Date.  Any benefits payable upon
subsequent Termination of Employment will be actuarially adjusted to reflect the
payments already received.


 


SECTION 4.17.                             FEBRUARY 28, 2002 BENEFITS.  ANY
BENEFITS BEING PAID UNDER THE PLAN AS IT EXISTED ON FEBRUARY 28, 2002 SHALL
CONTINUE TO BE PAID IN THE SAME AMOUNT AND FORM AS IN EFFECT ON THAT DATE. 
FURTHER, ANY DEFERRED VESTED BENEFITS WHICH EXISTED ON THAT DATE SHALL BE
DETERMINED UNDER THE PLAN AS IT EXISTED ON THAT DATE AND SHALL BE PAYABLE UNDER
THE TERMS OF THIS PLAN.


 


SECTION 4.18.                             INALIENABILITY OF BENEFITS.


 

(A)                                  NO BENEFIT UNDER THE PLAN SHALL BE SUBJECT
TO VOLUNTARY OR INVOLUNTARY ALIENATION OR ENCUMBRANCE OF ANY KIND OR MANNER. 
THIS SUBSECTION SHALL NOT APPLY TO A QUALIFIED DOMESTIC RELATIONS ORDER. 
NOTWITHSTANDING ANY PROVISION OF THIS SECTION TO THE CONTRARY, AN OFFSET TO A
PARTICIPANT’S ACCRUED BENEFIT AGAINST AN AMOUNT THAT THE PARTICIPANT IS ORDERED
OR REQUIRED TO PAY THE PLAN WITH RESPECT TO A JUDGMENT, ORDER OR DECREE ISSUED,
OR A SETTLEMENT ENTERED INTO, ON OR AFTER AUGUST 5, 1997, SHALL BE PERMITTED IN
ACCORDANCE WITH SECTIONS 401(A)(13)(C) AND (D) OF THE CODE.

 

(B)                                 IF ANY PARTICIPANT WHO IS RECEIVING BENEFITS
UNDER THE PLAN (1) ELECTS TO JOIN OR TO CONTINUE AFTER THE PARTICIPANT’S
TERMINATION OF SERVICE IN A HOSPITALIZATION, SURGICAL AND/OR MEDICAL EXPENSE OR
LIFE INSURANCE PROGRAM WHICH MAY BE AVAILABLE TO THE PARTICIPANT THROUGH THE
PARTICIPANT’S PARTICIPATING EMPLOYER; AND (2) AUTHORIZES THE DEDUCTION FROM THE
PARTICIPANT’S PENSION OF ANY AMOUNT TO BE PAID BY THE PARTICIPANT UNDER SUCH
PROGRAM, SUCH EMPLOYER MAY DIRECT THAT SUCH DEDUCTION AND THE AMOUNT SO DEDUCTED
SHALL BE PAID ON THE PARTICIPANT’S BEHALF TO ENABLE THE PARTICIPANT TO JOIN OR
CONTINUE IN SUCH PROGRAM.

 


SECTION 4.19.                             QUALIFIED DOMESTIC RELATIONS ORDER. 
NOTWITHSTANDING THE PRECEDING PROVISIONS OF THIS ARTICLE, BENEFITS AND PAYMENT
OF BENEFITS UNDER THE PLAN SHALL BE ALTERED TO CONFORM TO A QUALIFIED DOMESTIC
RELATION ORDER.


 


SECTION 4.20.                             ANNUITY CONTRACTS.  A PARTICIPANT’S
BENEFITS UNDER THE PLAN MAY BE PROVIDED THROUGH THE ACQUISITION OF ANNUITY
CONTRACTS WHICH ARE DISTRIBUTED TO THE PARTICIPANT (OR THE PARTICIPANT’S SPOUSE
OR BENEFICIARY).  ANY ANNUITY CONTRACT DISTRIBUTED FROM THE PLAN MUST BE
NONTRANSFERABLE.


 


SECTION 4.21.                             MINIMUM BENEFIT ON MERGER,
CONSOLIDATION OR TRANSFER OF ASSETS OF PLAN.  IN THE EVENT THE PLAN IS MERGED OR
CONSOLIDATED WITH ANY OTHER PLAN OR IN THE EVENT THE ASSETS OR LIABILITIES OF
THE PLAN ARE TRANSFERRED TO ANY OTHER PLAN, AND IF A PARTICIPANT WOULD HAVE BEEN
ENTITLED TO RECEIVE A BENEFIT UNDER THE PLAN HAD IT THEN TERMINATED, THE VALUE
OF THE BENEFIT TO WHICH THE PARTICIPANT SHALL BE ENTITLED IMMEDIATELY AFTER SUCH
MERGER, CONSOLIDATION OR ASSET OR LIABILITY TRANSFER, SHALL NOT BE LESS THAN THE
VALUE OF THE BENEFIT TO WHICH THE PARTICIPANT WOULD HAVE BEEN ENTITLED, HAD THE
PLAN TERMINATED THE DAY BEFORE SUCH MERGER, CONSOLIDATION OR ASSET OR LIABILITY
TRANSFER.


 


SECTION 4.22.                             APPLICATION FOR BENEFITS.  ANY PERSON
ENTITLED TO A BENEFIT UNDER THE PLAN SHALL COMPLETE, SIGN, AND FILE WITH THE
ADMINISTRATOR AN APPLICATION FOR BENEFITS ON A FORM PROVIDED BY THE
ADMINISTRATOR, AND SHALL FURNISH SUCH ADDITIONAL DATA AS THE ADMINISTRATOR MAY
REASONABLY REQUIRE.


 


SECTION 4.23.                             SPECIAL DIRECT ROLLOVER RULES.


 

(A)                                  THIS PROVISION APPLIES TO DISTRIBUTIONS
MADE ON OR AFTER JANUARY 1, 1993.  NOTWITHSTANDING ANY PROVISION OF THE PLAN TO
THE CONTRARY THAT WOULD OTHERWISE LIMIT A DISTRIBUTEE’S ELECTION UNDER THIS
PROVISION, A DISTRIBUTEE MAY ELECT, AT THE TIME AND IN THE MANNER PRESCRIBED BY
THE

 

34

--------------------------------------------------------------------------------


 

Administrator, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover.

 

(B)                                 FOR PURPOSES OF IMPLEMENTING THE
REQUIREMENTS OF THIS PROVISION, CERTAIN TERMS CONTAINED IN SUBSECTION (A) ABOVE
SHALL BE DEFINED AS FOLLOWS:

 

(1)                                  ELIGIBLE ROLLOVER DISTRIBUTION:  AN
“ELIGIBLE ROLLOVER DISTRIBUTION” IS ANY DISTRIBUTION OF ALL OR ANY PORTION OF
THE BALANCE TO THE CREDIT OF THE DISTRIBUTEE, EXCEPT THAT AN ELIGIBLE ROLLOVER
DISTRIBUTION DOES NOT INCLUDE: ANY DISTRIBUTION THAT IS ONE OF A SERIES OF
SUBSTANTIALLY EQUAL PERIODIC PAYMENTS (NOT LESS FREQUENTLY THAN ANNUALLY) MADE
FOR THE LIFE (OR LIFE EXPECTANCY) OF THE DISTRIBUTEE OR THE JOINT LIVES (OR
JOINT LIFE EXPECTANCIES) OF THE DISTRIBUTEE AND THE DISTRIBUTEE’S DESIGNATED
BENEFICIARY, OR FOR A SPECIFIED PERIOD OF TEN YEARS OR MORE; ANY DISTRIBUTION TO
THE EXTENT SUCH DISTRIBUTION IS REQUIRED UNDER SECTION 401(A)(9) OF THE CODE;
THE PORTION OF ANY DISTRIBUTION THAT IS NOT INCLUDIBLE IN GROSS INCOME
(DETERMINED WITHOUT REGARD TO THE EXCLUSION FOR NET UNREALIZED APPRECIATION WITH
RESPECT TO EMPLOYER SECURITIES); AND ANY OTHER EXCEPTION PERMITTED BY LAW OR
UNDER PRONOUNCEMENTS OR REGULATIONS ISSUED BY THE INTERNAL REVENUE SERVICE.

 

(2)                                  ELIGIBLE RETIREMENT PLAN:  AN “ELIGIBLE
RETIREMENT PLAN” IS AN INDIVIDUAL RETIREMENT ACCOUNT DESCRIBED IN SECTION 408(A)
OF THE CODE, AN INDIVIDUAL RETIREMENT ANNUITY DESCRIBED IN SECTION 408(B) OF THE
CODE, AN ANNUITY PLAN DESCRIBED IN SECTION 403(A) OF THE CODE, OR A QUALIFIED
TRUST DESCRIBED IN SECTION 401(A) OF THE CODE, THAT ACCEPTS THE DISTRIBUTEE’S
ELIGIBLE ROLLOVER DISTRIBUTION.  HOWEVER, IN THE CASE OF AN ELIGIBLE ROLLOVER
DISTRIBUTION TO THE SURVIVING SPOUSE, AN ELIGIBLE RETIREMENT PLAN IS AN
INDIVIDUAL RETIREMENT ACCOUNT OR INDIVIDUAL RETIREMENT ANNUITY.

 

(3)                                  DISTRIBUTEE:  A “DISTRIBUTEE” INCLUDES AN
EMPLOYEE OR FORMER EMPLOYEE.  IN ADDITION, THE EMPLOYEE’S OR FORMER EMPLOYEE’S
SURVIVING SPOUSE AND THE EMPLOYEE’S OR FORMER EMPLOYEE’S SPOUSE OR FORMER SPOUSE
WHO IS THE ALTERNATE PAYEE UNDER A QUALIFIED DOMESTIC RELATIONS ORDER, AS
DEFINED IN SECTION 414(P) OF THE CODE, ARE DISTRIBUTEES WITH REGARD TO THE
INTEREST OF THE SPOUSE OR FORMER SPOUSE.

 

(4)                                  DIRECT ROLLOVER:  A “DIRECT ROLLOVER” IS A
PAYMENT BY THE PLAN TO THE ELIGIBLE RETIREMENT PLAN SPECIFIED BY THE
DISTRIBUTEE.

 

ARTICLE V.
Administration of the Plan

 


SECTION 5.1.                                   ADMINISTRATOR.  THE GENERAL
ADMINISTRATION OF THE PLAN IS THE RESPONSIBILITY OF THE COMPANY AS
ADMINISTRATOR.


 


SECTION 5.2.                                   ADMINISTRATIVE COMMITTEE.


 

(A)                                  GENERAL.  AN ADMINISTRATIVE COMMITTEE
CONSISTING OF ONE OR MORE MEMBERS SHALL HAVE THE AUTHORITY AND DUTY TO ACT FOR
THE COMPANY IN ITS CAPACITY AS ADMINISTRATOR.

 

(B)                                 MEMBERS.  THE CHIEF EXECUTIVE OFFICER OF THE
COMPANY SHALL APPOINT THE MEMBERS OF THE ADMINISTRATIVE COMMITTEE.  EACH SUCH
APPOINTEE SHALL SERVE UNTIL THE APPOINTEE EITHER RESIGNS OR IS REMOVED BY SAID
CHIEF EXECUTIVE OFFICER.  SAID CHIEF EXECUTIVE OFFICER SHALL FILL ANY VACANCY BY
APPOINTMENT.  IF THE CHIEF EXECUTIVE OFFICER DOES NOT APPOINT ANY MEMBERS OF THE
ADMINISTRATIVE COMMITTEE OR IF THERE ARE NO CURRENT MEMBERS OF THE
ADMINISTRATIVE COMMITTEE, THE CHIEF EXECUTIVE OFFICER SHALL BE THE
ADMINISTRATIVE COMMITTEE UNTIL THE CHIEF EXECUTIVE OFFICER SUBSEQUENTLY APPOINTS
ONE OR MORE MEMBERS OF THE ADMINISTRATIVE COMMITTEE.

 

35

--------------------------------------------------------------------------------


 

(C)                                  ORGANIZATION.  THE MEMBERS OF THE
ADMINISTRATIVE COMMITTEE SHALL ELECT ONE OF THEIR MEMBERS AS CHAIRMAN AND THEY
SHALL ELECT A SECRETARY, WHO MAY BE, BUT NEED NOT BE, A MEMBER OF THE
ADMINISTRATIVE COMMITTEE.  THE CHAIRMAN SHALL PRESIDE AT THE MEETINGS OF THE
ADMINISTRATIVE COMMITTEE.  THE SECRETARY SHALL KEEP MINUTES OF THE MEETINGS OF
THE ADMINISTRATIVE COMMITTEE AND SHALL HAVE CUSTODY OF ITS RECORDS.  THE
ADMINISTRATIVE COMMITTEE MAY CREATE SUCH SUBCOMMITTEES TO PERFORM SUCH DUTIES AS
IT MAY DETERMINE FROM TIME TO TIME, BUT ALL ACTS OF ANY SUBCOMMITTEE SHALL BE
SUBJECT TO THE APPROVAL OF THE ADMINISTRATIVE COMMITTEE.

 

(D)                                 MEETINGS AND ACTS.  THE ADMINISTRATIVE
COMMITTEE SHALL MEET AT SUCH PLACES, AT SUCH TIMES, AND UPON SUCH NOTICE, AS ITS
MEMBERS MAY DETERMINE FROM TIME TO TIME.  A MAJORITY OF THE CURRENT MEMBERSHIP
OF THE ADMINISTRATIVE COMMITTEE SHALL CONSTITUTE A QUORUM FOR THE TRANSACTION OF
BUSINESS.  EACH MEMBER OF THE ADMINISTRATIVE COMMITTEE SHALL HAVE ONE VOTE ON
ANY QUESTION, BUT NO ACTION SHALL BE TAKEN AT ANY MEETING WITHOUT THE
AFFIRMATIVE VOTE OF A MAJORITY OF THE WHOLE ADMINISTRATIVE COMMITTEE. THE
ADMINISTRATIVE COMMITTEE MAY ALSO ACT WITHOUT A FORMAL MEETING BY THE WRITTEN
AUTHORIZATION OF ALL OF THE MEMBERS.  THE ADMINISTRATIVE COMMITTEE SHALL KEEP
ACCURATE RECORDS OF ALL OF ITS ACTS AND PROCEEDINGS.

 

(E)                                  COMPENSATION AND REIMBURSEMENT.  SO LONG AS
AN ADMINISTRATIVE COMMITTEE MEMBER IS A PERSON RECEIVING FULL-TIME PAY FROM A
PARTICIPATING EMPLOYER OR RELATED EMPLOYER, THAT PERSON SHALL RECEIVE NO
ADDITIONAL COMPENSATION FOR THE PERSON’S SERVICES AS AN ADMINISTRATIVE COMMITTEE
MEMBER; HOWEVER, THE PERSON SHALL BE ENTITLED TO REIMBURSEMENT FOR THE PERSON’S
EXPENSES ACTUALLY AND PROPERLY INCURRED IN THE PERFORMANCE OF THE PERSON’S
DUTIES AS AN ADMINISTRATIVE COMMITTEE MEMBER.

 

(F)                                    INDEMNIFICATION.  THE PARTICIPATING
EMPLOYERS SHALL INDEMNIFY, SAVE AND HOLD HARMLESS, JOINTLY AND SEVERALLY, THE
MEMBERS OF THE ADMINISTRATIVE COMMITTEE FROM ANY AND ALL LOSS, DAMAGE AND
LIABILITY WHICH SUCH MEMBERS MAY INCUR OR SUSTAIN, ARISING OUT OF THEIR
PERFORMANCE OF THEIR DUTIES UNDER THE PLAN, EXCEPT TO THE EXTENT THAT SUCH LOSS,
DAMAGE AND LIABILITY RESULTS FROM THE WILLFUL MISCONDUCT, GROSS NEGLIGENCE OR
LACK OF GOOD FAITH OF SUCH MEMBERS OR MEMBER.

 


SECTION 5.3.                                   ADMINISTRATIVE DUTIES AND
POWERS.  IN ADDITION TO THE DUTIES AND POWERS ELSEWHERE IN THIS PLAN IMPOSED AND
CONFERRED UPON THE ADMINISTRATOR, THE ADMINISTRATOR HAS THE DUTY AND POWER:


 

(A)                                  TO INTERPRET AND CONSTRUE THE PROVISIONS OF
THE PLAN;

 

(B)                                 TO DETERMINE THE ELIGIBILITY OF EMPLOYEES TO
PARTICIPATE IN THE PLAN AND TO GIVE EMPLOYEES TIMELY NOTICE THEREOF;

 

(C)                                  TO MAINTAIN RECORDS WITH RESPECT TO EACH
PARTICIPANT, UPON THE BASIS OF ANY INFORMATION FURNISHED BY EACH PARTICIPATING
OR RELATED EMPLOYER, BY THE PARTICIPANT OR BY THE FUNDING MEDIUM, SUFFICIENT TO
DETERMINE THE BENEFITS DUE, OR WHICH MAY BECOME DUE, TO THE PARTICIPANT;

 

(D)                                 TO PREPARE AND FILE WITH THE APPROPRIATE
AGENCIES OF THE UNITED STATES GOVERNMENT SUCH REPORTS AS ARE REQUIRED BY LAW
FROM TIME TO TIME;

 

(E)                                  TO PREPARE AND FURNISH TO EACH PARTICIPANT
SUCH REPORTS AND INDIVIDUAL STATEMENTS OR OTHER DISCLOSURES AS ARE REQUIRED BY
LAW FROM TIME TO TIME;

 

(F)                                    TO MAINTAIN RECORDS CONTAINING THE
NECESSARY BASIC INFORMATION FROM WHICH THE FOREGOING INSTRUMENTS AND REPORTS MAY
BE PREPARED IN SUFFICIENT DETAIL SO THAT THEIR ACCURACY MAY BE VERIFIED;

 

(G)                                 TO MAKE AVAILABLE IN ITS OFFICE, FOR
EXAMINATION DURING BUSINESS HOURS BY ANY PARTICIPANT OR BENEFICIARY, COPIES OF
ALL OF THE INSTRUMENTS UNDER WHICH THE PLAN HAS BEEN ESTABLISHED AND IS BEING

 

36

--------------------------------------------------------------------------------


 

operated and copies of all reports or other documents which are required by law
to be made available to them;

 

(H)                                 TO FURNISH TO ANY PARTICIPANT OR
BENEFICIARY, UPON RECEIPT OF A WRITTEN REQUEST THEREOF AND IN RETURN FOR PAYMENT
OF THE REASONABLE COST THEREOF, A COPY OF ANY DOCUMENT REQUIRED TO BE MADE
AVAILABLE TO THEM;

 

(I)                                     TO DETERMINE THE RIGHT OF ANY PERSON TO
A BENEFIT UNDER THE PLAN, THE AMOUNT THEREOF, AND THE METHOD AND TIME OR TIMES
OF PAYMENT;

 

(J)                                     TO FURNISH TO EACH PARTICIPANT WHOSE
EMPLOYMENT WITH A PARTICIPATING EMPLOYER OR A RELATED EMPLOYER IS TERMINATED IN
ANY MANNER, OR WHO SO REQUESTS, BUT NO MORE FREQUENTLY THAN ONCE A PLAN YEAR, A
REPORT SUFFICIENT TO INFORM THE PARTICIPANT OF THE PARTICIPANT’S ACCRUED
BENEFITS UNDER THE PLAN AND THE PERCENTAGE OF THOSE BENEFITS THAT IS VESTED;

 

(K)                                  TO ENGAGE AN INDEPENDENT QUALIFIED PUBLIC
ACCOUNTANT, AS MAY BE REQUIRED BY LAW, AND SUCH OTHER ADVISORS, COUNSEL
(INCLUDING, AT THE DISCRETION OF THE ADMINISTRATOR, COUNSEL ALSO CONSULTED OR
EMPLOYED BY A PARTICIPATING EMPLOYER), AGENTS, AND EMPLOYEES AS MAY BE
REASONABLY NECESSARY TO THE ADMINISTRATION OF THE PLAN;

 

(L)                                     TO INSTRUCT THE FUNDING MEDIUM WITH
RESPECT TO THE DISBURSEMENTS;

 

(M)                               TO SERVE AS AGENT FOR THE SERVICE OF LEGAL
PROCESS UPON THE PLAN; AND

 

(N)                                 TO PERFORM SUCH OTHER DUTIES AS THE CHIEF
EXECUTIVE OFFICER OF THE COMPANY MAY SPECIFY FROM TIME TO TIME WITH REGARD TO
THE ADMINISTRATION OF THE PLAN.

 

No determination of a fact shown by the official employment record of a
Participating or Related Employer shall be made contrary to such records unless
such records are clearly proved to be erroneous as to such fact.  Any
determination made by the Administrator within the scope of its express powers
shall be final, but no act or determination of the Administrator in
contravention of the terms of this instrument shall be valid.

 


SECTION 5.4.                                   RULE AGAINST DISCRIMINATION.  IN
THE ADMINISTRATION OF THE PLAN, THE ADMINISTRATOR SHALL NEVER DISCRIMINATE IN
ANY WAY IN FAVOR OF HIGHLY COMPENSATED EMPLOYEES OF A PARTICIPATING EMPLOYER.


 


SECTION 5.5.                                   DISCLOSURE, REPORTING, AND
REGISTRATION.


 

(A)                                  THE ADMINISTRATOR SHALL CAUSE TO BE
FURNISHED TO EACH PARTICIPANT, EACH BENEFICIARY AND EACH SURVIVING SPOUSE WHO IS
RECEIVING OR MAY BE ENTITLED TO BENEFITS UNDER THE PLAN SUCH DOCUMENTS AS ARE
REQUIRED BY LAW.

 

(B)                                 THE ADMINISTRATOR SHALL CAUSE TO BE PREPARED
AND FILED WITH THE APPROPRIATE GOVERNMENTAL AGENCIES SUCH REPORTS AND
DISCLOSURES AS MAY BE REQUIRED BY LAW.

 


SECTION 5.6.                                   CLAIMS PROCEDURE.  A PARTICIPANT
OR THE PARTICIPANT’S SPOUSE OR BENEFICIARY SHALL HAVE THE RIGHT TO SUBMIT A
CLAIM FOR BENEFITS IN WRITING TO THE CLAIMS REVIEWER.  THE WRITTEN CLAIM MUST
SPECIFY THE BASIS OF IT AND THE AMOUNT OF THE BENEFIT CLAIMED.  THE CLAIMS
REVIEWER SHALL ACT TO DENY OR ACCEPT SAID CLAIM WITHIN NINETY DAYS OF THE
RECEIPT OF THE CLAIM BY NOTIFYING THE PARTICIPANT OR THE BENEFICIARY OF THE
CLAIMS REVIEWER’S ACTION, UNLESS SPECIAL CIRCUMSTANCES REQUIRE THE EXTENSION OF
SUCH NINETY-DAY PERIOD.  IF SUCH EXTENSION IS NECESSARY, THE CLAIMS REVIEWER
SHALL PROVIDE THE PARTICIPANT OR THE SPOUSE OR BENEFICIARY WITH WRITTEN
NOTIFICATION OF SUCH EXTENSION BEFORE THE EXPIRATION OF THE INITIAL NINETY-DAY
PERIOD.  SUCH NOTICE SHALL SPECIFY THE REASON OR REASONS FOR SUCH EXTENSION AND
THE DATE BY

 

37

--------------------------------------------------------------------------------


 

which a final decision can be expected.  In no event shall such extension exceed
a period of ninety days from the end of the initial ninety-day period.  In the
event the Claims Reviewer denies the claim of a Participant or the spouse or
Beneficiary in whole or in part, the Claims Reviewer’s written notification
shall specify, in a manner calculated to be understood by the claimant, the
reason for denial, the specific section or sections of the Plan upon which the
denial is based, and an explanation of the claim review procedure specified in
the Plan.  If any additional material or information is required to process the
claim, the denial shall describe and indicate why it is necessary.  Should the
claim be denied in whole or in part and should the claimant be dissatisfied with
the Claims Reviewer’s disposition of the claimant’s claim, the claimant may have
a full and fair review of the claim by the Administrator upon written request
therefor submitted by the claimant or the claimant’s duly authorized
representative and received by the Administrator within sixty days after the
claimant receives written notification that the claimant’s claim has been
denied.  In connection with such review, the claimant or the claimant’s duly
authorized representative shall be entitled to review pertinent documents and
submit the claimant’s views as to the issues, in writing.  The Administrator
shall act to deny or accept the claim within sixty days after receipt of the
claimant’s written request for review unless special circumstances require the
extension of such sixty-day period.  If such extension is necessary, the
Administrator shall provide the claimant with written notification of such
extension before the expiration of such initial sixty-day period.  In all
events, the Administrator shall act to deny or accept the claim within one
hundred twenty days of the receipt of the claimant’s written request for
review.  The action of Administrator shall be in the form of a written notice to
the claimant and its contents shall include all of the requirements for action
on the original claim.  In no event may a claimant commence legal action for
benefits the claimant believes are due the claimant until the claimant has
exhausted all of the remedies and procedures afforded the claimant by this
section.


 


SECTION 5.7.                                   FACILITY OF PAYMENT.  WHENEVER,
IN THE ADMINISTRATOR’S OPINION, A PERSON ENTITLED TO RECEIVE ANY PAYMENT OF A
BENEFIT OR INSTALLMENT THEREOF HEREUNDER IS UNDER A LEGAL DISABILITY OR IS
INCAPACITATED IN ANY WAY SO AS TO BE UNABLE TO MANAGE THE PERSON’S FINANCIAL
AFFAIRS, THE ADMINISTRATOR MAY DIRECT THE TRUSTEE TO MAKE PAYMENTS TO SUCH
PERSON OR TO THE PERSON’S LEGAL REPRESENTATIVE OR TO A RELATIVE OR FRIEND OF
SUCH PERSON FOR THE PERSON’S BENEFIT, OR THE ADMINISTRATOR MAY DIRECT THE
TRUSTEE TO APPLY THE PAYMENT FOR THE BENEFIT OF SUCH PERSON IN SUCH MANNER AS
THE ADMINISTRATOR CONSIDERS ADVISABLE (INCLUDING A PAYMENT TO AN INDIVIDUAL IN
ACCORDANCE WITH AN APPLICABLE LAW CONCERNING MINORS, SUCH AS THE UNIFORM
TRANSFER TO MINORS ACT).  ANY PAYMENT OF A BENEFIT OR INSTALLMENT THEREOF IN
ACCORDANCE WITH THE PROVISIONS OF THIS SECTION SHALL BE A COMPLETE DISCHARGE OF
ANY LIABILITY FOR THE MAKING OF SUCH PAYMENT UNDER THE PROVISIONS OF THE PLAN.


 

ARTICLE VI.
Funding the Plan

 


SECTION 6.1.                                   EMPLOYER CONTRIBUTIONS.  EACH
PARTICIPATING EMPLOYER SHALL CONTRIBUTE UNDER THE PLAN SUCH AMOUNTS AS EQUAL OR
EXCEED THE MINIMUM AMOUNTS REQUIRED PURSUANT TO ERISA.  THE AMOUNTS ATTRIBUTABLE
TO CONTRIBUTIONS OF A PARTICIPATING EMPLOYER SHALL BE APPLIED ONLY FOR THE
BENEFIT OF EMPLOYEES OF SUCH PARTICIPATING EMPLOYER.


 


SECTION 6.2.                                   METHOD OF FUNDING.


 

(A)                                  THE COMPANY SHALL HAVE THE POWER TO
DETERMINE THE METHOD BY WHICH THE PLAN SHALL BE FUNDED AND THE FUNDING POLICIES
ALL OF WHICH SHALL BE CONSISTENT WITH THE OBJECTIVES OF THE PLAN.  IT MAY CHANGE
THE METHOD OF FUNDING FROM TIME TO TIME.  THE PLAN MAY BE FUNDED BY MEANS OF ONE
OR MORE TRUST FUNDS INTO WHICH ALL EMPLOYER CONTRIBUTIONS SHALL BE PAID AND OUT
OF WHICH ALL BENEFITS SHALL BE PAID, OR BY MEANS OF A CONTRACT OR CONTRACTS
ISSUED BY ONE OR MORE INSURANCE COMPANIES TO WHICH ALL EMPLOYER CONTRIBUTIONS
SHALL BE PAID AND BY WHICH ALL BENEFITS SHALL BE PAID, OR BY ANY OTHER METHOD OF
FUNDING THAT MAY COME INTO COMMON USE AND MAY BE APPROVED BY THE INTERNAL
REVENUE SERVICE, OR BY ANY COMBINATION OF THE FOREGOING METHODS OF FUNDING.

 

38

--------------------------------------------------------------------------------


 

(B)                                 IF THE TRUST FUND METHOD OF FUNDING IS
SELECTED, THE COMPANY SHALL SELECT THE TRUSTEE OR TRUSTEES AND DETERMINE THE
FORM OR FORMS OF THE TRUST AGREEMENT OR AGREEMENTS WHICH MAY INCLUDE THE
RESERVATION, IN THE COMPANY, AS A NAMED FIDUCIARY, OF THE AUTHORITY TO APPOINT
ONE OR MORE INVESTMENT ADVISORS AND TO GRANT TO SUCH INVESTMENT ADVISORS SUCH
POWERS OVER ASSETS OF THE TRUST FUND AS THE COMPANY MAY DEEM ADVISABLE AND MAY
RESERVE TO THE COMPANY THE AUTHORITY TO DIRECT THE TRUSTEE OR TRUSTEES REGARDING
INVESTMENT OF THAT TRUST FUND.  IF THE INSURANCE COMPANY CONTRACT METHOD OF
FUNDING BE SELECTED, THE COMPANY SHALL SELECT ONE OR MORE INSURANCE COMPANIES
FROM WHICH THE CONTRACT OR CONTRACTS SHALL BE OBTAINED.  IT SHALL SELECT THE
PARTICULAR FORM OF CONTRACT OR CONTRACTS TO BE OBTAINED, AND MAY CHANGE THEM
FROM TIME TO TIME.

 

(C)                                  AS OF THE EFFECTIVE DATE OF THIS
RESTATEMENT, THE TRUST FUND METHOD OF FUNDING BENEFITS IS IN OPERATION.

 


SECTION 6.3.                                   PROHIBITION AGAINST DIVERSION.


 

(A)                                  EXCEPT AS PROVIDED IN SUBSECTIONS (B), (C),
(D), AND (E), IN NO EVENT SHALL ANY OF THE ASSETS ACCUMULATED FOR THE PURPOSE OF
FUNDING THE PLAN (WHETHER THESE ASSETS BE PART OF A TRUST FUND OR PART OF THE
RESERVES OR OF A SEPARATE ACCOUNT OF AN INSURANCE COMPANY) BE DIVERTED TO ANY
USE OR PURPOSE OTHER THAN FOR THE EXCLUSIVE BENEFIT OF THE EMPLOYEES AND FORMER
EMPLOYEES OF EACH PARTICIPATING EMPLOYER AND THE BENEFICIARIES OF SUCH EMPLOYEES
OR FORMER EMPLOYEES.

 

(B)                                 NOTWITHSTANDING THE PROVISIONS OF SUBSECTION
(A), IF AN ACTUARIAL VALUATION OF THE PLAN AND THE MEDIA BEING USED TO FUND THE
PLAN SHOULD DISCLOSE A “SURPLUS OF PLAN ASSETS” (DEFINED BELOW) AT THE
TERMINATION OF THE PLAN, AN AMOUNT EQUAL TO ALL OR ANY PART OF SUCH SURPLUS MAY,
UPON THE DIRECTION OF THE ADMINISTRATOR, BE RETURNED TO THE PARTICIPATING
EMPLOYER WITH REGARD TO WHICH THE SURPLUS EXISTS.

 

For the purpose of this section, a “Surplus of Plan Assets” means the amount (if
any) by which the value of the assets held by the Funding Medium exceeds the
value, or the purchase price, of all of the benefits then accrued under this
Plan for Participants (or their Beneficiaries), determined upon the basis of
some then-currently-available rates consistently applied by the Actuary, or as
otherwise required by the Pension Benefit Guaranty Corporation pursuant to
ERISA.

 

(C)                                  IF A CONTRIBUTION IS MADE UNDER THE PLAN
AND ITS DELIVERY IS CONDITIONED UPON THE INITIAL QUALIFICATION OF THE PLAN UNDER
SECTION 401(A) OF THE INTERNAL REVENUE CODE, AS AMENDED FROM TIME TO TIME, AND
THE TAX-EXEMPT STATUS OF THE FUNDING METHOD, AND IF THE PLAN DOES NOT INITIALLY
QUALIFY AND/OR IF THE FUNDING METHOD IS NOT INITIALLY TAX-EXEMPT, UPON WRITTEN
REQUEST OF THE PARTICIPATING EMPLOYER WHICH MADE THE REQUEST OR THE
ADMINISTRATOR, THE FUNDING MEDIUM SHALL RETURN TO SUCH PARTICIPATING EMPLOYER
THE AMOUNT OF SUCH CONTRIBUTION WITHIN ONE YEAR AFTER THE DATE OF A FINAL DENIAL
OF SUCH INITIAL QUALIFICATION AND/OR TAX-EXEMPT STATUS (INCLUDING A FINAL
RESOLUTION OF ANY SUCH DENIAL THROUGH ALL APPEALS PROCEDURES).

 

(D)                                 IF ALL OR A PORTION OF A PARTICIPATING
EMPLOYER’S CONTRIBUTION IS MADE UNDER A MISTAKE OF FACT, THE FUNDING MEDIUM
SHALL, UPON WRITTEN REQUEST OF SUCH EMPLOYER, RETURN THE PORTION WHICH WAS SO
MADE TO SUCH EMPLOYER WITHIN ONE YEAR OF THE DATE THE CONTRIBUTION WAS DELIVERED
TO THE FUNDING MEDIUM.

 

(E)                                  IF A CONTRIBUTION IS RECEIVED BY THE
FUNDING MEDIUM AND ITS DELIVERY IS CONDITIONED UPON ITS DEDUCTIBILITY BY THE
PARTICIPATING EMPLOYER UNDER SECTION 404 OF THE CODE, THEN TO THE EXTENT THE
DEDUCTION IS DISALLOWED, THE FUNDING MEDIUM SHALL, UPON WRITTEN REQUEST OF THE
PARTICIPATING EMPLOYER OR THE ADMINISTRATOR, RETURN THE DISALLOWED PORTION OF
THE CONTRIBUTION TO THE PARTICIPATING EMPLOYER WITHIN ONE YEAR AFTER THE DATE OF
THE FINAL DENIAL OF SAID DEDUCTION (INCLUDING A FINAL RESOLUTION OF ANY SUCH
DENIAL THROUGH ALL APPEALS PROCEDURES).  A PARTICIPATING EMPLOYER’S
CONTRIBUTIONS MADE UNDER THIS PLAN SHALL BE CONDITIONED UPON DEDUCTIBILITY UNDER
THE PROVISIONS OF THE CODE FOR EACH FISCAL YEAR OF THE PARTICIPATING EMPLOYER.

 

39

--------------------------------------------------------------------------------


 

ARTICLE VII.
Amendment

 


SECTION 7.1.                                   AMENDMENT BY COMPANY.


 

(A)                                  THE COMPANY RESERVES THE POWER TO AMEND,
ALTER, OR WHOLLY REVISE THIS INSTRUMENT, PROSPECTIVELY OR RETROSPECTIVELY, AT
ANY TIME BY THE ACTION OF ITS MANAGING BODY OR ITS CHIEF EXECUTIVE OFFICER, AND
THE INTEREST OF EACH PARTICIPANT IS SUBJECT TO THE POWERS SO RESERVED.  THE
CHIEF EXECUTIVE OFFICER SHALL NOT HAVE THE POWER TO MAKE ANY AMENDMENT DURING A
PLAN YEAR THAT ALONG WITH PRIOR AMENDMENTS MADE DURING THAT PLAN YEAR INCREASES
THE LIABILITY FOR PLAN BENEFITS OF ANY PARTICIPATING EMPLOYER UNDER THE PLAN BY
MORE THAN A MATERIAL AMOUNT.  A MATERIAL AMOUNT FOR THIS PURPOSE MEANS AN AMOUNT
THAT EXCEEDS ONE PERCENT (1%) OF THE COMPANY’S PAYROLL.

 

(B)                                 NO SUCH AMENDMENT OF THIS INSTRUMENT MAY BE
MADE, HOWEVER, THAT WOULD INCREASE SUBSTANTIALLY THE DUTIES OR LIABILITIES OF
THE FUNDING MEDIUM WITHOUT ITS WRITTEN CONSENT OR THAT WOULD REDUCE THE INTEREST
IN THE PLAN ASSETS VESTED IN ANY PARTICIPANT OR THE PARTICIPANT’S BENEFICIARY AT
THE TIME OF THE AMENDMENT, OR THAT WOULD DIVERT ANY PART OF THE PLAN ASSETS TO
ANY USE OR PURPOSE OTHER THAN FOR THE EXCLUSIVE BENEFIT OF THE PARTICIPANTS AND
BENEFICIARIES; PROVIDED, HOWEVER, THAT ANY SUCH AMENDMENT MAY BE MADE WHICH MAY
BE OR BECOME NECESSARY IN ORDER THAT THE PLAN WILL CONFORM TO THE REQUIREMENTS
OF ERISA AND QUALIFY UNDER THE PROVISIONS OF SECTIONS 401(A) AND 501(A) OF THE
INTERNAL REVENUE CODE (AS IT MAY BE AMENDED FROM TIME TO TIME), OR IN ORDER THAT
ALL PROVISIONS OF THE PLAN WILL CONFORM TO ALL VALID REQUIREMENTS OF APPLICABLE
FEDERAL AND STATE LAWS.

 

(C)                                  NOTWITHSTANDING THE PRIOR PROVISIONS OF
THIS SECTION, A PARTICIPATING EMPLOYER MUST CONSENT TO AN AMENDMENT IN ORDER FOR
THE AMENDMENT TO BE EFFECTIVE WITH RESPECT TO THAT PARTICIPATING EMPLOYER.  THAT
CONSENT MUST BE PROVIDED BY ONE OF THE METHODS APPLICABLE TO THE COMPANY FOR
MAKING AMENDMENTS AND DESCRIBED IN SECTION 7.2 AS IF THAT SECTION APPLIED TO THE
PARTICIPATING EMPLOYER INSTEAD OF THE COMPANY.  THE COMPANY SHALL NOTIFY EACH
PARTICIPATING EMPLOYER OF EACH AMENDMENT MADE BY IT BEFORE OR WITHIN A
REASONABLE TIME AFTER EXECUTION OF SUCH AMENDMENT.

 


SECTION 7.2.                                   METHOD.  AN AMENDMENT MAY BE
STATED IN A RESOLUTION OF THE COMPANY’S MANAGING BODY OR COMMITTEE OF THAT
MANAGING BODY TO WHICH THAT MANAGING BODY HAS DELEGATED THE POWER TO MAKE THE
AMENDMENT.  ALTERNATIVELY, AN AMENDMENT MAY BE STATED IN AN INSTRUMENT IN
WRITING SIGNED IN THE NAME OF THE COMPANY BY AN OFFICER OF THE COMPANY IN THE
EVENT THAT SUCH MANAGING BODY OR SUCH COMMITTEE HAS AUTHORIZED OR DIRECTED THAT
THE AMENDMENT BE STATED IN SUCH AN INSTRUMENT BY THE OFFICER OF THE COMPANY
SIGNING THE INSTRUMENT.  ALSO, AN AMENDMENT MAY BE STATED IN AN INSTRUMENT IN
WRITING SIGNED IN THE NAME OF THE COMPANY BY THE COMPANY’S CHIEF EXECUTIVE
OFFICER IF THE CHIEF EXECUTIVE OFFICER HAS AUTHORITY TO EXECUTE THE AMENDMENT
PURSUANT TO SECTION 7.1.


 


SECTION 7.3.                                   AMENDMENT OF VESTING SCHEDULE.


 

(A)                                  IF THE COMPANY MODIFIES THE VESTING
SCHEDULE OR THE METHOD OF COMPUTING VESTING SERVICE BY AMENDING THE PLAN, A
PARTICIPANT HAVING NOT LESS THAN THREE (3) YEARS OF VESTING SERVICE (FIVE (5)
YEARS OF VESTING SERVICE FOR PARTICIPANT’S WHO DO NOT HAVE AT LEAST ONE HOUR OF
SERVICE FOR A PARTICIPATING EMPLOYER OR RELATED EMPLOYER IN ANY PLAN YEAR
BEGINNING AFTER DECEMBER 31, 1988) BY THE END OF THE PERIOD DESCRIBED IN
SUBSECTION (C) SHALL BE GIVEN THE OPPORTUNITY TO MAKE THE ELECTION DESCRIBED IN
SUBSECTION (B) WITHIN SAID PERIOD.

 

(B)                                 A PARTICIPANT DESCRIBED IN SUBSECTION (A)
MAY ELECT TO HAVE THE PARTICIPANT’S VESTED PERCENTAGE OF THE PARTICIPANT’S
ACCRUED BENEFIT ATTRIBUTABLE TO EMPLOYER CONTRIBUTIONS COMPUTED UNDER THIS PLAN
AS IT EXISTED PRIOR TO THE AMENDMENT OF THE PLAN, WHICHEVER IS APPLICABLE.  AN
ELECTION MADE UNDER THIS SUBSECTION (B) SHALL BE IRREVOCABLE WHEN IT IS MADE.

 

40

--------------------------------------------------------------------------------


 

(C)                                  IN ORDER FOR THE ELECTION DESCRIBED IN
SUBSECTION (B) TO BE EFFECTIVE, IT MUST BE EXECUTED IN WRITING UPON FORMS TO BE
PROVIDED BY THE ADMINISTRATOR AND MUST BE DELIVERED TO THE ADMINISTRATOR ON OR
AFTER THE AMENDMENT DATE AND BEFORE THE LATEST OF:

 

(1)                                  THE DATE WHICH IS SIXTY (60) DAYS AFTER THE
AMENDMENT DATE,

 

(2)                                  THE DATE WHICH IS SIXTY (60) DAYS AFTER THE
AMENDMENT BECOMES EFFECTIVE; OR

 

(3)                                  THE DATE WHICH IS SIXTY (60) DAYS AFTER THE
DAY THE PARTICIPANT IS ISSUED WRITTEN NOTICE BY THE ADMINISTRATOR OF AMENDMENT
OF THE PLAN.

 

(D)                                 THE PRECEDING PROVISIONS OF THIS SECTION
SHALL NOT BE APPLICABLE IF AFTER THE MODIFICATION DESCRIBED IN SECTION 7.2(A)
EACH PARTICIPANT WILL ALWAYS BE AT LEAST AS VESTED AT ANY POINT IN TIME ON OR
AFTER THE MODIFICATION AS THE PARTICIPANT WOULD HAVE BEEN WITHOUT THE
MODIFICATION.

 

ARTICLE VIII.
Termination of Plan and Acquisitions

 


SECTION 8.1.                                   TERMINATION OF PLAN.  THE COMPANY
RESERVES TO ITS MANAGING BODY THE POWER TO TERMINATE THE PLAN WITH RESPECT TO
ITSELF, ANY OR ALL OTHER PARTICIPATING EMPLOYERS OR ANY DESIGNATED GROUP OF
EMPLOYEES, FORMER EMPLOYEES OR BENEFICIARIES.  IN THE EVENT THAT A PARTICIPATING
EMPLOYER SHOULD BE DISSOLVED AND LIQUIDATED; OR SHOULD BE ADJUDGED A VOLUNTARY
OR INVOLUNTARY BANKRUPT; OR SHOULD PARTICIPATE IN A CONSOLIDATION, MERGER, OR
OTHER CORPORATE REORGANIZATION (EXCEPT A MERGER UNDER WHICH THE COMPANY OR A
PARTICIPATING EMPLOYER IS THE SURVIVING CORPORATION) AS A RESULT OF WHICH THE
NEW, SURVIVING, OR REORGANIZED CORPORATION DOES NOT ASSUME AND CONTINUE THE
OBLIGATIONS OF THE PLAN; OR SHOULD HAVE ITS CORPORATE EXISTENCE TERMINATED IN
ANY OTHER WAY, THEN THE PLAN SHALL TERMINATE AS TO SUCH PARTICIPATING EMPLOYER
AS OF THE DATE SUCH EVENT OCCURS.  HOWEVER, IF A PARTICIPATING EMPLOYER AND
ANOTHER CORPORATION SHOULD UNITE BY CONSOLIDATION, MERGER OR OTHER CORPORATE
REORGANIZATION, THEN THE NEW, SURVIVING OR REORGANIZED CORPORATION SHALL HAVE
THE POWER TO CONTINUE THE PLAN AS ITS OWN AS PROVIDED IN SECTION 8.5.


 


SECTION 8.2.                                   EFFECT OF TERMINATION. 
NOTWITHSTANDING ANY OTHER PROVISION OF THE PLAN, UPON THE TERMINATION OR PARTIAL
TERMINATION OF THE PLAN, THE RIGHTS OF ALL PARTICIPANTS (WITH RESPECT TO WHOM
SUCH TERMINATION OR PARTIAL TERMINATION HAS TAKEN PLACE) TO BENEFITS ACCRUED TO
THE DATE OF SUCH TERMINATION, TO THE EXTENT THEN FUNDED, SHALL BE
NONFORFEITABLE.  THE PRECEDING SENTENCE IS DESIGNED TO CONTAIN PROVISIONS
REQUIRED BY SECTION 401(A)(8) AND SECTION 411(D)(3) OF THE CODE AS AMENDED BY
ERISA AND IS INTENDED TO HAVE THE MEANING REQUIRED BY SAID SECTIONS AND SHALL BE
CONSTRUED IN ACCORDANCE WITH VALID REGULATIONS AND INTERNAL REVENUE SERVICE
RULINGS AND DETERMINATIONS ISSUED UNDER SAID SECTIONS.


 


SECTION 8.3.                                   MECHANICS OF TERMINATION.  IN THE
EVENT THE COMPANY TAKES ANY AFFIRMATIVE ACTION TO TERMINATE THE PLAN, IT SHALL
NOTIFY THE FUNDING MEDIUM OF THE TERMINATION BEFORE THE EFFECTIVE DATE UPON
WHICH THE PLAN IS TO BE TERMINATED.  ALL NOTICES TO AND FILINGS WITH THE
PARTICIPANTS, INTERNAL REVENUE SERVICE OR PENSION BENEFIT GUARANTY CORPORATION
(HEREINAFTER THE “PBGC”) WHICH ARE REQUIRED BY ERISA OR OTHER APPLICABLE LAWS
SHALL BE GIVEN OR MADE BY THE ADMINISTRATOR.


 


SECTION 8.4.                                   DISTRIBUTION OR TRANSFER OF
ASSETS UPON TERMINATION OR PARTIAL TERMINATION.


 

(A)                                  (1) IF THE PLAN IS DEEMED TO HAVE BEEN
PARTIALLY OR COMPLETELY TERMINATED WITH RESPECT TO ALL OR A GROUP OF
PARTICIPANTS, WHETHER PURSUANT TO SECTION 8.1 OR BY ACTION OF A PARTICIPATING
EMPLOYER, PURSUANT TO LAW, THEN, IN THE ABSENCE OF A SUBSEQUENT AMENDMENT TO
THIS SECTION, THE TERMINATION FUND (WHICH PHRASE AS USED IN THIS SECTION MEANS
THAT PORTION OF THE PLAN ASSETS AVAILABLE UNDER THE METHOD OF FUNDING IN EFFECT
ON THE PLAN TERMINATION DATE WHICH IS DETERMINED BY THE ACTUARY TO BE ALLOCABLE
TO SUCH TERMINATED GROUP OF PARTICIPANTS AND THEIR BENEFICIARIES, AS SUCH
PORTION OF SUCH ASSETS MAY FROM TIME TO TIME BE INCREASED BY INCOME AND GAINS
FROM THE INVESTMENT THEREOF AND DECREASED BY AMOUNTS PAID OR TRANSFERRED
PURSUANT TO THIS SECTION WITH RESPECT TO SUCH PARTICIPANTS AND BY ALL PROPER
EXPENSES ALLOCABLE

 

41

--------------------------------------------------------------------------------


 

to said payments or transfers and such Plan assets) shall be allocated, to the
extent the Termination Fund is sufficient, amongst such Participants and their
Beneficiaries in the order of precedence specified in ERISA Section 4044, as
amended from time to time.  Any portion of the Termination Fund which remains
after such allocation shall be treated as provided in Section 6.3(b).

 

(2)                                  IF A PLAN IS MERGED INTO THIS PLAN AND THAT
MERGER COMPLIES WITH U.S. TREASURY REGULATIONS §1.414(L)–1(H) OR IF THERE IS A
TRANSFER OF ASSETS FROM A PLAN TO THIS PLAN WHICH COMPLIES WITH THOSE
REGULATIONS AND WITH U.S. TREASURY REGULATIONS §1.414(L)-1(N)(2), THEN, IN THE
EVENT OF A SPINOFF FROM THIS PLAN OR A TERMINATION OF THIS PLAN WITHIN FIVE (5)
YEARS FOLLOWING SUCH MERGER OR TRANSFER, PLAN ASSETS SHALL BE ALLOCATED FIRST
FOR THE BENEFIT OF THE PARTICIPANTS IN EACH SUCH PLAN TO THE EXTENT OF THE
ACTUARIAL VALUE OF THEIR ACCRUED BENEFITS AS OF THE DATE OF SUCH MERGER OR
TRANSFER.

 

(B)                                 NO PART OF THE TERMINATION FUND SHALL BE
ALLOCATED AMONGST PARTICIPANTS AND THEIR BENEFICIARIES WITH RESPECT TO ANY OF
THE PREFERENCE CLASSES REFERRED TO IN SECTION 8.4(A) UNLESS, IN THE OPINION OF
THE ACTUARY, THE ASSETS IN THE TERMINATION FUND ARE SUFFICIENT TO COVER THE
EXPENSES REFERRED TO IN SECTION 8.4(A) AND TO PROVIDE THE BENEFITS SPECIFIED IN
ERISA SECTION 4044, AS AMENDED FROM TIME TO TIME, FOR EVERY HIGHER PREFERENCE
CLASS.

 

(C)                                  NOTWITHSTANDING THE PRECEDING PROVISIONS OF
THIS SECTION, IN THE EVENT THAT THE FAIR MARKET VALUE OF THE TERMINATION FUND ON
THE PLAN TERMINATION DATE IS LESS THAN THE ACTUARIAL VALUE OF ACCRUED BENEFITS
OF SUCH TERMINATED GROUP OF PARTICIPANTS AND THEIR BENEFICIARIES, THE ALLOCATION
TO BE MADE UNDER SECTIONS 8.4(A) AND (B) SHALL BE ALTERED AS FOLLOWS:

 

(1)                                  IF THE LIMITATIONS OF SECTION 9.2 APPLY TO
SUCH TERMINATED GROUP OF PARTICIPANTS, THE PORTION OF THE TERMINATION FUND WHICH
IS SUBJECT TO THE RESTRICTIONS SPECIFIED IN SECTION 9.2 SHALL BE ALLOCATED, TO
THE EXTENT POSSIBLE, IN A MANNER WHICH RESULTS IN PARTICIPANTS WHO ARE NOT
HIGHLY COMPENSATED EMPLOYEES RECEIVING FROM THE PLAN AT LEAST THE SAME
PROPORTION OF THE ACTUARIAL VALUE OF THEIR ACCRUED BENEFITS AS PARTICIPANTS WHO
ARE HIGHLY COMPENSATED EMPLOYEES.

 

(2)                                  WHETHER OR NOT THE RESTRICTIONS OF SECTION
9.2 APPLY TO SUCH TERMINATED GROUP OF PARTICIPANTS, THE PORTION OF THE
TERMINATION FUND WHICH IS TO BE ALLOCATED IN ACCORDANCE WITH SECTIONS
4044(A)(4)(B), 4044(A)(5) AND 4044(A)(6) OF ERISA SHALL BE ALLOCATED, TO THE
EXTENT POSSIBLE, IN ORDER THAT PARTICIPANTS WHO ARE NOT HIGHLY COMPENSATED
EMPLOYEES SHALL RECEIVE FROM THE PLAN AT LEAST THE SAME PROPORTION OF THE
ACTUARIAL VALUE OF THEIR ACCRUED BENEFITS AS PARTICIPANTS WHO ARE HIGHLY
COMPENSATED EMPLOYEES.

 

(D)                                 IN THE EVENT OF A COMPLETE TERMINATION OF
THE PLAN, DISTRIBUTION TO A PARTICIPANT WHO HAS AN INTEREST IN THE TERMINATION
FUND PAYMENT SHALL BE MADE OUT OF THE TERMINATION FUND IN ACCORDANCE WITH
ARTICLE IV EXCEPT THAT FORMS OF BENEFIT MAY BE MADE AVAILABLE BY THE PURCHASE OF
ANNUITIES FROM AN INSURANCE COMPANY OR INSURANCE COMPANIES SELECTED BY THE
ADMINISTRATOR.  DISTRIBUTION SHALL NOT BE MADE UNTIL AN ADMINISTRATIVELY
FEASIBLE DATE AFTER THE ADMINISTRATOR HAS RECEIVED ANY APPROVAL WHICH IT MAY
SEEK FROM THE PBGC OR INTERNAL REVENUE SERVICE.

 

(E)                                  IN THE EVENT OF A PARTIAL TERMINATION,
DISTRIBUTION SHALL BE MADE IN ACCORDANCE WITH THE PROVISIONS OF THIS PLAN OTHER
THAN THE PROVISIONS OF SECTION 8.4(D).  ALSO, IN THE CASE OF A PARTIAL
TERMINATION, AFFECTED PARTICIPANTS SHALL BE ENTITLED TO THE BENEFIT DETERMINED
AFTER THE ALLOCATION DESCRIBED IN THIS SECTION WHICH IS MADE ON ACCOUNT OF THE
PARTIAL TERMINATION.  IN THE CASE OF A SUBSEQUENT TERMINATION OF THE PLAN, THOSE
PARTICIPANTS SHALL BE ENTITLED TO AT LEAST THAT BENEFIT.

 


SECTION 8.5.                                   ACQUISITIONS.  IF ALL, OR
SUBSTANTIALLY ALL, OF THE EMPLOYEES OF A PARTICIPATING EMPLOYER OR ALL, OR
SUBSTANTIALLY ALL, OF THE EMPLOYEES CONSTITUTING A SEPARATE OR SEPARABLE UNIT OF
OPERATION OF A PARTICIPATING EMPLOYER, ARE TRANSFERRED DIRECTLY TO THE
EMPLOYMENT OF ANOTHER CORPORATION,

 

42

--------------------------------------------------------------------------------


 

partnership or individual proprietorship (in this section called “Buyer”),
which, as a part of the same transaction, acquires either all, or substantially
all, of the operating assets of a Participating Employer or all, or
substantially all, of the operating assets that constitute, together with the
Employees, a separate or separable unit of operation, such Buyer with the
Administrator’s consent may adopt and may amend the Plan with respect to the
transferred Employees and continue the Plan as its own.  Alternatively, such
Buyer may adopt a separate plan of its own for such transferred Employees or
provide that such Employees shall be covered by an existing plan of the Buyer’s,
in which case the Administrator may direct that the portion of the assets of the
Plan allocable to such transferred Employees be segregated and transferred to a
medium designated by such Buyer for the funding of its plan.

 

43

--------------------------------------------------------------------------------


 

ARTICLE IX.
Miscellaneous

 


SECTION 9.1.                                   PROCEDURES AND OTHER MATTERS
REGARDING DOMESTIC RELATIONS ORDERS.


 

(A)                                  TO THE EXTENT PROVIDED IN ANY QUALIFIED
DOMESTIC RELATIONS ORDER, THE FORMER SPOUSE OF A PARTICIPANT SHALL BE TREATED AS
A SURVIVING SPOUSE OF SUCH PARTICIPANT FOR PURPOSES OF ANY BENEFIT PAYABLE IN
THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM OR AS A QUALIFIED PRERETIREMENT
SURVIVOR ANNUITY AND ANY CURRENT SPOUSE OF THE PARTICIPANT SHALL NOT BE TREATED
AS A SPOUSE OF THE PARTICIPANT FOR THAT PURPOSE.

 

(B)                                 THE PLAN SHALL NOT BE TREATED AS FAILING TO
MEET THE REQUIREMENTS OF THE INTERNAL REVENUE CODE WHICH PROHIBIT PAYMENT OF
BENEFITS BEFORE THE PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH ALL
PARTICIPATING EMPLOYERS SOLELY BY REASON OF PAYMENTS TO AN ALTERNATE PAYEE
PURSUANT TO A QUALIFIED DOMESTIC RELATIONS ORDER.

 

(C)                                  IN THE CASE OF ANY DOMESTIC RELATIONS ORDER
RECEIVED BY THE PLAN:

 

(1)                                  THE ADMINISTRATOR SHALL PROMPTLY NOTIFY THE
PARTICIPANT AND ANY OTHER ALTERNATE PAYEE OF THE RECEIPT OF SUCH ORDER AND THE
PLAN’S PROCEDURES FOR DETERMINING THE QUALIFIED STATUS OF DOMESTIC RELATIONS
ORDERS, AND

 

(2)                                  WITHIN A REASONABLE PERIOD AFTER RECEIPT OF
SUCH ORDER, THE ADMINISTRATOR SHALL DETERMINE WHETHER SUCH ORDER IS A QUALIFIED
DOMESTIC RELATIONS ORDER AND NOTIFY THE PARTICIPANT AND EACH ALTERNATE PAYEE OF
SUCH DETERMINATION.

 

The Administrator shall establish reasonable procedures to determine the
qualified status of Domestic Relations Orders and to administer distributions
under such qualified orders.

 

(D)                                 DURING ANY PERIOD IN WHICH THE ISSUE OF
WHETHER A DOMESTIC RELATIONS ORDER IS A QUALIFIED DOMESTIC RELATIONS ORDER IS
BEING DETERMINED BY THE ADMINISTRATOR, BY A COURT OF COMPETENT JURISDICTION, OR
OTHERWISE, THE ADMINISTRATOR SHALL SEPARATELY ACCOUNT FOR THE AMOUNTS (REFERRED
TO HEREINAFTER AS THE “SEGREGATED AMOUNTS”) WHICH WOULD HAVE BEEN PAYABLE TO THE
ALTERNATE PAYEE DURING SUCH PERIOD IF THE ORDER HAD BEEN DETERMINED TO BE A
QUALIFIED DOMESTIC RELATIONS ORDER.  IF WITHIN THE EIGHTEEN (18) MONTH PERIOD
BEGINNING WITH THE DATE ON WHICH THE FIRST PAYMENT WOULD BE REQUIRED TO BE MADE
UNDER THE DOMESTIC RELATIONS ORDER, THE ORDER OR MODIFICATION THEREOF IS
DETERMINED TO BE A QUALIFIED DOMESTIC RELATIONS ORDER, THE ADMINISTRATOR SHALL
PAY THE SEGREGATED AMOUNTS (INCLUDING ANY INTEREST THEREON) TO THE PERSON OR
PERSONS ENTITLED THERETO.  IF WITHIN THAT EIGHTEEN (18) MONTH PERIOD EITHER (1)
IT IS DETERMINED THAT THE ORDER IS NOT A QUALIFIED DOMESTIC RELATIONS ORDER, OR
(2) THE ISSUE AS TO WHETHER SUCH ORDER IS A QUALIFIED DOMESTIC RELATIONS ORDER
IS NOT RESOLVED, THEN THE ADMINISTRATOR SHALL PAY THE SEGREGATED AMOUNTS
(INCLUDING ANY INTEREST THEREON) TO THE PERSON OR PERSONS WHO WOULD HAVE BEEN
ENTITLED TO SUCH AMOUNTS IF THERE HAD BEEN NO ORDER.  ANY DETERMINATION THAT AN
ORDER IS A QUALIFIED DOMESTIC RELATIONS ORDER WHICH IS MADE AFTER THE CLOSE OF
THAT EIGHTEEN-MONTH PERIOD SHALL BE APPLIED PROSPECTIVELY ONLY.

 


SECTION 9.2.                                   TRANSFER TO OR FROM QUALIFIED
PLAN.


 

(A)                                  ASSETS HELD BY THE FUNDING MEDIUM OR BY ANY
OTHER PLAN OR TRUST WHICH IS QUALIFIED UNDER SECTION 401(A) OF THE CODE ON
BEHALF OF AN EMPLOYEE OR A PARTICIPANT MAY BE TRANSFERRED BETWEEN THE FUNDING
MEDIUM AND SUCH OTHER PLAN OR TRUST (PROVIDED THAT PROPER NOTICE IS GIVEN TO THE
INTERNAL REVENUE SERVICE AS MAY BE REQUIRED).  THE ADMINISTRATOR SHALL DETERMINE
WHETHER TO ALLOW SUCH TRANSFER AND THEN SHALL INFORM THE FUNDING MEDIUM OF ITS
DECISION AND DIRECT IT ACCORDINGLY.

 

(B)                                 ALL SUCH ASSETS TRANSFERRED TO THE FUNDING
MEDIUM SHALL BE SEGREGATED OR NOT SEGREGATED AS THE ADMINISTRATOR MAY
DETERMINE.  ANY OPTIONAL FORM OF DISTRIBUTION, EARLY RETIREMENT BENEFIT, OR

 

44

--------------------------------------------------------------------------------


 

retirement-type subsidy which was applicable to such assets under the
transferring plan shall continue to apply with respect to the portion of a
Participant’s Accrued Benefit attributable to such assets.  The Administrator
shall permit a Participant to elect such an optional form, early retirement
benefit, or subsidy, but such election will only apply to such portion of the
Participant’s Accrued Benefit.  For purposes of this subsection, a
retirement-type subsidy shall apply only with respect to a Participant who
satisfies the conditions for the subsidy contained in the transferring plan.

 

(C)                                  IF THE ADMINISTRATOR PERMITS A TRANSFER OF
ASSETS TO THE PLAN AS DESCRIBED IN SUBSECTION (A), SUCH PARTICIPANT’S ACCRUED
BENEFIT UNDER THE PLAN FROM WHICH SUCH ASSETS WERE TRANSFERRED SHALL BE ADDED TO
THE PARTICIPANT’S ACCRUED BENEFIT UNDER THIS PLAN.

 

(D)                                 IF ANY ASSETS ARE TRANSFERRED FROM THE
FUNDING MEDIUM ON BEHALF OF A PARTICIPANT PURSUANT TO A DIRECTION DESCRIBED IN
SECTION 12.2(A), THE ACCRUED BENEFIT OF THAT PARTICIPANT SHALL BE REDUCED (BUT
NOT BELOW ZERO) IN PROPORTION TO THE RATIO OF THE VALUE OF THOSE ASSETS TO THE
ACTUARIAL VALUE OF THE PARTICIPANT’S ACCRUED BENEFIT BEFORE THE TRANSFER.

 


SECTION 9.3.                                   LEASED EMPLOYEES.  ANY LEASED
EMPLOYEE SHALL BE TREATED AS AN EMPLOYEE OF THE RECIPIENT EMPLOYER FOR THE
PURPOSES SET FORTH IN SECTION 414(N)(3) OF THE CODE, HOWEVER, CONTRIBUTIONS OR
BENEFITS PROVIDED BY THE “LEASING ORGANIZATION” WHICH ARE ATTRIBUTABLE TO
SERVICES PERFORMED FOR THE RECIPIENT EMPLOYER SHALL BE TREATED AS PROVIDED BY
THE RECIPIENT EMPLOYER.  THE PRECEDING SENTENCE SHALL NOT APPLY TO ANY LEASED
EMPLOYEE FOR A PLAN YEAR IF LEASED EMPLOYEES CONSTITUTE LESS THAN 20% OF A
RECIPIENT EMPLOYER’S “NON-HIGHLY COMPENSATED WORKFORCE” (AS DEFINED IN SECTION
414(N)(5)(C)(II) OF THE CODE) DURING THAT PLAN YEAR AND SUCH EMPLOYEE IS COVERED
BY A MONEY PURCHASE PENSION PLAN PROVIDING: (A) A NONINTEGRATED EMPLOYER
CONTRIBUTION RATE OF AT LEAST TEN PERCENT OF COMPENSATION (AS DEFINED IN SECTION
415(C)(3) OF THE CODE, BUT INCLUDING AMOUNTS CONTRIBUTED PURSUANT TO A SALARY
REDUCTION AGREEMENT WHICH ARE EXCLUDABLE FROM SUCH EMPLOYEE’S GROSS INCOME UNDER
SECTION 125, SECTION 402(A)(8), SECTION 402(H), OR SECTION 403(B) OF THE CODE),
(B) IMMEDIATE PARTICIPATION (EXCEPT IN THE CASE OF AN INDIVIDUAL WHOSE
COMPENSATION (AS DEFINED IN THIS SECTION) FROM THE LEASING ORGANIZATION IN EACH
OF FOUR CONSECUTIVE PLAN YEARS ENDING WITH THE PLAN YEAR OF THE DETERMINATION IS
LESS THAN $1,000), AND (C) FULL AND IMMEDIATE VESTING.


 


SECTION 9.4.                                   TRANSITIONAL RULE.


 

(A)                                  ANY LIVING PARTICIPANT NOT RECEIVING
BENEFITS ON AUGUST 23, 1984, WHO WOULD OTHERWISE NOT RECEIVE THE BENEFITS
DESCRIBED BY SECTIONS 4.8 AND 4.9 SHALL BE COVERED BY SAID SECTIONS IF SUCH
PARTICIPANT IS CREDITED WITH AT LEAST ONE HOUR OF SERVICE FOR A PARTICIPATING
EMPLOYER OR RELATED EMPLOYER UNDER THE PLAN OR A PRIOR PLAN DESCRIBED IN THE
DEFINITION OF ACCRUED BENEFITS IN A PLAN YEAR BEGINNING ON OR AFTER JANUARY 1,
1976, AND SUCH PARTICIPANT HAD AT LEAST TEN (10) YEARS OF VESTING SERVICE WHEN
THE PARTICIPANT INCURRED A TERMINATION OF SERVICE.

 

(B)                                 ANY LIVING PARTICIPANT NOT RECEIVING
BENEFITS ON AUGUST 23, 1984, WHO WAS CREDITED WITH AT LEAST ONE HOUR OF SERVICE
FOR A PARTICIPATING EMPLOYER OR RELATED EMPLOYER UNDER THE PLAN OR A PRIOR PLAN
ON OR AFTER SEPTEMBER 2, 1974, AND WHO WAS NOT OTHERWISE CREDITED WITH ANY
SERVICE IN A PLAN YEAR BEGINNING ON OR AFTER JANUARY 1, 1976, MUST BE GIVEN THE
OPPORTUNITY TO HAVE THE PARTICIPANT’S BENEFITS PAID IN ACCORDANCE WITH
SUBSECTION (D) OF THIS SECTION.

 

(C)                                  THE OPPORTUNITY TO MAKE ELECTIONS UNDER THE
PRIOR PROVISIONS OF THIS SECTION MUST BE AFFORDED TO THE REFERRED TO
PARTICIPANTS DURING THE PERIOD COMMENCING ON AUGUST 23, 1984 AND ENDING ON THE
DATE BENEFITS WOULD OTHERWISE COMMENCE TO SAID PARTICIPANTS UNDER THE PLAN.

 

(D)                                 ANY PARTICIPANT WHO HAS MADE THE ELECTION
DESCRIBED IN SUBSECTION (B) OF THIS SECTION AND ANY PARTICIPANT WHO MEETS THE
REQUIREMENTS OF SUBSECTION (A) EXCEPT THAT SUCH PARTICIPANT DOES NOT HAVE AT
LEAST TEN (10) YEARS OF VESTING SERVICE WHEN THE PARTICIPANT INCURS A
TERMINATION OF SERVICE, SHALL HAVE

 

45

--------------------------------------------------------------------------------


 

the Participant’s benefits distributed in accordance with the following
requirements if benefits would have been payable in the form of a life annuity:

 

(1)                                  IF BENEFITS IN THE FORM OF A LIFE ANNUITY
BECOME PAYABLE TO A MARRIED PARTICIPANT WHO:

 

(A)                              BEGINS TO RECEIVE PAYMENTS UNDER THE PLAN ON OR
AFTER THE PARTICIPANT’S NORMAL RETIREMENT AGE; OR

 

(B)                                DIES ON OR AFTER THE PARTICIPANT’S NORMAL
RETIREMENT AGE WHILE STILL WORKING FOR A PARTICIPATING OR RELATED EMPLOYER; OR

 

(C)                                BEGINS TO RECEIVE PAYMENTS UNDER THE PLAN ON
OR AFTER THE PARTICIPANT’S QUALIFIED EARLY RETIREMENT AGE; OR

 

(D)                               INCURS A TERMINATION OF SERVICE ON OR AFTER
ATTAINING THE PARTICIPANT’S NORMAL RETIREMENT AGE (OR THE QUALIFIED EARLY
RETIREMENT AGE) AND AFTER SATISFYING THE ELIGIBILITY REQUIREMENTS FOR THE
PAYMENT OF BENEFITS UNDER THE PLAN AND THEREAFTER DIES BEFORE BEGINNING TO
RECEIVE SUCH BENEFITS;

 

then such benefits will be received under this Plan in the Qualified Joint and
Survivor Annuity Form unless the Participant has elected otherwise during the
election period.  The election period must begin at least six months before the
Participant attains the Participant’s qualified early retirement age and must
end no earlier than 90 days before the commencement of the Participant’s
benefits.  Any election hereunder will be in writing and may be changed by the
Participant at any time during the election period.

 

(2)                                  FOR PURPOSES OF THIS SUBSECTION (D),
QUALIFIED EARLY RETIREMENT AGE IS THE LATEST OF:

 

(A)                              THE EARLIEST DATE, UNDER THE PLAN, ON WHICH THE
PARTICIPANT MAY ELECT TO RECEIVE RETIREMENT BENEFITS,

 

(B)                                THE FIRST DAY OF THE ONE HUNDRED TWENTIETH
MONTH BEGINNING BEFORE THE DATE THE PARTICIPANT REACHES THE PARTICIPANT’S NORMAL
RETIREMENT AGE, OR

 

(C)                                THE DATE THAT THE PARTICIPANT BECOMES A
COVERED EMPLOYEE.

 

(E)                                  NOTWITHSTANDING ANY OTHER PROVISION OF THE
PLAN, THE SPOUSAL CONSENT PROVISIONS OF SECTION 4.9 OF THE PLAN CONCERNING AN
ELECTION OUT OF THE QUALIFIED JOINT AND SURVIVOR ANNUITY FORM, SHALL BE
APPLICABLE AFTER DECEMBER 31, 1984 TO A PARTICIPANT WHO HAS AT LEAST ONE (1)
HOUR OF SERVICE FOR A PARTICIPATING EMPLOYER OR RELATED EMPLOYER UNDER THE PLAN
ON OR AFTER AUGUST 23, 1984.

 


SECTION 9.5.                                   SPECIAL RULES FOR DETERMINING
ACCRUED BENEFIT.


 

(A)                                  FOR PLAN YEARS BEGINNING BEFORE THE DATE
SECTION 411 OF THE INTERNAL REVENUE CODE BECAME APPLICABLE TO THE PLAN, A
PARTICIPANT’S ACCRUED BENEFIT SHALL BE THE GREATER OF THAT PROVIDED BY THE PLAN,
OR ONE-HALF OF THE BENEFIT WHICH WOULD HAVE ACCRUED HAD THE PROVISIONS OF THE
PLAN AS IN EFFECT ON THAT DATE BEEN IN EFFECT DURING THOSE PLAN YEARS.  IN THE
EVENT THE ACCRUED BENEFIT AS OF THE DATE SECTION 411 OF THE INTERNAL REVENUE
CODE BECAME EFFECTIVE AS TO THE PLAN IS LESS THAN THAT PROVIDED UNDER THE PLAN
AS IN EFFECT ON THAT DATE, SUCH DIFFERENCE SHALL BE ACCRUED IN ACCORDANCE WITH
THE PLAN AS IN EFFECT ON THAT DATE.

 

(B)                                 A PARTICIPANT’S ACCRUED BENEFIT MAY NOT BE
REDUCED ON ACCOUNT OF ANY INCREASE IN THE PARTICIPANT’S AGE OR YEARS OF BENEFIT
OR VESTING SERVICE.  HOWEVER, THE PRECEDING SENTENCE SHALL NOT APPLY

 

46

--------------------------------------------------------------------------------


 

to social security supplements provided before the age when a Participant is
entitled to old age insurance benefits, unreduced on account of age, under Title
II of the Social Security Act, as amended (provided that the supplement does not
exceed such old age insurance benefit).

 


SECTION 9.6.                                   DELEGATION OF AUTHORITY.


 

(A)                                  EXCEPT WHEN THE MANAGING BODY OF A
PARTICIPATING EMPLOYER IS SPECIFICALLY IDENTIFIED AS HAVING THE AUTHORITY OR
RESPONSIBILITY TO DO OR PERFORM ANY ACT OR MATTER OR THING, WHENEVER THE
PARTICIPATING EMPLOYER, UNDER THE TERMS OF THE PLAN, IS PERMITTED OR REQUIRED TO
DO OR PERFORM ANY ACT OR MATTER OR THING, IT SHALL BE DONE AND PERFORMED BY THE
CHIEF EXECUTIVE OFFICER OF THE PARTICIPATING EMPLOYER OR SUCH OFFICER’S
DELEGATE.

 

(B)                                 NOTWITHSTANDING SUBSECTION (A), EXCEPT WHEN
THE MANAGING BODY OF THE COMPANY OR ADMINISTRATIVE COMMITTEE IS SPECIFICALLY
IDENTIFIED AS HAVING THE AUTHORITY OR RESPONSIBILITY TO DO OR PERFORM ANY ACT OR
MATTER OR THING FOR THE COMPANY, WHENEVER THE COMPANY (AS OPPOSED TO A
PARTICIPATING EMPLOYER), UNDER THE TERMS OF THE PLAN, IS PERMITTED OR REQUIRED
TO DO OR PERFORM ANY ACT OR MATTER OR THING, IT SHALL BE DONE AND PERFORMED IN
THE COMPANY’S NAME BY THE CHIEF EXECUTIVE OFFICER OF THE COMPANY OR HIS
DELEGATE, WHICH MAY BE THE ADMINISTRATIVE COMMITTEE.

 

(C)                                  CHIEF EXECUTIVE OFFICERS OF THE COMPANY AND
OTHER PARTICIPATING EMPLOYERS HAVE BEEN GIVEN CERTAIN POWERS UNDER THIS PLAN. 
IN THE DISCRETION OF SUCH AN OFFICER, SUCH OFFICER MAY DELEGATE A PORTION OR ALL
OF ANY OF SUCH POWERS TO ANOTHER PERSON, EXCEPT THAT THE CHIEF EXECUTIVE OFFICER
OF THE COMPANY MAY NOT DELEGATE ANY AMENDMENT POWERS TO ANOTHER PERSON.  ANY
PERSON NEEDING EVIDENCE OF THAT DELEGATION OF AUTHORITY MAY REQUEST AND SHALL BE
FURNISHED WITH A COPY OF A CERTIFICATE EXECUTED BY THE CHIEF EXECUTIVE OFFICER
OF THE COMPANY OR OTHER PARTICIPATING EMPLOYER DESIGNATING THE PERSON WHO HAS
BEEN DELEGATED SUCH AUTHORITY.

 


SECTION 9.7.                                   RESTATEMENT EFFECTIVE UPON
RECEIPT OF DETERMINATION LETTER.


 

(A)                                  THIS RESTATEMENT SHALL NOT BECOME EFFECTIVE
AS TO A PARTICIPATING EMPLOYER UNLESS THE INTERNAL REVENUE SERVICE ISSUES
DETERMINATIONS OR RULINGS (1) WHICH ARE ACCEPTABLE TO THE COMPANY OR (2) WHICH
ARE TO THE EFFECT THAT THE PLAN MEETS THE REQUIREMENTS OF SECTION 401(A) OF THE
INTERNAL REVENUE CODE AND THAT THE TRUST IS EXEMPT UNDER SECTION 501(A) OF THE
INTERNAL REVENUE CODE; AND, IF SUCH DETERMINATIONS OR RULINGS ARE ISSUED, THIS
RESTATEMENT SHALL BECOME EFFECTIVE AS OF THE EFFECTIVE DATE OF THIS
RESTATEMENT.  PENDING RECEIPT OF SUCH DETERMINATIONS OR RULINGS BY THE INTERNAL
REVENUE SERVICE, THE PARTICIPATING EMPLOYERS AND THE FUNDING MEDIUM ARE HEREBY
AUTHORIZED TO PROCEED AS IF THIS RESTATEMENT HAD BECOME EFFECTIVE ON THE
EFFECTIVE DATE OF THIS RESTATEMENT AND NONE OF THEM SHALL BE SUBJECT TO ANY
LIABILITY IN DOING SO IF THIS RESTATEMENT DOES NOT BECOME EFFECTIVE, AND NO
EMPLOYEE OR FORMER EMPLOYEE OR HIS OR HER BENEFICIARY SHALL ACQUIRE ANY
ADDITIONAL RIGHTS BECAUSE OF SUCH ACTION IF THIS RESTATEMENT DOES NOT BECOME
EFFECTIVE.

 

(B)                                 IF THE PLAN DOES NOT RECEIVE RULINGS WHICH
ARE ACCEPTABLE TO THE COMPANY, OR WHICH ARE TO THE EFFECT THAT THE PLAN IS
QUALIFIED UNDER SAID SECTIONS OF SAID CODE, THE COMPANY MAY, WITHIN ONE YEAR OF
RECEIVING A FINAL DENIAL OF SUCH QUALIFICATION (INCLUDING A FINAL RESOLUTION OF
SUCH DENIAL THROUGH ALL APPEALS PROCEDURES), RESCIND THIS RESTATEMENT OR
TERMINATE THE PLAN OR BOTH.  WITHIN SAID PERIOD, THE COMPANY MAY, SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 6.3(C), DIRECT THE FUNDING MEDIUM TO RETURN
ALL CONTRIBUTIONS RECEIVED DURING THE PERIOD THE PLAN IS NOT QUALIFIED TO THE
PERSONS FROM WHOM RECEIVED, TOGETHER WITH SUCH ADJUSTMENTS SO AS TO REFLECT, PRO
RATA, THE INCREASES AND DECREASES ALLOCABLE TO ALL SUCH CONTRIBUTIONS.

 


SECTION 9.8.                                   MILITARY SERVICE.  EFFECTIVE AS
OF DECEMBER 12, 1994, NOTWITHSTANDING ANY PROVISION OF THE PLAN TO THE CONTRARY,
CONTRIBUTIONS, BENEFITS AND SERVICE CREDIT WITH RESPECT TO QUALIFIED MILITARY
SERVICE SHALL BE PROVIDED UNDER THE PLAN IN ACCORDANCE WITH SECTION 414(U) OF
THE CODE.

 

47

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, American Crystal Sugar Company has caused its name to be
hereunto subscribed by its President this 27th day of February, 2002, and United
Sugars Company has caused its name to be hereunto subscribed by its Board of
Directors this 22nd day of March, 2002.

 

AMERICAN CRYSTAL SUGAR COMPANY

 

 

 

By

 /s/ James J. Horvath

 

 

 

 

Its

 President

 

 

 

 

UNITED SUGARS CORPORATION

 

 

 

By

/s/ Board of Directors’ Resolution

 

 

 

 

Its

 

 

 

 

 

 

 

STATE OF

)

 

 

) SS.

 

COUNTY OF

)

 

 

On this        day of                , 2002, before me personally appeared
                                 , to me personally known, who, being by me
first duly sworn, did depose and say that he/she is the
                              of American Crystal Sugar Company, the corporation
named in the foregoing instrument; that the seal (if any) affixed to said
instrument is the corporate seal of said corporation, and that said instrument
was signed and sealed (if sealed) on behalf of said corporation by authority of
its Board of Directors; and he/she acknowledged said instrument to be the free
act and deed of said corporation.

 

 

 

 

 

 

 

 

 

 

 

STATE OF

)

 

 

) SS.

 

COUNTY OF

)

 

 

On this        day of                , 2002, before me personally appeared
                                 , to me personally known, who, being by me
first duly sworn, did depose and say that he/she is the
                              of United Sugars Corporation, the corporation
named in the foregoing instrument; that the seal (if any) affixed to said
instrument is the corporate seal of said corporation, and that said instrument
was signed and sealed (if sealed) on behalf of said corporation by authority of
its Board of Directors; and he/she acknowledged said instrument to be the free
act and deed of said corporation.

 

 

 

 

 

48

--------------------------------------------------------------------------------


 

APPENDIX A

 

For purposes of determining Actuarial Equivalence under Section 4.9, the benefit
to which the Participant may become entitled shall be multiplied by the
applicable factor (not exceeding 1).

 

I.

 

100% Joint and Survivor Annuity

 

F = .830 + .006C - .007D

 

 

 

 

 

II.

 

66-23% Joint and Survivor Annuity

 

F = .879 + .004C - .006D

 

 

 

 

 

III.

 

50% Joint and Survivor Annuity

 

F = .905 + .004C - .005D

 

 

 

 

 

IV.

 

10 Year Certain & Life Annuity

 

 

 

Age

 

Factor

 

 

 

 

 

55

 

.985

 

56

 

.982

 

57

 

.979

 

58

 

.976

 

59

 

.973

 

60

 

.970

 

61

 

.967

 

62

 

.964

 

63

 

.961

 

64

 

.958

 

65

 

.955

 

66

 

.945

 

67

 

.935

 

68

 

.925

 

69

 

.915

 

70

 

.905

 

71

 

.895

 

72

 

.885

 

73

 

.875

 

74

 

.865

 

75

 

.855

 

 

Explanation of symbols:

 

F = Factor

C = 65 minus commencement age

D = Participant’s age minus Beneficiary’s age

 

0 - Use age nearest commencement

0 - Do not interpolate

 

49

--------------------------------------------------------------------------------